Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED BY USG CORPORATION — CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION
EXHIBIT A TO
SECOND AMENDMENT AND
RESTATEMENT AGREEMENT
 
(JPMORGAN LOGO) [c60378c6037800.gif]
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of January 7, 2009,
among
USG CORPORATION,
as Borrower,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
GOLDMAN SACHS CREDIT PARTNERS, L.P.,
as Syndication Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger
 
[CS&M Ref.: 6701-778]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I   Definitions  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    26  
SECTION 1.03. Terms Generally
    26  
SECTION 1.04. Accounting Terms; GAAP
    26  
SECTION 1.05. Pro Forma Calculations
    26     ARTICLE II   The Credits  
SECTION 2.01. Revolving Commitments
    27  
SECTION 2.02. Loans and Borrowings
    27  
SECTION 2.03. Requests for Borrowings
    28  
SECTION 2.04. Swingline Loans and Overadvances
    28  
SECTION 2.05. Letters of Credit
    30  
SECTION 2.06. Funding of Borrowings
    34  
SECTION 2.07. Interest Elections
    34  
SECTION 2.08. Termination and Reduction of Revolving Commitments
    35  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    36  
SECTION 2.10. Prepayment of Loans
    37  
SECTION 2.11. Fees
    37  
SECTION 2.12. Interest
    38  
SECTION 2.13. Alternate Rate of Interest
    39  
SECTION 2.14. Increased Costs
    39  
SECTION 2.15. Break Funding Payments
    40  
SECTION 2.16. Taxes
    41  
SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Setoffs
    43  
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
    45  
SECTION 2.19. Revolving Commitment Increases
    46  
SECTION 2.20. Defaulting Lenders
    47     ARTICLE III   Representations and Warranties  
SECTION 3.01. Organization; Powers
    47  
SECTION 3.02. Authorization; Enforceability
    47  
SECTION 3.03. Governmental Approvals; No Conflicts
    48  
SECTION 3.04. Financial Condition; No Material Adverse Change
    48  
SECTION 3.05. Properties
    48  
SECTION 3.06. Litigation and Environmental Matters
    49  
SECTION 3.07. Compliance with Laws and Agreements
    49  
SECTION 3.08. Investment Company Status
    49  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.09. Taxes
    49  
SECTION 3.10. ERISA
    49  
SECTION 3.11. Disclosure
    49  
SECTION 3.12. Insurance
    50  
SECTION 3.13. Security Interest in Collateral
    50  
SECTION 3.14. Labor Matters
    50     ARTICLE IV   Conditions  
SECTION 4.01. [Intentionally Omitted]
    50  
SECTION 4.02. Each Credit Event
    50     ARTICLE V   Affirmative Covenants  
SECTION 5.01. Financial Statements; Borrowing Base and Other Information
    51  
SECTION 5.02. Notices of Material Events
    53  
SECTION 5.03. Existence; Conduct of Business
    53  
SECTION 5.04. Payment of Taxes
    53  
SECTION 5.05. Maintenance of Properties
    54  
SECTION 5.06. Insurance
    54  
SECTION 5.07. Books and Records; Inspection Rights; Field Examinations;
Inventory Appraisals
    54  
SECTION 5.08. Compliance with Laws
    55  
SECTION 5.09. Use of Proceeds and Letters of Credit
    55  
SECTION 5.10. Further Assurances
    55  
SECTION 5.11. Control Agreements; Collateral Access Agreements
    56     ARTICLE VI   Negative Covenants  
SECTION 6.01. Indebtedness
    56  
SECTION 6.02. Liens
    58  
SECTION 6.03. Fundamental Changes
    59  
SECTION 6.04. Investments
    60  
SECTION 6.05. Sale and Leaseback Transactions
    61  
SECTION 6.06. Swap Agreements
    61  
SECTION 6.07. Restricted Payments
    61  
SECTION 6.08. Transactions with Affiliates
    62  
SECTION 6.09. Restrictive Agreements
    62  
SECTION 6.10. Amendment of Material Documents
    63  
SECTION 6.11. Changes in Fiscal Periods
    63  
SECTION 6.12. Fixed Charge Coverage Ratio
    63  

ii



--------------------------------------------------------------------------------



 



              Page ARTICLE VII   Events of Default   ARTICLE VIII   The
Administrative Agent   ARTICLE IX   Miscellaneous  
SECTION 9.01. Notices
    68  
SECTION 9.02. Waivers; Amendments
    69  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    71  
SECTION 9.04. Successors and Assigns
    72  
SECTION 9.05. Survival
    75  
SECTION 9.06. Counterparts; Integration; Effectiveness
    75  
SECTION 9.07. Severability
    75  
SECTION 9.08. Right of Setoff
    76  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    76  
SECTION 9.10. WAIVER OF JURY TRIAL
    76  
SECTION 9.11. Headings
    77  
SECTION 9.12. Confidentiality
    77  
SECTION 9.13. USA PATRIOT Act
    78  
SECTION 9.14. Disclosure
    78  
SECTION 9.15. Appointment for Perfection
    78  
SECTION 9.16. Interest Rate Limitation
    78  
SECTION 9.17. Existing Credit Agreement; Effectiveness of Amendment and
Restatement
    78  

SCHEDULES:

         
Schedule 1.01(a)
  —   Existing Letters of Credit
Schedule 1.01(b)
  —   Investment Objective and Guidelines
Schedule 1.01(c)
  —   Borrowing Base Supplemental Documentation
Schedule 2.01
  —   Commitments
Schedule 3.06
  —   Disclosed Matters
Schedule 3.12
  —   Insurance
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04
  —   Existing Investments
Schedule 6.09
  —   Existing Restrictions

iii



--------------------------------------------------------------------------------



 



         
EXHIBITS:
       

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Borrowing Base Certificate
Exhibit C
  —   Form of Borrowing Request
Exhibit D
  —   Form of Interest Election Request
Exhibit E
  —   Form of Compliance Certificate
Exhibit F
  —   Form of Administrative Questionnaire
Exhibit G
  —   Form of Perfection Certificate
Exhibit H
  —   Form of Revolving Note

iv



--------------------------------------------------------------------------------



 



     SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 7, 2009
(this “Agreement”), among USG CORPORATION, a Delaware corporation, the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and GOLDMAN
SACHS CREDIT PARTNERS, L.P., as Syndication Agent.
          Subject to satisfaction of the conditions set forth in the Amendment
and Restatement Agreement dated as of January 7, 2009 (the “Amendment and
Restatement Agreement”), among the Borrower, the Required Lenders (as defined in
the Existing Credit Agreement referred to below) and the Administrative Agent,
the Amended and Restated Credit Agreement dated as of July 31, 2007, among the
Borrower, the Lenders party thereto, the Administrative Agent and Goldman Sachs
Credit Partners, L.P., as syndication agent (as amended by Amendment No. 1 dated
as of February 14, 2008, the “Existing Credit Agreement”), is amended and
restated in its entirety to read as provided herein.
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Account” has the meaning assigned to such term in the Security
Agreement.
          “Account Debtor” means any Person obligated on an Account.
          “Act” has the meaning assigned to such term in Section 9.13.
          “Adjusted Eligible Accounts” means, at any time, the Eligible Accounts
at such time minus the Dilution Reserve at such time.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (except in the case of the
determination of the Adjusted LIBO Rate for purposes of clause (c) of the
definition of the term “Alternate Base Rate”, rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder, and its successors
in such capacity as provided in Article VIII.
          “Administrative Questionnaire” means an administrative questionnaire,
substantially in the form of Exhibit F or any other form approved by the
Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of (a) Section 9.04(b)(i), the term

 



--------------------------------------------------------------------------------



 



“Affiliate” shall also include any person that directly, or indirectly through
one or more intermediaries, owns 10% or more of any class of Equity Interests of
the Person specified or that is an officer or director of the Person specified
and (b) the definition of the term “Eligible Accounts”, an “Affiliate” of the
Collateral Parties shall not be deemed to include (i) Berkshire (or any of its
Affiliates, other than the Borrower or any of the Subsidiaries), (ii) Gebr.
Knauf Verwaltungsgesellschaft KG (or any of its Affiliates, other than the
Borrower or any of the Subsidiaries) and (iii) with respect to Accounts in an
amount less than $100,000 per person at any time outstanding arising in the
ordinary course of business of the Collateral Parties, any officer, director or
employee of any Loan Party. For purposes of the foregoing, the parties hereto
acknowledge that, as of the Restatement Effective Date, neither Berkshire nor
Gebr. Knauf Verwaltungsgesellschaft KG is an Affiliate of the Borrower or any of
the Subsidiaries, except as provided in clause (a) of the immediately-preceding
proviso as a result of such entity’s ownership of Equity Interests of the
Borrower.
          “Affiliated Account Debtor” means, with respect to any Account Debtor
and solely to the extent that any Loan Party has knowledge of such ownership,
another Person (a) that directly, or indirectly through one or more
intermediaries, owns 25% or more of the voting Equity Interests of such Account
Debtor or (b) of which 25% or more of the voting Equity Interests of such Person
is directly, or indirectly through one or more intermediaries, owned by such
Account Debtor or by any Person described in clause (a) of this definition.
          “Agreement” has the meaning assigned to such term in the preamble to
this Agreement.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate announced on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a one-month interest period beginning
two Business Days after such day plus 1%, provided that, for the avoidance of
doubt, the LIBO Rate used to determined the Adjusted LIBO Rate announced on any
day (as referenced in the immediately preceding clause (c)) shall be based on
the rate appearing on the Reuters “LIBOR01” screen displaying British Bankers’
Association Settlement Rates (or on any successor or substitute screen provided
by Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, on such day (or, if
such day is not a Business Day in connection with a Eurocurrency Loan, on the
immediately preceding Business Day) for a one-month interest period beginning
two Business Days after such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
          “Amendment and Restatement Agreement” has the meaning assigned to such
term in the preamble hereto.
          “Applicable Percentage” means, at any time with respect to any
Revolving Lender, the percentage of the aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments of Revolving Loans, LC Exposures and Swingline
Exposure that occur after such termination or expiration.
          “Applicable Rate” means, for any day with respect to any ABR Loan or
Eurodollar Loan, 3.00% per annum.

2



--------------------------------------------------------------------------------



 



          “Approved Fund” has the meaning assigned to such term in
Section 9.04(b).
          “Arranger” means J.P. Morgan Securities Inc.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.19(a).
          “Available Finished Good Inventory” means, at any time, the lesser of
(a) 60% of an amount equal to (x) the Eligible Finished Goods Inventory (valued
at the lower of cost (determined on a first-in, first-out basis) or market
value) at such time less (y) Inventory Reserves applicable thereto and (b) 85%
of the product of (i) the Net Orderly Liquidation Value percentage identified in
the most recent Inventory appraisal provided to the Administrative Agent in
accordance with the terms hereof multiplied by (ii) an amount equal to (x) the
Eligible Finished Goods Inventory (valued at the lower of cost (determined on a
first-in, first-out basis) or market value) at such time less (y) any Inventory
Reserves applicable thereto.
          “Available Raw Materials Inventory” means, at any time, the lesser of
(a) 60% of an amount equal to (x) the Eligible Raw Materials Inventory (valued
at the lower of cost (determined on a first-in, first-out basis) or market
value) at such time less (y) Inventory Reserves applicable thereto and (b) 85%
of the product of (i) the Net Orderly Liquidation Value percentage identified in
the most recent Inventory appraisal provided to the Administrative Agent in
accordance with the terms hereof multiplied by (ii) an amount equal to (x) the
Eligible Raw Materials Inventory (valued at the lower of cost (determined on a
first-in, first-out basis) or market value) at such time less (y) any Inventory
Reserves applicable thereto.
          “Available WIP Inventory” means, at any time, the lesser of (a) 60% of
an amount equal to (x) the Eligible WIP Inventory (valued at the lower of cost
(determined on a first-in, first-out basis) or market value) at such time less
(y) Inventory Reserves applicable thereto and (b) 85% of the product of (i) the
Net Orderly Liquidation Value percentage identified in the most recent Inventory
appraisal provided to the Administrative Agent in accordance with the terms
hereof multiplied by (ii) an amount equal to (x) the Eligible WIP Inventory
(valued at the lower of cost (determined on a first-in, first-out basis) or
market value) at such time less (y) any Inventory Reserves applicable thereto.
          “Availability Period” means the period from and including the Business
Day immediately following the Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the Revolving Commitments.
          “Banking Services” means each and any of the following bank services
provided to any Loan Party by any Lender or any of its Affiliates:
(a) commercial credit cards and cardless e-payables services, (b) stored value
cards and (c) treasury management services (including controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
          “Banking Services Obligations” of the Loan Parties means any and all
obligations (including obligations existing as of the Restatement Effective
Date) of the Loan Parties, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), in connection
with Banking Services.

3



--------------------------------------------------------------------------------



 



          “Berkshire” means Berkshire Hathaway Inc., a Delaware corporation.
          “Board” means the Board of Governors of the Federal Reserve System of
the U.S.
          “Borrower” means USG Corporation, a Delaware corporation.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Swingline Loan and (c) an
Overadvance.
          “Borrowing Base” means, at any time, an amount equal to the sum of
(a) 85% of the Adjusted Eligible Accounts at such time plus (b) the sum of
(i) Available Finished Goods Inventory, (ii) Available Raw Materials Inventory
and (iii) Available WIP Inventory, in each case at such time, less (c) without
duplication of other Reserves included in the foregoing components of the
Borrowing Base, the amount of any other Reserves established by the
Administrative Agent in its Permitted Discretion at such time. The
Administrative Agent may, in its Permitted Discretion and based on new
information or a change in circumstances, adjust Reserves, with any such change
to be effective three Business Days after delivery of notice thereof to the
Borrower and the Lenders. Subject to the immediately preceding sentence, the
Borrowing Base at any time shall be determined by reference to the Borrowing
Base Certificate most recently delivered to the Administrative Agent pursuant to
Section 5.01(e) (or, in the case of the initial Borrowing Base Certificate
delivered in connection with this Agreement, pursuant to Section 5(f) of the
Amendment and Restatement Agreement), subject to adjustments made by the
Administrative Agent in its Permitted Discretion to address any events or
conditions relating to any of the Collateral occurring on or after the date with
respect to which such Borrowing Base Certificate relates.
          “Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer, in substantially the form of
Exhibit B or another form which is reasonably acceptable to each of the
Administrative Agent and the Borrower.
          “Borrowing Base Supplemental Documentation” means the documentation
listed on Schedule 1.01(c).
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, for any period, without duplication, any
expenditure for any purchase or other acquisition of any asset that would be
classified as a capital expenditure in the financial statements of the Borrower
and the Subsidiaries for such period, prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



          “Cash Dominion Period” means any period in which full cash dominion is
in effect pursuant to Section 7.03 of the Security Agreement (which, for
purposes of clarity, shall be during any of (a) each period beginning on the
date on which Excess Availability shall have been less than the Threshold Amount
for five consecutive Business Days and ending on the first date thereafter on
which Excess Availability shall have been equal to or greater than the Threshold
Amount for 30 consecutive calendar days and (b) the continuation of any Event of
Default). As contemplated by Section 7.03 of the Security Agreement, the Cash
Dominion Period, if any, that commences during the second Cash Dominion
Termination Period (as such term is defined in the Security Agreement), or after
the acceleration of the Loans and/or the termination of the Commitments in
accordance with Article VII, shall be deemed to continue until such time as the
Security Agreement is terminated in accordance with the terms thereof.
          “Cdn$” refers to lawful money of Canada.
          “Change in Control” means (a) the ownership, directly or indirectly,
beneficially or of record, by any Person or group (in each case, within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the Effective Date) other than the Restricted Group (or any of them)
of Equity Securities representing more than 25% of the aggregate ordinary voting
power represented by Voting Securities of the Borrower (determined on a Fully
Diluted Basis) or (b) the ownership, directly or indirectly, beneficially or of
record, by the Restricted Group (or any of them) of Equity Securities
representing more than 40% of the aggregate ordinary voting power represented by
the Voting Securities of the Borrower (determined on a Fully Diluted Basis).
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.
          “CLO” has the meaning assigned to such term in Section 9.04(b).
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” has the meaning assigned to such term in the Security
Agreement.
          “Collateral Access Agreement” has the meaning assigned to such term in
the Security Agreement.
          “Collateral Documents” means, collectively, the Security Agreement,
the Deposit Account Control Agreements, the Collateral Access Agreements and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.10 to secure any of the Secured Obligations.
          “Collateral Parties” means, collectively, the Loan Parties (other than
any Subsidiary that is not a wholly-owned Subsidiary).
          “Collection Account” has the meaning assigned to such term in the
Security Agreement.
          “Commitment” means (a) with respect to any Revolving Lender, such
Lender’s Revolving Commitment and (b) with respect to the Swingline Lender, its
Swingline Commitment.

5



--------------------------------------------------------------------------------



 



          “Commitment Increase Amendment” has the meaning assigned to such term
in Section 2.19(b).
          “Consolidated Cash Interest Expense” means, for any period, the sum,
without duplication, of (a) the total net consolidated interest expense of the
Borrower and the Subsidiaries for such period (as shown on a consolidated income
statement of the Borrower for such period) plus (b) all cash dividends paid or
payable during such period in respect of Disqualified Equity Interests of the
Borrower or any Subsidiary (but expressly excluding any such dividends paid or
payable to the Borrower or any Subsidiary).
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period before interest, taxes, depreciation, amortization and other
non-cash adjustments (other than adjustments relating to minority interest
expense) to Consolidated Net Income for such period, provided that Consolidated
EBITDA shall be decreased by the amount of any cash expenditures in such period
relating to non-cash adjustments added back to Consolidated EBITDA in any prior
period.
          “Consolidated Net Income” means, for any period, the net income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary gains or
losses of the Borrower and the Subsidiaries for such period.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies, or the dismissal
or appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
          “Convertible Securities” means securities of the Borrower that are
convertible or exchangeable (whether presently convertible or exchangeable or
not) into Voting Securities.
          “Default” means any event or condition that constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Revolving Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit, Swingline Loans or Overadvances within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans and
Overadvances, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

6



--------------------------------------------------------------------------------



 



          “Deposit Account Control Agreement” has the meaning assigned to such
term in the Security Agreement.
          “Dilution Factors” means, without duplication of any reduction to the
balance of any Account, with respect to any period, the aggregate amount of all
deductions, credit memos, returns, adjustments, allowances, bad debt write-offs
and other non-cash credits (including all volume discounts, trade discounts and
rebates) that are recorded to reduce Accounts of the Collateral Parties in a
manner consistent with current and historical accounting practices of the
Collateral Parties.
          “Dilution Ratio” means, at any time, the amount (expressed as a
percentage), calculated in connection with the delivery of the Borrowing Base
Certificate for the calendar month most recently ended, equal to (a) the
aggregate amount of the applicable Dilution Factors in respect of the Accounts
of the Collateral Parties for the twelve-calendar-month period ended as of the
last day of such calendar month divided by (b) total gross invoices of the
Collateral Parties for such twelve-calendar-month period.
          “Dilution Reserve” means, at any time, the product of (a) the excess
of (i) the applicable Dilution Ratio at such time over (ii) 5.00%, multiplied by
(b) the aggregate amount of Eligible Accounts at such time.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.
          “Disqualified Equity Interests” means Equity Interests that (a) mature
or are mandatorily redeemable or subject to mandatory repurchase or redemption
or repurchase at the option of the holders thereof (including those Equity
Interests that may be required to be redeemed upon the failure to maintain or
achieve any financial performance standards), in each case in whole or in part
and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise, prior to the date that is 180 days
after the Maturity Date (other than (i) upon payment in full of the Obligations,
reduction of the LC Exposure to zero and termination of the Commitments or
(ii) upon a “change in control”, provided that any payment required pursuant to
this clause (ii) is contractually subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
such requirement is applicable only in circumstances that are market on the date
of issuance of such Equity Interests) or (b) are convertible or exchangeable,
automatically or at the option of any holder thereof, into any Indebtedness or
Equity Interests or other assets, in each case, other than Qualified Equity
Interests prior to the date that is 180 days after the Maturity Date (other than
(i) upon payment in full of the Obligations, reduction of the LC Exposure to
zero and termination of the Commitments or (ii) upon a “change in control”,
provided that any conversion or exchange required pursuant to this clause
(ii) is contractually subordinated in right of payment to the Obligations on
terms reasonably satisfactory to the Administrative Agent and such requirement
is applicable only in circumstances that are market on the date of issuance of
such Equity Interests).
          “dollars” or “$” refers to lawful money of the U.S.
          “Domestic Material Subsidiary” means any Material Subsidiary that is
organized under the laws of the U.S., any State thereof or the District of
Columbia.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of the U.S., any State thereof or the District of Columbia.
          “Effective Date” means August 2, 2006.

7



--------------------------------------------------------------------------------



 



          “Eligible Accounts” means, at any time, the Accounts of the Collateral
Parties, but excluding any Account:
     (a) that is not subject to a first-priority perfected security interest in
favor of the Administrative Agent;
     (b) that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Lien permitted under clauses (i) through (iv),
(vi) or (xi) of Section 6.02 that does not have priority over the Lien in favor
of the Administrative Agent;
     (c) with respect to which the scheduled due date is more than 60 days after
the original invoice date, is unpaid more than 90 days after the date of the
original invoice therefor or more than 30 days after the original due date, or
which has been written off the books of the applicable Collateral Party or
otherwise designated as uncollectible (in determining the aggregate unpaid
amount owing from each Account Debtor with respect to Accounts that are unpaid
either more than 90 days after the date of the original invoice therefor or more
than 30 days after the original due date, such aggregate amount shall not be
reduced to give effect to any credits extended by, or amounts owing from, the
Collateral Parties to such Account Debtor);
     (d) that is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliated Account Debtors are
ineligible under clause (c) of this definition;
     (e) that is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliated Account Debtors to
all Collateral Parties exceeds (i) if the corporate credit rating of such
Account Debtor is BBB- or higher by S&P and the corporate family rating of such
Account Debtor is Baa3 or higher by Moody’s, 20% of the aggregate amount of all
Eligible Accounts at such time or (ii) if the corporate credit rating and the
corporate family rating of such Account Debtor are otherwise (or if such Account
Debtor does not have a corporate credit rating or a corporate family rating from
S&P and Moody’s, respectively), 15% of the aggregate amount of all Eligible
Accounts at such time;
     (f) with respect to which any covenant, representation, or warranty
contained in any Loan Document has been breached or is not true;
     (g) that (i) does not arise from the sale of goods or performance of
services in the applicable Collateral Party’s ordinary course of business,
(ii) is not evidenced by an invoice or other documentation reasonably
satisfactory to the Administrative Agent that has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon any
Collateral Party’s completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;
     (h) for which the goods giving rise to such Account have not been shipped
or delivered to the Account Debtor (or its designee) or for which the services
giving rise to such Account have not been performed by any Collateral Party or
if such Account was invoiced more than once, provided that any Account for which
the invoice has been corrected due to billing errors and resent to the
applicable Account Debtor shall not be deemed to have been invoiced more than
once for purposes of this clause (h);
     (i) with respect to which any check or other instrument of payment therefor
has been returned uncollected for any reason;

8



--------------------------------------------------------------------------------



 



     (j) that is owed by an Account Debtor that has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent or (vi) ceased
operation of its business;
     (k) that is owed by any Account Debtor that has sold all or substantially
all of its assets (it being understood, for purposes of clarity, that any
Account that is transferred to the purchaser of all or substantially all of an
Account Debtor’s assets in connection with any such sale shall be an Account
owed by such purchaser and shall not be deemed to be ineligible as a result of
the application of this clause (k));
     (l) that is owed by an Account Debtor that (i) does not maintain its chief
executive office in the U.S. (including any State thereof, the District of
Columbia and, at the Administrative Agent’s discretion following a request
therefor by the Borrower (and following the completion of, and the
Administrative Agent’s satisfaction with, due diligence deemed to be necessary
by the Administrative Agent), any territory thereof (including Puerto Rico, the
U.S. Virgin Islands and Guam)), (ii) is not otherwise a resident of the U.S.
(including any State thereof, the District of Columbia and, at the
Administrative Agent’s discretion following a request therefor by the Borrower
(and following the completion of, and the Administrative Agent’s satisfaction
with, due diligence deemed to be necessary by the Administrative Agent), any
territory thereof (including Puerto Rico, the U.S. Virgin Islands and Guam)) for
purposes of establishing jurisdiction in the U.S. over such Account Debtor and
(iii) is not organized under the applicable law of (A) the U.S. or any State or
territory thereof (including Puerto Rico, the U.S. Virgin Islands and Guam) or
the District of Columbia or (B) Canada or any province thereof, in each case
unless such Account is backed by a letter of credit, bankers acceptance or other
credit support that is acceptable to the Administrative Agent and that is in the
possession of, has been assigned to and is drawable directly by the
Administrative Agent;
     (m) that is owed in any currency other than dollars;
     (n) that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit, bankers acceptance or other
credit support that is acceptable to the Administrative Agent and that is in the
possession of, has been assigned to and is drawable directly by the
Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account, have been complied with to the
Administrative Agent’s reasonable satisfaction;
     (o) that is owed by (i) any Affiliate of any Collateral Party or (ii) to
the extent not otherwise constituting an Affiliate of any Collateral Party, any
employee, officer, director or agent of any Collateral Party (other than, in the
case of this clause (ii), any Account in an amount less than $100,000 per person
at any time outstanding arising in the ordinary course of business of the
Collateral Parties);
     (p) that is owed by an Account Debtor to which (or to whose Affiliated
Account Debtor) any Collateral Party is indebted, but only to the extent of such
indebtedness or is subject

9



--------------------------------------------------------------------------------



 



to any security, deposit, progress payment, retainage or other similar advance
made by or for the benefit of an Account Debtor, in each case to the extent
thereof;
     (q) that is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (r) that is evidenced by any promissory note, chattel paper, or instrument;
     (s) that is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Collateral Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Collateral Party has filed such report or qualified to do business in such
jurisdiction, provided that any Account that would be an Eligible Account but
for a failure to file such report or qualify to do business in the applicable
jurisdiction shall be deemed to be an Eligible Account if such failure to file
or qualify may be retroactively cured by the payment of a nominal amount;
     (t) with respect to which the applicable Collateral Party has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Collateral Party created a new
receivable for the unpaid portion of such Account;
     (u) that does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
     (v) that is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than a Collateral
Party has an ownership interest in such goods, or which indicates any party
other than a Collateral Party as payee or remittance party;
     (w) that was created on cash on delivery terms; or
     (x) that the Administrative Agent determines in its Permitted Discretion
may not be collectible from the Account Debtor for any reason.
          In determining the amount of an Eligible Account, the face amount of
an Account may, in the Administrative Agent’s Permitted Discretion, be reduced
by, without duplication, to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that such Collateral Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Collateral Party
to reduce the amount of such Account.
          “Eligible Finished Goods Inventory” means Eligible Inventory
consisting of finished goods available for sale (as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion and
consistent with past practices).
          “Eligible Inventory” means, at any time, the Inventory of the
Collateral Parties, but excluding any Inventory:

10



--------------------------------------------------------------------------------



 



     (a) that is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
     (b) that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) any Lien permitted under clauses (i) through (iv),
(vi) or (xi) of Section 6.02 that does not have priority over the Lien in favor
of the Administrative Agent;
     (c) with respect to which any covenant, representation, or warranty
contained in any Loan Document has been breached or is not true and which does
not conform to all standards imposed by any applicable Governmental Authority;
     (d) in which any Person other than any Collateral Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
     (e) that constitutes spare or replacement parts (other than those held for
sale in the ordinary course of business), packaging and shipping material,
manufacturing supplies, samples, prototypes, displays or display items, goods
that are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment (other than those on consignment with customers
and subject to a Collateral Access Agreement) or goods that are not of a type
held for sale in the ordinary course of business;
     (f) that is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers;
     (g) that is located in any location leased by a Collateral Party unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement and such other documentation as the Administrative Agent may
reasonably request or (ii) a Rent Reserve has been established by the
Administrative Agent with respect to such Inventory, provided that any Inventory
located at any such location where Inventory on-hand has a book value of less
than $100,000 shall not constitute Eligible Inventory;
     (h) that is located in any third party warehouse or other storage facility
or is in the possession of a bailee (other than a third party processor) and is
not evidenced by a document (other than bills of lading to the extent permitted
by clause (f) above), unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may reasonably request or (ii) a Rent
Reserve has been established by the Administrative Agent with respect to such
Inventory, provided that any Inventory located at any such location where
Inventory on-hand has a book value of less than $100,000 shall not constitute
Eligible Inventory;
     (i) that is being processed offsite at a third party location or outside
processor unless (i) such bailee has delivered to the Administrative Agent a
Collateral Access Agreement and such other documentation as the Administrative
Agent may reasonably request or (ii) a Rent Reserve has been established by the
Administrative Agent with respect to such Inventory, provided that any Inventory
located at any such location where Inventory on-hand has a book value of less
than $100,000 shall not constitute Eligible Inventory;
     (j) that is a discontinued product or component thereof;

11



--------------------------------------------------------------------------------



 



     (k) that is the subject of a consignment by such Collateral Party as
consignor;
     (l) that is not reflected in a current perpetual inventory report of the
applicable Collateral Party;
     (m) for which reclamation rights have been asserted by the seller;
     (n) that consists of detonators, explosives or any similar device; or
     (o) that the Administrative Agent determines in its Permitted Discretion is
unacceptable.
          In determining the value of the Inventory (on a cost basis) at any
time, there shall be deducted (x) the aggregate amount of restocking and
delivery fees associated with such Inventory and (y) that portion of the cost of
such Inventory attributable to intercompany profits among the applicable
Collateral Party and its Affiliates.
          “Eligible Raw Material Inventory” means Eligible Inventory consisting
of raw materials (as determined in a manner acceptable to the Administrative
Agent in its Permitted Discretion and consistent with past practices).
          “Eligible WIP Inventory” means Eligible Inventory consisting of
work-in-process related to manufacturing of Inventory sold by any Collateral
Party in the ordinary course of its business (as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion and
consistent with past practices).
          “Environmental Laws” means all treaties, laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the generation, management, use, presence,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters.
          “Environmental Liability” means liabilities, obligations, claims,
actions, suits, judgments, or orders under or relating to any Environmental Law
for any damages, injunctive relief, losses, fines, penalties, fees, expenses
(including reasonable fees and expenses of attorneys and consultants) or costs,
whether contingent or otherwise, including those arising from or relating to
(a) any actual or alleged violation of any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
          “Equity Commitment Agreement” means the Equity Commitment Agreement
between the Borrower and Berkshire dated January 30, 2006, as amended by
Amendment No. 1 thereto dated February 23, 2006.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person.
          “Equity Securities” means, collectively, Voting Securities,
Convertible Securities and Rights to Purchase Voting Securities.

12



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) any
failure by any Plan to satisfy the minimum funding standard (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excess Availability” means, at any time, an amount equal to (a) the
lesser of (i) the aggregate Revolving Commitments of all Revolving Lenders and
(ii) the Borrowing Base, in each case at such time, minus (b) the aggregate
Revolving Exposure of all Revolving Lenders at such time.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the U.S., or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the U.S. or any similar tax imposed by any other jurisdiction described in
clause (a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any, or, in the case of an SPV, its Granting Lender)
was entitled, at the time of designation of a new lending office (or assignment
or grant, as applicable), to receive additional amounts from the Borrower with
respect to any withholding Tax pursuant to Section 2.16(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.16(f).
          “Existing Credit Agreement” has the meaning assigned to such term in
the preamble hereto.

13



--------------------------------------------------------------------------------



 



          “Existing Letters of Credit” means the letters of credit previously
issued for the account of the Borrower or any Subsidiary pursuant to the
Existing Credit Agreement and listed on Schedule 1.01(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of the
Borrower.
          “Fixed Charges” means, with reference to any period, without
duplication, (a) the sum of (i) Consolidated Cash Interest Expense for such
period and (ii) any interest accrued and paid in cash during such period in
respect of Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in total net consolidated interest expense for
such period in accordance with GAAP, plus (b) principal payments scheduled to be
made by the Borrower or any Subsidiary on Indebtedness during such period
(regardless of whether such payment is actually made in such period, but giving
effect to any reductions thereof resulting from any prepayment thereof in any
earlier period), plus (c) prepayments of principal made by the Borrower or any
Subsidiary on Indebtedness during such period that reduce the scheduled
principal payments in respect of such Indebtedness required to be paid in any
subsequent period, plus (d) expense for Taxes paid in cash during such period,
plus (e) Restricted Payments paid in cash during such period by the Borrower or
any Subsidiary (other than any such Restricted Payments paid to the Borrower or
any Subsidiary), plus (f) cash contributions during such period to any Plan,
plus (g) Capital Lease Obligation payments made during such period, all
calculated for the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.
          “Fixed Charge Coverage Ratio” means the ratio, determined as of the
end of each fiscal quarter of the Borrower for the most-recently ended four
fiscal quarters, of (a) Consolidated EBITDA for such four-fiscal-quarter period
plus the aggregate amount of Transaction Costs incurred or accrued during such
four-fiscal-quarter period minus the unfinanced portion of Capital Expenditures
for such four-fiscal-quarter period to (b) Fixed Charges for such
four-fiscal-quarter period, all calculated for the Borrower and the Subsidiaries
on a consolidated basis in accordance with GAAP.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the U.S., each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Fully Diluted Basis” means, with respect to the determination of
whether a Change in Control has occurred, the Voting Securities that would be
outstanding after giving effect to the conversion or exchange of all outstanding
Convertible Securities and the exercise of all outstanding Rights to Purchase
Voting Securities, in each case, whether or not presently convertible,
exchangeable or exercisable.
          “GAAP” means generally accepted accounting principles in the U.S.

14



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the U.S., any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
having jurisdiction over the Borrower, any Subsidiary or any Lender as the
context may require.
          “Granting Lender” has the meaning assigned to such term in
Section 9.04(e).
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantee Agreement” means the Guarantee Agreement, dated as of the
date hereof, among the Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties.
          “Hazardous Materials” means (a) any petroleum products or byproducts
and all other hydrocarbons, radon gas, asbestos or asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances; or (b) any
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.
          “Incur” means create, incur, assume, Guarantee or otherwise become
responsible for, and “Incurred” and “Incurrence” shall have correlative
meanings.
          “Indebtedness” of any Person means, without duplication and excluding
trade accounts payable incurred in the ordinary course of business, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; provided, however, that so long as such Person is not obligated
under such Indebtedness other than with respect to such Lien, such Indebtedness
shall be considered to be Indebtedness of such Person only to the extent of the
lesser of the value of (i) any limit in value of the Lien or (ii) the value of
the property that is subject to any such Lien, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Disqualified Equity Interests. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such

15



--------------------------------------------------------------------------------



 



Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in connection with any acquisition, the term “Indebtedness” shall
not include contingent post-closing purchase price adjustments, non-compete
payments or earn-outs to which the seller in such acquisition may become
entitled.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.07.
          “Interest Payment Date” means (a) with respect to any ABR Loan
(including a Swingline Loan), the last day of each March, June, September and
December and the Maturity Date and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Inventory” has the meaning assigned to such term in the Security
Agreement.
          “Inventory Reserves” shall mean, without duplication of any other
applicable Reserves or eligibility exclusions, reserves against Inventory equal
to the sum of the following:
     (a) a reserve for shrink, or discrepancies that arise pertaining to
Inventory quantities on hand between a Collateral Party’s perpetual accounting
system, and physical counts of the Inventory which will be based on the
applicable Collateral Party’s historical practice and experience and in an
amount acceptable to the Administrative Agent in its Permitted Discretion;
     (b) a reserve determined by the Borrower in accordance with GAAP and
satisfactory to the Administrative Agent in its Permitted Discretion for
Inventory that is discontinued, obsolete, slow-moving, unmerchantable, defective
or unfit for sale;
     (c) the lower of the cost or market reserve for any differences between the
applicable Collateral Party’s actual cost to produce such Inventory and the
selling price of such Inventory to third parties;

16



--------------------------------------------------------------------------------



 



     (d) a reserve whereby capitalized favorable variances under the standard
cost method of accounting shall be deducted from Eligible Inventory and
unfavorable variances thereunder shall not be added to Eligible Inventory;
     (e) a reserve for vendor rebates owed to a Collateral Party; and
     (f) any other reserve as deemed appropriate by the Administrative Agent in
its Permitted Discretion from time to time.
          “Issuing Bank” means, as the context may require, (a) (i) JPMCB and
(ii) any other consenting Revolving Lender, in each case satisfactory to the
Borrower and the Administrative Agent, in each case in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i), and (b) with respect to each Existing Letter of
Credit, the Lender that issued such Existing Letter of Credit. The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank reasonably acceptable to the Borrower, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
          “JPMCB” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to Section 2.19 or
Section 9.04, other than any such Person that ceases to be a party hereto
pursuant to Section 9.04. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement (including each Existing Letter of Credit).
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of an amount comparable to the amount of
such Eurodollar Borrowing and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

17



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to this Agreement, the Amendment and Restatement Agreement, the
Collateral Documents, the Guarantee Agreement and all other agreements,
instruments, documents and certificates identified in Section 5 of the Amendment
and Restatement Agreement executed and delivered to, or in favor of, the
Administrative Agent, the Issuing Bank or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent, the Issuing Bank or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
          “Loan Party” means (a) the Borrower, (b) each Domestic Material
Subsidiary, other than any Domestic Material Subsidiary that is not required to
become a Loan Party in accordance with Section 5.10(a), and (c) each other
Domestic Subsidiary designated by the Borrower, on or after the Restatement
Effective Date, in writing to the Administrative Agent to be a “Loan Party”
hereunder to the extent that the requirements of Section 5.10 have been
satisfied with respect to such Domestic Subsidiary as if such Domestic
Subsidiary were a Domestic Material Subsidiary (it being understood that any
such Subsidiary so designated shall be deemed to be a Material Subsidiary for
purposes of the Loan Documents).
          “Loans” means the loans made by the Administrative Agent or the
Lenders to the Borrower pursuant to this Agreement, including Swingline Loans
and Overadvances, as well as any loans made by the Lenders to the Borrower that
are outstanding under the Existing Credit Agreement on the Restatement Effective
Date (which loans shall remain outstanding hereunder on the terms set forth
herein).
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets or condition, financial or otherwise, of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document or (c) the material rights of or
benefits available to the Lenders under any Loan Document.
          “Material Indebtedness” means Indebtedness (other than the Loans and
the Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
          “Material Subsidiary” means, at any time, (a) United States Gypsum
Company, a Delaware corporation, (b) USG Interiors, Inc., a Delaware
corporation, (c) L&W Supply Corporation, a Delaware corporation, (d) California
Wholesale Material Supply, LLC, a Delaware limited liability company, (e) Otsego
Paper, Inc., a Delaware corporation, (f) USG Foreign Investments, Ltd., a
Delaware corporation, (g) Livonia Building Materials, LLC, a Michigan limited
liability company, (h) River City

18



--------------------------------------------------------------------------------



 



Materials, Inc., an Arkansas corporation, and (i) each other Subsidiary that is,
on or after the Restatement Effective Date, determined to be a “significant
subsidiary” (as such term is defined in Regulation S-X) of the Borrower as and
when required to be determined in accordance with the periodic and current
reporting requirements under the Securities Exchange Act as well as
Regulation S-X (it being understood that the determination as to whether any
Subsidiary is a “significant subsidiary” shall be made at least annually in
connection with the preparation of the annual financial statements of the
Borrower).
          “Maturity Date” means August 2, 2012, or any earlier date on which the
Revolving Commitments are reduced to zero or are otherwise terminated pursuant
to the terms hereof.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Orderly Liquidation Value” means, with respect to Inventory of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the
Administrative Agent in its Permitted Discretion (including pursuant to an
appraisal requested by the Borrower in accordance with Section 5.07(c)), net of
all costs of liquidation thereof.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
          “Obligations” means (a) the due and punctual payment by the Borrower
of (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under any Loan Document, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document.
          “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
          “Overadvance” has the meaning assigned to such term in
Section 2.04(d).
          “Participant” has the meaning assigned to such term in
Section 9.04(c)(i).
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

19



--------------------------------------------------------------------------------



 



          “Perfection Certificate” means a certificate, dated as of the
Restatement Effective Date, delivered by the Borrower on behalf of the
Collateral Parties and in the form of Exhibit G.
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) pledges and deposits to secure the performance of bids, trade
contracts, leases, tenders, statutory obligations, surety stay, customs and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way, covenants and similar
encumbrances on real property that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;
     (g) Liens created by sale contracts documenting unconsummated asset
dispositions permitted pursuant to this Agreement, provided that such liens
attach only to assets subject to such sales contracts;
     (h) Liens consisting of the interest of the lessee under any lease or
sublease granted to others by the Borrower or its Subsidiaries in its ordinary
course of business, provided that such liens attach only to the assets subject
to such lease or sublease;
     (i) customary rights of setoff, revocation, refund or chargeback under
deposit agreements or under the UCC of banks or other financial institutions
where the Borrower or any Subsidiary maintains deposits in the ordinary course
of business;
     (j) Liens arising from the granting of a license to any Person in the
ordinary course of business of the Borrower or any Subsidiary, provided that
such liens attach only to the assets subject to such license and the granting of
such license is permitted hereunder;
     (k) Liens attaching to cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted under Section 6.04;
     (l) Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder;

20



--------------------------------------------------------------------------------



 



     (m) Liens incurred with respect to rights of agents for collection for the
Borrower and the Subsidiaries under assignments of chattel paper, accounts,
instruments or general intangibles for purposes of collection in the ordinary
course of business; and
     (n) Liens in favor of customs and revenues authorities that secure payment
of customs duties in connection with the importation of goods, provided that
such Liens attach solely to such goods being so imported and in respect of which
such duties are owing,
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means any investment permitted pursuant to the
Borrower’s Statement of Investment Objective and Guidelines in effect on the
Restatement Effective Date as set forth on Schedule 1.01(b), as the same may be
amended from time to time in a manner not adverse to the Lenders unless
otherwise consented to in writing by the Administrative Agent (such consent not
to be unreasonably withheld).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Poison Pill” means the Existing Shareholder Rights Plan, the
Reorganization Rights Plan (in each case, as defined in the Equity Commitment
Agreement) or any subsequent plan, agreement, rights, securities or instruments
that are commonly referred to as a “poison pill” because they have the effect of
diluting or otherwise discriminating against a particular “acquiring person” (or
any similar term) by reason of such person’s ownership of a particular amount of
Voting Securities.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Pro Forma Basis” means, with respect to the determination of
Consolidated EBITDA as of any date, that such calculation shall give pro forma
effect to all acquisitions, all issuances, incurrences or assumptions of
Indebtedness (with any such Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) and all sales, transfers
or other dispositions of any material assets outside the ordinary course of
business that have occurred during the four consecutive fiscal quarter period of
the Borrower most-recently ended on or prior to such date as if they occurred on
the first day of such four consecutive fiscal quarter period (including cost
savings to the extent such cost savings would be permitted to be reflected in
pro forma financial information complying with the requirements of GAAP and
Article XI of Regulation S-X, as interpreted by the Staff of the SEC, and as
certified by a Financial Officer).
          “Qualified Equity Interests” means Equity Interests of the Borrower
other than Disqualified Equity Interests.
          “Register” has the meaning assigned to such term in
Section 9.04(b)(iv).
          “Regulation S-X” means Regulation S-X as promulgated by the SEC.

21



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within or upon any building,
structure, facility or fixture.
          “Rent Reserve” means, with respect to any warehouse, distribution
center or other location not owned by a Collateral Party where Inventory on-hand
having a book value of at least $100,000 is located and with respect to which no
Collateral Access Agreement is in effect, a reserve equal to (a) three months’
rent in the case of leased facilities and (b) three months of fees in the case
of third-party warehouses and outside processors.
          “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits with
respect to the Inventory of the Collateral Parties or the books and records
relating to the Accounts of the Collateral Parties from information furnished by
or on behalf of the Collateral Parties, after the Administrative Agent has
exercised its rights of inspection, field examination or appraisal pursuant to
this Agreement, which Reports may be distributed to the Lenders by the
Administrative Agent.
          “Required Lenders” means, at any time, Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 50% of the
aggregate Revolving Exposure and unused Revolving Commitments at such time.
          “Requirement of Law” means, with respect to any Person, (a) the
charter, articles or certificate of organization or incorporation and bylaws or
other organizational or governing documents of such Person and (b) any statute,
law, treaty, rule, regulation, order, decree, writ, injunction or determination
of any arbitrator or court or other Governmental Authority (including
Environmental Laws), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.
          “Reserves” means Rent Reserves and any other reserves that the
Administrative Agent deems necessary, in its Permitted Discretion, to maintain
with respect to the Collateral or any Collateral Party, provided that such
reserves have been established upon not less than three Business Days’ notice to
the Borrower.
          “Restatement Effective Date” has the meaning assigned to such term in
the Amendment and Restatement Agreement.
          “Restatement Transactions” means the execution and delivery of the
Amendment and Restatement Agreement by each Person party thereto and the
satisfaction of the conditions to the effectiveness thereof.
          “Restricted Collateral Party” means each of L&W Supply Corporation, a
Delaware corporation, United States Gypsum Company, a Delaware corporation, USG
Interiors, Inc., a Delaware corporation, and California Wholesale Material
Supply, LLC, a Delaware limited liability company.
          “Restricted Group” means, collectively, (a) Berkshire, (b) any
Controlled Affiliate of Berkshire and (c) any group (that would be deemed to be
a “person” by Section 13(d)(3) of the Securities Exchange Act with respect to
the securities of the Borrower) of which Berkshire or any Person directly or

22



--------------------------------------------------------------------------------



 



indirectly Controlling, Controlled by or under common Control with Berkshire is
a member. For purposes of this definition, “Affiliate” and “Control” have the
respective meanings given to such terms under Rule 405 under the Securities Act
of 1933, as amended (and “Controlled” and “Controlling” shall have correlative
meanings), provided that no Person shall be deemed to Control another Person
solely by his or her status as a director of such other Person.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary, or any other payment (including any payment under any equity Swap
Agreement) that has a substantially similar effect to any of the foregoing.
          “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit, Swingline Loans and Overadvances hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08, Section 2.18(b) or
Section 9.02(c), (b) reduced or increased from time to time pursuant to
assignments by or to such Lender, respectively, pursuant to Section 9.04 and
(c) increased from time to time pursuant to Revolving Commitment Increases made
pursuant to Section 2.19. The initial amount of each Lender’s Revolving
Commitment is set forth on the Schedule 2.01, or in the Assignment and
Assumption or Commitment Increase Amendment pursuant to which such Lender shall
have assumed its Revolving Commitment, as the case may be. The initial aggregate
amount of the Lenders’ Revolving Commitments on the Restatement Effective Date
is $500,000,000.
          “Revolving Commitment Increase” has the meaning assigned to such term
in Section 2.19(b).
          “Revolving Exposure” means, with respect to any Lender at any time,
(a) the sum of the outstanding principal amount of such Lender’s Revolving Loans
and its LC Exposure and Swingline Exposure at such time plus (b) an amount equal
to its Applicable Percentage, if any, of the aggregate principal amount of
Overadvances at such time.
          “Revolving Lender” means a Lender with a Revolving Commitment or, if
the Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “Rights to Purchase Voting Securities” means options, warrants and
rights issued by the Borrower (whether presently exercisable or not) to purchase
Voting Securities or Convertible Securities, excluding any rights issued under
any Poison Pill.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

23



--------------------------------------------------------------------------------



 



          “SEC Filing” has the meaning assigned to such term in Section 3.11.
          “Secured Obligations” means all Obligations, together with (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates, provided that, except with respect to Swap
Obligations owing to one or more of the Lenders or their respective Affiliates
as of the Restatement Effective Date, not later than the date that is ten
calendar days after the date that any transaction relating to such Swap
Obligation is executed (or amended, supplemented or otherwise modified to
designate such Swap Obligations as Secured Obligations), the Lender (or the
applicable Affiliate) party thereto (other than JPMCB) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into (or has been amended, supplemented or otherwise modified, as the
case may be) and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents. Notwithstanding the foregoing, for
purposes of clause (b) of this defined term, the amount of Swap Obligations
owing to one or more of the Lenders or their respective Affiliates at any time
shall be deemed to be reduced by the aggregate amount of cash collateral
provided in respect of such Swap Obligations at such time pursuant to cash
collateralization terms agreed to by the applicable counterparties to such Swap
Obligations.
          “Secured Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the Issuing Bank, (d) each counterparty to any Swap Agreement with a Loan
Party the obligations under which constitute Secured Obligations, (e) each
provider of Banking Services which constitute Secured Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the successors and assigns of each of the
foregoing.
          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended.
          “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, among the Collateral Parties and the Administrative
Agent, for the benefit of the Secured Parties.
          “SPV” has the meaning assigned to such term in Section 9.04(e).
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

24



--------------------------------------------------------------------------------



 



          “Subsidiary” means any direct or indirect subsidiary of the Borrower.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” of a Loan Party means any and all obligations
(including obligations existing as of the Restatement Effective Date) of such
Loan Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements and (b) any and all cancelations, buy backs, reversals, terminations
or assignments of any Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the Swingline
Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Threshold Amount” means, at any time, an amount equal to the greater
of (a) $75,000,000 and (b) 20% of the aggregate Revolving Commitments at such
time.
          “Transaction Costs” means all fees, costs and expenses incurred or
payable by the Borrower or any Subsidiary in connection with the Transactions,
including fees payable on the Restatement Effective Date pursuant to fee letters
between the Administrative Agent and the Borrower.
          “Transactions” means (a) the execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents to which they
are party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder (including the Restatement Transactions)
and (b) the payment of the Transaction Costs.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “U.S.” means the United States of America.

25



--------------------------------------------------------------------------------



 



          “Vessel Loan Agreement” means the US$90,000,000 Secured Loan Agreement
dated October 21, 2008, among Gypsum Transportation Limited, the lenders from
time to time party thereto and DVB Bank SE, as agent and security trustee.
          “Voting Securities” means the common stock and any other securities of
the Borrower of any kind or class having power generally to vote for the
election of directors of the Borrower.
          “wholly-owned Subsidiary” means, with respect to any Person at any
date, a subsidiary of such Person of which securities or other ownership
interests representing 100% of the Equity Interests (other than directors’
qualifying shares) are, as of such date, owned, controlled or held by such
Person or one or more wholly-owned Subsidiaries of such Person or by such Person
and one or more wholly-owned Subsidiaries of such Person. Unless otherwise
specified, “wholly-owned Subsidiary” means a wholly-owned Subsidiary of the
Borrower.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (other than the Existing Credit
Agreement) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time, provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
          SECTION 1.05. Pro Forma Calculations. With respect to any period
during which any acquisition, sale, transfer or other disposition of any
material assets outside the ordinary course of

26



--------------------------------------------------------------------------------



 



business occurs, for purposes of determining Consolidated EBITDA, calculations
with respect to such period shall be made on a Pro Forma Basis.
ARTICLE II
The Credits
          SECTION 2.01. Revolving Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (b) the aggregate Revolving
Exposures exceeding the lesser of (x) the aggregate Revolving Commitments and
(y) the Borrowing Base, in each case at such time, subject to the Administrative
Agent’s authority, in its sole discretion, to make Overadvances pursuant to the
terms of Section 2.04. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. All Loans shall be made in dollars. All Revolving Loans,
Swingline Loans and Letters of Credit outstanding under the Existing Credit
Agreement on the Restatement Effective Date shall remain outstanding hereunder
on the terms set forth herein.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan or Overadvance) shall be made as part of a Borrowing consisting
of Loans of the same Type made by the Lenders ratably in accordance with their
respective Revolving Commitments. Any Overadvance and any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04. The failure
of any Lender to make any Loan required to be made by it hereunder shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Swingline Loan and Overadvance shall be an ABR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000. Each
Swingline Loan shall be in an amount that is not less than $500,000. Borrowings
of more than one Type may be outstanding at the same time, provided that there
shall not at any time be more than a total of ten Eurodollar Borrowings
outstanding. Notwithstanding anything to the contrary in this Section 2.02(c),
an ABR Revolving Borrowing or a Swingline Loan may be in an aggregate amount
that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

27



--------------------------------------------------------------------------------



 



          SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing,
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy or Adobe pdf file to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit C signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information:
     (i) the aggregate amount of such Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06; and
     (vi) that as of such date the conditions set forth in Sections 4.02(a) and
(b) are satisfied.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Swingline Loans and Overadvances. (a) Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $40,000,000 or (ii) the aggregate Revolving Exposures exceeding the
lesser of (x) the aggregate Revolving Commitments and (y) the Borrowing Base, in
each case at such time, provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or by
Adobe pdf file), not later than 12:00 noon, New York City time, on the day of
such proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower maintained with the
Swingline Lender (or (i) in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank or, to the extent that the Revolving Lenders

28



--------------------------------------------------------------------------------



 



have made payments pursuant to Section 2.05(e) to reimburse the Issuing Bank, to
such Lenders and the Issuing Bank as their interests may appear and (ii) in the
case of a Swingline Loan made to finance the repayment of another Loan or fees
or expenses as provided by Section 2.17(c), by remittance to the Administrative
Agent to be distributed to the Lenders as their interests may appear) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, if and
to the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
          (d) Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower, the Administrative Agent may in its sole
discretion (but with absolutely no obligation) make Loans to the Borrower, on
behalf of the Revolving Lenders, in amounts that exceed the Excess Availability
immediately prior to the making of such Loans (any such excess Loans are herein
referred to collectively as “Overadvances”), provided that no Overadvance shall
result in a Default due to the Borrower’s failure to comply with Section 2.01
for so long as such Overadvance remains outstanding in accordance with the terms
of this paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. All Overadvances shall be ABR Borrowings.
The authority of the Administrative Agent to make Overadvances is limited to an
aggregate amount not to exceed $25,000,000 at any time, no Overadvance may
remain outstanding for more than 30 days and no Overadvance shall cause any
Lender’s Revolving Exposure to exceed its Revolving Commitment, provided that
the Required Lenders may at any time revoke the Administrative Agent’s
authorization to make Overadvances. Any such

29



--------------------------------------------------------------------------------



 



revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.
          (e) Upon the making of an Overadvance by the Administrative Agent,
each Revolving Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Overadvance in proportion to its Applicable Percentage of
the Revolving Commitment. The Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations in any Overadvance. From and
after the date, if any, on which any Revolving Lender is required to fund its
participation in any Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Overadvance.
          SECTION 2.05. Letters of Credit. (a) General. As of the Restatement
Effective Date, each Existing Letter of Credit, automatically and without any
action on the part of any Person, has been deemed to be a Letter of Credit
issued hereunder for all purposes of this Agreement and the other Loan
Documents. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account (or for the
account of any Subsidiary so long as the Borrower and such Subsidiary are
co-applicants), in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank (except that the Issuing Bank in respect of Existing Letters of Credit
shall not issue additional Letters of Credit and, unless agreed by it, shall not
be required to amend, renew or extend an Existing Letter of Credit) and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed $250,000,000 and (ii) the
aggregate Revolving Exposures shall not exceed the lesser of (x) the aggregate
Revolving Commitments and (y) the Borrowing Base, in each case at such time.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided, however, that a
Letter of Credit may, upon the request of the Borrower and with the consent of
the Issuing Bank, include a

30



--------------------------------------------------------------------------------



 



provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of one year or less (but not beyond the date that
is five Business Days prior to the Maturity Date) unless the Issuing Bank, in
its discretion, notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than (i) 3:00 p.m., New York City time, on the Business Day that
the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) 12:00 noon, New
York City time, on the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to
10:00 a.m., New York City time, on the day of receipt, provided that, if such LC
Disbursement is not less than $250,000, the Borrower may, subject to the
conditions to borrowing set forth herein (other than the minimum borrowing
amount requirements set forth in Section 2.02(c)), request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not

31



--------------------------------------------------------------------------------



 



constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof (and except as otherwise required by applicable law), the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or wilful misconduct.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement in accordance with paragraph (e) of this Section.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans,
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then

32



--------------------------------------------------------------------------------



 



Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(d). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on or after the Business Day on which the Borrower receives notice
from the Administrative Agent or the Required Lenders that the maturity of the
Loans has been accelerated and the Revolving Commitments have been terminated,
Revolving Lenders with LC Exposure representing greater than 50% of the LC
Exposure may demand the deposit of cash collateral pursuant to this paragraph,
and the Borrower shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon, provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.10(b). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the LC Exposure), be applied to satisfy other obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default and
acceleration of the maturity of the Loans, as described above, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Default shall have occurred and be continuing.

33



--------------------------------------------------------------------------------



 



          SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly, and in no event later than 3:00 p.m., New York City time,
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request, provided that ABR Revolving Loans
made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank or, to the extent that the Revolving Lenders have made payments pursuant to
Section 2.05(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear or (ii) an Overadvance shall be
retained by the Administrative Agent or, to the extent that the Revolving
Lenders have made payments pursuant to Section 2.04(e) to reimburse the
Administrative Agent in respect of any such Overadvance, remitted by the
Administrative Agent to such Revolving Lenders as their interests may appear.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption and in its sole discretion, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to such Loan. If such
Lender pays such amount to the Administrative Agent, then such amount (less
interest) shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings or Overadvances,
which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy or by Adobe pdf file to the Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit D signed
by the Borrower.

34



--------------------------------------------------------------------------------



 



          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          SECTION 2.08. Termination and Reduction of Revolving Commitments.
(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, in either case, without premium or penalty (other than, with respect to
Eurodollar Borrowings, payments that may become due under Section 2.15), the
Revolving Commitments, provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the aggregate Revolving
Exposure (excluding, in the case of any termination of the Revolving
Commitments, the portion of the Revolving Exposure attributable to outstanding
Letters of Credit if and to the extent that the Borrower has made arrangements
satisfactory to the Administrative Agent and the Issuing Bank with respect to
such Letters of Credit) would exceed the aggregate Revolving Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be

35



--------------------------------------------------------------------------------



 



irrevocable, provided that a notice of termination or reduction of Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of other Indebtedness or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments shall be permanent.
Each reduction of the Revolving Commitments shall be made ratably among the
Lenders in accordance with their respective Revolving Commitments.
          SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Lender on the Maturity Date, (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Maturity Date, provided
that on each date that a Revolving Borrowing is made, the Borrower shall repay
all Swingline Loans that were outstanding on the date such Borrowing was
requested, and (iii) to the Administrative Agent the then unpaid principal
amount of each Overadvance on the earliest of (x) the Maturity Date, (y) the day
that is 30 days after the making of such Overadvance and (z) demand by the
Administrative Agent.
          (b) On each Business Day during any Cash Dominion Period, the
Administrative Agent shall apply all immediately available funds credited to the
Collection Account, first to prepay any Overadvances that may be outstanding,
pro rata, second to prepay any Swingline Loans and to reimburse any LC
Disbursements that may be outstanding, pro rata, and third to prepay any
Revolving Loans that may be outstanding and, if no such Loans are outstanding,
to cash collateralize outstanding Letters of Credit on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, it being understood
that any prepayments of Revolving Loans shall be applied in accordance with the
penultimate sentence of Section 2.17(b).
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans and pay interest thereon in accordance with the terms of this
Agreement.
          (f) Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note, substantially in the form
of Exhibit H, payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

36



--------------------------------------------------------------------------------



 



          SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay without premium or penalty
(other than, with respect to Eurodollar Borrowings, payments that may become due
under Section 2.15) any Borrowing in whole or in part, subject to the
requirements of this Section.
          (b) Except for Overadvances permitted under Section 2.04, in the event
and on such occasion that the aggregate Revolving Exposure exceeds the lesser of
(x) the aggregate Revolving Commitments and (y) the Borrowing Base, in each case
as of the applicable date of determination, the Borrower shall prepay Revolving
Borrowings and/or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
to be retained pursuant to Section 2.05(j) for so long as such condition exists)
in an aggregate amount equal to such excess.
          (c) Prior to any optional prepayment or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) of this Section.
          (d) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or by Adobe pdf file) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment, provided that a notice of
optional prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or any other event, in which case such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans) the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.
          SECTION 2.11. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the rate of 0.75% per annum (or, for that portion of any facility fee
accruing prior to the Restatement Effective Date, at the rate per annum
specified in Section 2.12(a) of the Existing Credit Agreement) on the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Accrued facility fees shall be payable in arrears on the third Business Day
following the last day of each March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Effective Date. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall

37



--------------------------------------------------------------------------------



 



accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans (or, for that portion of any
participation fee accruing prior to the Restatement Effective Date, at the rate
specified in Section 2.12(d)(i) of the Existing Credit Agreement) on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at a rate equal to 0.25% per annum (or, for that portion of
any fronting fee accruing prior to the Restatement Effective Date, at the rate
per annum specified in Section 2.12(d)(ii) of the Existing Credit Agreement) on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date, provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
in writing between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
          (e) For purposes of clarification, (i) any fee required to be paid
under this Section 2.11 for a payment period ending prior to the Restatement
Effective Date shall be deemed to have been paid for purposes of this
Section 2.11 to the extent that such fee was paid under, and in accordance with
the terms of, the Existing Credit Agreement and (ii) any fee required to be paid
under this Section 2.11 for any portion of a payment period that occurs prior to
the Restatement Effective Date shall, solely with respect to such portion of
such payment period, be determined in the manner and in accordance with the
terms set forth in Section 2.12 of the Existing Credit Agreement.
          SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Each Overadvance shall bear interest at the Alternate Base Rate
plus the Applicable Rate plus 2.00%.
          (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment,

38



--------------------------------------------------------------------------------



 



at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% plus the rate applicable to ABR Revolving Loans as provided in paragraph
(a) of this Section.
          (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments, provided that (i) interest accrued pursuant to paragraph (c) or
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          (g) For purposes of clarification, (i) any interest required to be
paid under this Section 2.12 for a payment period ending prior to the
Restatement Effective Date shall be deemed to have been paid for purposes of
this Section 2.12 to the extent that such interest was paid under, and in
accordance with the terms of, the Existing Credit Agreement and (ii) any
interest required to be paid under this Section 2.12 for any portion of a
payment period that occurs prior to the Restatement Effective Date shall, solely
with respect to such portion of such payment period, be determined in the manner
and in accordance with the terms set forth in Section 2.13 of the Existing
Credit Agreement.
          SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or by Adobe pdf file as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing, provided that following the
first day that such condition shall cease to exist, such Borrowings may be made
as or converted to Eurodollar Borrowings at the request of and in accordance
with the elections of the Borrower.

39



--------------------------------------------------------------------------------



 



          SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or the
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then, upon
the request of such Lender or the Issuing Bank, as applicable, the Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail calculations of the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan (or to convert any ABR Loan into a
Eurodollar Loan) on the date specified in any notice

40



--------------------------------------------------------------------------------



 



delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(d) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower to replace a
Lender pursuant to Section 2.18(b) or Section 9.02(c), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and reasonable
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the LIBO Rate (without consideration of the Applicable Rate) that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market (without consideration of the Applicable Rate). A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after the Borrower’s receipt
thereof.
          SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes, provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
          (d) Each Lender shall indemnify the Administrative Agent within
10 days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are payable by the Administrative Agent, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

41



--------------------------------------------------------------------------------



 



          (e) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority pursuant to
Section 2.16(a), the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
          (f) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
          Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the U.S., any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the U.S. is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
          Each Lender agrees that if any form or certification previously
delivered by such Lender pursuant to this paragraph (f) expires or becomes
obsolete or inaccurate in any material respect, such Lender shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of such Lender’s legal inability to do so.
          (g) If the Administrative Agent, a Lender or the Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16, it shall pay to the Borrower an amount equal to such refund. This
paragraph shall not be

42



--------------------------------------------------------------------------------



 



construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its Tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
          SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of
Setoffs. (a) The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.14, 2.15, 2.16 or
9.03, or otherwise) at or prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York or at such other address that the Administrative Agent shall
advise the Borrower in writing, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties. Notwithstanding the immediately
preceding sentence, any proceeds of Collateral received by the Administrative
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees, reimbursement of LC Disbursements or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrower in accordance
with the terms hereof), (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.10) or (C) amounts to be applied from the Collection
Account during any Cash Dominion Period (which shall be applied in accordance
with Section 2.09(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied (in each case ratably as interests may appear) first,
to pay any fees, indemnities, or expense reimbursements then due to the
Administrative Agent from the Loan Parties (other than in connection with
Banking Services Obligations or Swap Obligations), second, to pay any fees or
expense reimbursements then due to the Lenders from the Loan Parties (other than
in connection with Banking Services Obligations or Swap Obligations), third, to
pay interest due in respect of the Overadvances, fourth, to pay the principal of
the Overadvances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances), sixth, to prepay principal on the Loans (other
than the Overadvances) and unreimbursed LC Disbursements, seventh, to pay an
amount to the Administrative Agent equal to 105% of the aggregate undrawn face
amount of all outstanding Letters of Credit to be held as cash collateral for
such Obligations, eighth, to the payment of any other Secured Obligation (other
than Banking Services Obligations and Swap Obligations) due to the
Administrative Agent or any Lender by the Loan Parties, and ninth, to pay any
amounts owing with respect to Banking Services Obligations and Swap Obligations
that are Secured Obligations. Notwithstanding anything to the contrary contained
in this

43



--------------------------------------------------------------------------------



 



Agreement, unless so directed by the Borrower, or unless an Event of Default has
occurred and is continuing, neither the Administrative Agent nor any Lender
shall apply any payment that it receives to a Eurodollar Loan, except (x) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(y) in the event, and only to the extent, that there are no outstanding ABR
Loans and, in any such event, the Borrower shall pay the break funding payment
required in accordance with Section 2.15. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations in accordance with the terms of this Agreement.
          (c) At the election of the Administrative Agent, all payments of
principal, interest, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03)
and other sums payable under the Loan Documents that are not paid when due in
accordance with the Loan Documents (after giving effect to any applicable grace
period(s)) may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of the Borrower maintained with the Administrative Agent. The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing in the
name of the Borrower for the purpose of paying each payment of principal,
interest and fees payable by the Borrower as it becomes due hereunder or any
other amount due under the Loan Documents and agrees that all such amounts
charged shall constitute Loans (including Swingline Loans and Overadvances, as
the case may be) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03 or 2.04, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
payable by such Borrower as it becomes due hereunder or any other amount due
under the Loan Documents.
          (d) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements,
Swingline Loans or Overadvances resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements, Swingline Loans and Overadvances and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements,
Swingline Loans and Overadvances of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements,
Swingline Loans and Overadvances, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent

44



--------------------------------------------------------------------------------



 



may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c) or (e), 2.05 (d) or (e), 2.06(a) or (b),
2.17(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee acceptable to the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in LC Disbursements, Swingline Loans and
Overadvances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

45



--------------------------------------------------------------------------------



 



          SECTION 2.19. Revolving Commitment Increases. (a) The Borrower may
from time to time (and more than one time), by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request that the aggregate Revolving Commitments be increased by an
amount not less than $15,000,000 for any such increase, except to the extent
necessary to utilize the remaining unused amount of increase permitted under
this Section 2.19(a), provided that after giving effect to any such increase the
sum of the total Revolving Commitments shall not exceed $600,000,000. Such
notice shall set forth the amount of the requested increase in the Revolving
Commitments and the date on which such increase is requested to become effective
(which shall be not less than ten Business Days or more than 60 days after the
date of such notice), and shall offer each Lender (provided that such Lender
shall be reasonably satisfactory to the Administrative Agent) the opportunity to
increase its Revolving Commitment by such Lender’s Applicable Percentage of the
proposed increased amount. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not more than ten days after the date of the
Borrower’s notice, either agree to increase its applicable Revolving Commitment
by all or a portion of the offered amount or decline to increase its applicable
Commitment (and any Lender that does not deliver such a notice within such
period of ten days shall be deemed to have declined to increase its Commitment).
In the event that, on the tenth day after the Borrower shall have delivered a
notice pursuant to the first sentence of this paragraph, the Lenders shall have
declined to increase their Revolving Commitments or have agreed pursuant to the
preceding sentence to increase their Revolving Commitments by an aggregate
amount less than the increase in the total Revolving Commitments requested by
the Borrower, the Borrower may arrange for one or more banks or other financial
institutions (any such bank or other financial institution, together with any
existing Lender that agrees to increase its applicable Revolving Commitment
pursuant to the immediately preceding sentence, being called an “Augmenting
Lender”) to provide Revolving Commitments or increase their existing Revolving
Commitments in an aggregate amount equal to the unsubscribed amount, provided
that each Augmenting Lender shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall not be subject to the approval of any other Lenders, and the Borrower and
each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence the Revolving
Commitment of such Augmenting Lender and/or its status as a Lender hereunder.
Any increase in the aggregate Revolving Commitments may be made in an amount
that is less than the increase requested by the Borrower if the Borrower is
unable to arrange for, or chooses not to arrange for, Augmenting Lenders.
          (b) Each of the parties hereto hereby agrees that, upon the
effectiveness of any increase in the aggregate Revolving Commitments pursuant to
this Section 2.19 (the “Revolving Commitment Increase”), this Agreement may be
amended (such amendment, a “Commitment Increase Amendment”) without the consent
of any Lenders to the extent (but only to the extent) necessary to reflect the
existence and terms of the Revolving Commitment Increase evidenced thereby as
provided for in Section 9.02(b). Upon each Revolving Commitment Increase
pursuant to this Section, (i) each Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Augmenting Lender providing a portion of such Revolving Commitment Increase, and
each such Augmenting Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit, Swingline Loans and Overadvances such that, after
giving effect to such Revolving Commitment Increase and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations hereunder in Letters of Credit,
(B) participations hereunder in Swingline Loans and (C) participations hereunder
in Overadvances held by each Lender (including each such Augmenting Lender) will
equal such Lender’s Applicable Percentage and (ii) if, on the date of such
Revolving Commitment Increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Loans
made hereunder (reflecting such Revolving Commitment Increase), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and any

46



--------------------------------------------------------------------------------



 



costs incurred by any Lender in accordance with Section 2.15. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
          (c) Increases and new Revolving Commitments created pursuant to this
Section 2.19 shall become effective on the date specified in the notice
delivered by the Borrower pursuant to the first sentence of paragraph (a) above
or on such other date as agreed upon by the Borrower, the Administrative Agent
and the applicable Augmenting Lenders.
          (d) Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in any Commitment of any Lender) or addition of an Augmenting
Lender shall become effective under this Section unless on the date of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied as of such date (as though the effectiveness of such increase
were a Borrowing) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer.
          SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:
          (a) if any Swingline Exposure or LC Exposure exists, or any
Overadvance is outstanding, at the time a Revolving Lender is a Defaulting
Lender, the Borrower shall within one Business Day following notice by the
Administrative Agent (i) prepay such Swingline Exposure or, if agreed by the
Swingline Lender, cash collateralize the Swingline Exposure of the Defaulting
Lender on terms satisfactory to the Swingline Lender, (ii) cash collateralize
such Defaulting Lender’s LC Exposure in accordance with the procedures set forth
in Section 2.05(j) for so long as such LC Exposure is outstanding and
(iii) prepay such Overadvance or, if agreed by the Administrative Agent, cash
collateralize that portion of such Overadvance attributable to such Defaulting
Lender’s participation interest therein on terms satisfactory to the
Administrative Agent; and
          (b) the Administrative Agent shall not be required to fund any
Overadvance, the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit unless it is satisfied that cash collateral will be provided by
the Borrower in accordance with Section 2.20(a).
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers. The Borrower and each of the
Material Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Transactions and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required,

47



--------------------------------------------------------------------------------



 



action by the holders of such Loan Party’s Equity Interests. This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrower or such Loan Party (as the case may be), enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) filings with any
Governmental Authority necessary to perfect Liens created under the Loan
Documents and (ii) such as have been obtained or made and are in full force and
effect, except such consents, approvals, registrations or filings, the failure
of which to have been obtained, received or made will not materially impair the
effectiveness of the Transactions or materially adversely affect the operations
of the Borrower and the Subsidiaries, taken as a whole, (b) will not violate any
material Requirement of Law applicable to the Borrower or any Material
Subsidiary, (c) will not violate or result in a material default under any
material indenture, agreement or other instrument binding upon the Borrower or
any Material Subsidiary or their respective assets, or give rise to a right
thereunder to require any material payment to be made by the Borrower or any
Material Subsidiary or give rise to a right of, or result in, termination,
cancelation or acceleration of any material obligation thereunder, and (d) will
not result in the creation or imposition of any Lien (other than a Lien
permitted under Section 6.02) on any asset of the Borrower or any Material
Subsidiary.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, stockholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2007, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarters and the portions of the fiscal year ended March 31, 2008,
June 30, 2008, and September 30, 2008 (and comparable period for the prior
fiscal year). Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and the Subsidiaries as of such dates and for such periods in
accordance with GAAP consistently applied, subject to year end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) On and as of the Restatement Effective Date, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
material adverse effect on the business, operations, properties, assets,
condition (financial or otherwise), liabilities (including contingent
liabilities) or prospects of the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2007, provided that it is understood that the Lenders
are satisfied with (and no such material adverse effect shall be deemed to have
occurred with respect to) the results of operations and financial conditions set
forth in the financial statements for the period ended September 30, 2008, as
set forth in the Borrower’s 10-Q filed with the SEC on October 28, 2008, and the
projected “Base Case” and “Downside Case” for fiscal year 2008 as set forth in
the Lender Discussion — Amendment Proposal dated December 17, 2008, delivered by
the Borrower to the Administrative Agent and the Lenders.
          SECTION 3.05. Properties. (a) The Borrower and each of the Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, except for any defects that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) The Borrower and each of the Material Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and

48



--------------------------------------------------------------------------------



 



the use thereof by the Borrower and the Material Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower or any Material
Subsidiary, threatened against or affecting the Borrower or any Material
Subsidiary (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
Material Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          SECTION 3.07. Compliance with Laws and Agreements. The Borrower and
each of the Material Subsidiaries is in compliance with (a) all Requirements of
Law applicable to it or its property and (b) all indentures, agreements and
other instruments binding upon it or its property, except, in each of the cases
of (a) and (b) above, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.08. Investment Company Status. Neither the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. The Borrower and each of the Subsidiaries (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) has paid or caused to
be paid all Taxes required to have been paid by it, except any Taxes that are
being contested in good faith by appropriate proceedings, provided that the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves therefor and the failure to pay such Taxes would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. None of (i) the Borrower’s Quarterly Reports
on Form 10-Q for the periods ended March 31, 2008, June 30, 2008, and
September 30, 2008, its Annual Report on Form 10-K for the fiscal year ended
December 31, 2007 (collectively, the “SEC Filings”), and the other filings of
the Borrower made with the SEC in 2008 and 2009 (but prior to the Restatement
Effective Date) nor (ii) any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender pursuant to any Loan Document or
delivered thereunder (as modified or supplemented by other information furnished
by or on behalf of the Borrower to the Administrative Agent in connection
herewith), as of the date such disclosures are delivered, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading,

49



--------------------------------------------------------------------------------



 



provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time delivered (unless
otherwise updated subsequent thereto, in which case such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time updated).
          SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Material
Subsidiaries as of the Restatement Effective Date. As of the Restatement
Effective Date, all premiums due in respect of such insurance have been paid.
          SECTION 3.13. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and, for so long as UCC financing statements or Deposit Account Control
Agreements, as the case may be, with respect to such Collateral have not been
terminated by the Administrative Agent (or otherwise amended by the
Administrative Agent in a manner that adversely affects the Lien in favor of the
Secured Parties thereby perfected), such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of Liens
permitted under clauses (ii) through (iv), (vi) and (xi) of Section 6.02, to the
extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law.
          SECTION 3.14. Labor Matters. As of the Restatement Effective Date,
there are no material strikes, lockouts or slowdowns or any other material labor
disputes against the Borrower or any Material Subsidiary pending or, to the
knowledge of the Borrower or any Material Subsidiary, threatened or planned.
ARTICLE IV
Conditions
          SECTION 4.01. [Intentionally Omitted]
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing (other than a deemed Borrowing under
Section 2.17(c) and an Overadvance made under Section 2.04), and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
receipt by the Administrative Agent of the request therefor in accordance
herewith and to the satisfaction of the following conditions:
     (a) Other than the representation and warranty set forth in
Section 3.04(b), the representations and warranties of the Loan Parties set
forth in the Loan Documents that are qualified by materiality shall be true and
correct and the representations and warranties that are not so qualified shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as the case may be, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, no Default shall have occurred and be continuing.

50



--------------------------------------------------------------------------------



 



Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
(other than contingent amounts not yet due) payable under any Loan Document
shall have been paid in full and all Letters of Credit shall have expired or
been terminated (or cash collateralized in an amount equal to 105% of the
aggregate undrawn amount of all outstanding Letters of Credit) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
          SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. The Borrower will furnish to the Administrative Agent for prompt
delivery to each Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, the
Borrower’s audited consolidated balance sheet and audited consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the Borrower’s unaudited consolidated
balance sheet and unaudited consolidated statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery or deemed delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer substantially in the form of Exhibit E (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations of the financial covenant
(and the components thereof) contained in Section 6.12 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the later of
the date of the Borrower’s most recent audited financial statements referred to
in Section 3.04 and the date of the prior certificate delivered pursuant to this
paragraph (c) indicating such a change and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

51



--------------------------------------------------------------------------------



 



     (d) not later than 90 days subsequent to the commencement of each fiscal
year of the Borrower, a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and consolidated statements of
projected operations, comprehensive income and cash flows as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any significant revisions
of such budget;
     (e) as soon as available but in any event within 13 Business Days of the
end of each calendar month, as of the last day of the preceding calendar month,
a Borrowing Base Certificate and supporting information in connection therewith,
together with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request. Notwithstanding any provision of
this Agreement to the contrary, subsequent to each date on which Excess
Availability is less than the Threshold Amount (or if a Borrowing or the
issuance of a Letter of Credit would cause Excess Availability to fall below the
Threshold Amount), the Borrower shall not be permitted to make any additional
Borrowings or such Borrowing or request the issuance of additional Letters of
Credit or such Letter of Credit, as the case may be (provided that a conversion
or a continuation of a Borrowing shall not constitute a “Borrowing” for purposes
of this sentence), unless the Borrower shall have delivered to the
Administrative Agent a Borrowing Base Certificate as of a date no earlier than
three Business Days prior to the date of such Borrowing or the issuance of such
Letter of Credit; provided, however, the Borrower shall not be required to
deliver a Borrowing Base Certificate pursuant to the second sentence of this
paragraph if Excess Availability shall have exceeded the Threshold Amount for a
period of five consecutive Business Days prior to the date of such Borrowing or
the issuance of such Letter of Credit;
     (f) concurrently with the delivery of each Borrowing Base Certificate, and
at such other times as may be reasonably requested by the Administrative Agent,
all Borrowing Base Supplemental Documentation for the month (or such shorter
period as contemplated by clause (e) of this Section) then ended;
     (g) promptly as reasonably practicable after the request therefor, such
additional information concerning the Accounts and Inventory of the Collateral
Parties or adjustments thereto as may be reasonably requested by the
Administrative Agent from time to time;
     (h) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the Borrower to the holders of its Equity Interests
generally, as the case may be;
     (i) promptly upon obtaining knowledge of any such event, circumstance or
change, a written notice of any event, circumstance or change that has occurred
since the delivery of the most recent Borrowing Base Certificate in accordance
with the terms of this Agreement that would materially reduce the aggregate
amount of the Eligible Accounts or the Eligible Inventory or result in a
material portion of the Eligible Accounts ceasing to be Eligible Accounts or a
material portion of the Eligible Inventory ceasing to be Eligible Inventory; and
     (j) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent (on behalf of any Lender) may reasonably request.

52



--------------------------------------------------------------------------------



 



Information required to be delivered pursuant to Sections 5.01(a), (b) and
(h) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or through a link on
the Borrower’s website at www.usg.com, or at another website identified in such
notice and accessible by the Lenders without charge, provided that such notice
may be included in a certificate delivered pursuant to Section 5.01(c).
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, when any of the Chief Executive Officer, the President or the
General Counsel of the Borrower or any Financial Officer obtains actual
knowledge of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
a Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that has a
reasonable likelihood of being adversely determined, and, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
     (c) any Lien (other than Liens permitted by clauses (i) through (iv),
(vi) or (xi) of Section 6.02) or claim made or asserted against any of the
Collateral;
     (d) the occurrence of any ERISA Event or any fact or circumstance that
gives rise to a reasonable expectation that any ERISA Event will occur that, in
either case, alone or together with any other ERISA Events that have occurred or
are reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect;
     (e) any change in the Borrower’s corporate credit rating by S&P or Moody’s,
or any notice from either such agency indicating its intent to effect such a
change or to place the credit facilities on a “CreditWatch” or “WatchList” or
any similar list, in each case with negative implications, or its cessation of,
or its intent to cease, issuing a corporate credit rating for the Borrower; and
     (f) any other development (including notice of any Environmental Liability)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each
Subsidiary to, pay its liabilities for Taxes, the amounts of which are material
to the Borrower and its Subsidiaries taken as a whole, before such liabilities
shall become delinquent or in default, except where (a) the

53



--------------------------------------------------------------------------------



 



validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 5.05. Maintenance of Properties. The Borrower will, and will
cause each Subsidiary to, keep and maintain all property used in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except for properties, the failure of which to maintain, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.06. Insurance. (a) The Borrower will, and will cause each
Material Subsidiary to, maintain, with financially sound and reputable insurance
companies, (i) insurance in such amounts (with no greater risk retention) and
against such risks as is (A) customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (B) considered adequate by the Borrower and (ii) all other
insurance as may be required by law, provided that self-insurance through any
captive insurance Subsidiary or through deductibles or copayments shall not be
deemed a violation of this covenant to the extent that companies engaged in
similar businesses similarly self-insure. The Borrower will furnish to the
Lenders, upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
          (b) All insurance policies required under paragraph (a) of this
Section 5.06, to the extent such insurance policies insure any portion of the
Collateral, shall name the Administrative Agent (for the benefit of the Secured
Parties) as an additional insured or as loss payee, as applicable, and shall
contain loss payable clauses or mortgagee clauses, through endorsements in form
and substance reasonably satisfactory to the Administrative Agent, that provide
that (i) all proceeds thereunder with respect to any Collateral shall be payable
to the Administrative Agent and (ii) such policy and loss payable or mortgagee
clauses may be canceled, amended or terminated only upon at least 30 days’ prior
written notice given to the Administrative Agent.
          (c) If the Borrower or any Material Subsidiary shall fail to obtain
any insurance as required by paragraph (a) of this Section 5.06, the
Administrative Agent may obtain such insurance at the Borrower’s expense. By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from the Borrower’s or such Material Subsidiary’s
failure to maintain such insurance.
          SECTION 5.07. Books and Records; Inspection Rights; Field
Examinations; Inventory Appraisals. (a) The Borrower will, and will cause each
Subsidiary to, keep proper books of record and account in which entries that are
full, true and correct in all material respects are made of all material
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Loan Party to, permit any representatives
designated by the Administrative Agent (who may be accompanied by a
representative of any Lender at such Lender’s expense), upon reasonable prior
notice and during normal workings hours, periodically (but no more frequently
than annually, except if an Event of Default shall be continuing), to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants.
          (b) The Administrative Agent shall be entitled to conduct, at its
reasonable discretion, on reasonable prior notice and during normal working
hours, periodic field examinations of the books and records relating to the
Accounts of the Collateral Parties and the Inventory of the Collateral Parties,
in each case to ensure the adequacy of the Collateral that constitutes the
Borrowing Base and the related

54



--------------------------------------------------------------------------------



 



reporting and control systems; provided, however, that so long as no Event of
Default has occurred and is continuing, (x) if no Loans are then outstanding
hereunder, the Administrative Agent shall be limited in any
twelve-calendar-month period to one such field examination and (y) if any Loans
are then outstanding hereunder, then the Administrative Agent shall be entitled
to two such field examinations during any twelve-calendar-month period.
          (c) At any time that the Administrative Agent requests, each of the
Collateral Parties will provide the Administrative Agent with appraisals or
updates thereof of its Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, and such appraisals or updates, as the case may be, will include
information required by applicable law and regulations; provided, however, that
(unless the Borrower otherwise requests in writing to the Administrative Agent
that additional appraisals of Inventory be conducted in the relevant
twelve-calendar-month period) so long as no Event of Default has occurred and is
continuing (x) if no Loans are then outstanding hereunder, the Administrative
Agent shall be limited in any twelve-calendar-month period to one such appraisal
and (y) if any Loans are then outstanding hereunder, then the Administrative
Agent shall be entitled to two such appraisals during any twelve-calendar-month
period. Each such appraisal shall be at the sole expense of the Collateral
Parties.
          (d) The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, field examination or appraisal pursuant to
this Section 5.07, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders.
          SECTION 5.08. Compliance with Laws. The Borrower will, and will cause
each Subsidiary to, comply with all Requirements of Law with respect to it or
its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
          SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of
the Loans will be used only to finance general working capital needs and for
other general corporate purposes (including acquisitions), in each case of the
Borrower and the Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. Letters of
Credit will be used only for general corporate purposes.
          SECTION 5.10. Further Assurances. (a) The Borrower shall cause (i)
(A) each Domestic Material Subsidiary formed or acquired on or after the date of
this Agreement in compliance with the terms of this Agreement and (B) each
Subsidiary that otherwise qualifies as a Domestic Material Subsidiary on or
after the date of this Agreement, in each case, to become a Loan Party by
executing a supplement to the Guarantee Agreement in the form attached to the
Guarantee Agreement and (ii) (A) each Domestic Material Subsidiary that is a
wholly-owned Subsidiary and formed or acquired on or after the date of this
Agreement in compliance with the terms of this Agreement and (B) each Subsidiary
that otherwise qualifies as a Domestic Material Subsidiary that is a
wholly-owned Subsidiary on or after the date of this Agreement, in each case, to
become a Collateral Party by executing a supplement to the Security Agreement in
the form attached to the Security Agreement, provided that the terms of this
Section 5.10(a) shall not be required to be satisfied with respect to any
Subsidiary (x) that is subject to any legal or any contractual restriction (to
the extent such restriction does not violate any of the terms of any Loan
Document) preventing or prohibiting it from satisfying such requirement or
(y) with respect to which the Administrative Agent determines that the cost of
satisfaction of such requirement with respect thereto exceeds the value afforded
thereby (and any such Subsidiary that does not so satisfy the terms of this
Section 5.10(a) shall not become a Loan Party and/or a Collateral Party
hereunder).

55



--------------------------------------------------------------------------------



 



          (b) Subject to the limitations set forth in the Security Agreement,
the Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable law,
or that the Administrative Agent or the Required Lenders may reasonably request,
to carry out the terms and conditions of this Agreement and the other Loan
Documents, and to ensure perfection and priority of the Liens created or
intended to be created by the Collateral Documents, all at the expense of the
Loan Parties. The Borrower also agrees to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.
          SECTION 5.11. Control Agreements; Collateral Access Agreements.
(a) The Borrower will, and will cause each applicable Collateral Party to,
(a) enter into the Deposit Account Control Agreements required to be provided
pursuant to Section 7.01 of the Security Agreement and (b) open the Collection
Account with the Administrative Agent, in each case no later than the date that
is 60 days (or such longer period as the Administrative Agent, in its sole
discretion, may agree) after the Restatement Effective Date. In connection with
the foregoing, the Borrower shall deliver to the Administrative Agent a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated as of the date on which the obligations set forth in this Section 5.11
have been satisfied) of Jones Day, counsel for the Borrower and the Domestic
Material Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent and covering such customary matters relating to such
Deposit Account Control Agreements governed by the laws of, or (solely with
respect to the opinion relating to perfection of a security interest) entered
into by a depositary bank whose jurisdiction (for purposes of Section 9-304 of
the UCC and as designated in the applicable Deposit Account Control Agreement)
is in a State in which, Jones Day is then licensed to practice.
          (b) The Borrower will, and will cause each applicable Collateral Party
to, use its commercially reasonable efforts to enter into Collateral Access
Agreements required to be provided pursuant to Section 4.05 of the Security
Agreement no later than the date that is 90 days (or such longer period as the
Administrative Agent, in its sole discretion, may agree) after the Restatement
Effective Date.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable (other than contingent amounts not yet due) under any Loan Document have
been paid in full and all Letters of Credit have expired or been terminated (or
cash collateralized in an amount equal to 105% of the aggregate undrawn amount
of all outstanding Letters of Credit) and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
          SECTION 6.01. Indebtedness. (a) Neither the Borrower nor any of the
Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
the incurrence of which would cause the Borrower to violate the financial
covenant set forth in Section 6.12 (giving effect to such incurrence of
Indebtedness on a pro forma basis as if such incurrence (and the application of
any proceeds therefrom, including the repayment of any Indebtedness with the
proceeds of the Indebtedness being so incurred) occurred on the first day of the
applicable four fiscal quarter period ended immediately prior to such
incurrence) to the extent such Section is in effect as of the date of such
determination (or would be in effect after giving effect to such

56



--------------------------------------------------------------------------------



 



incurrence of Indebtedness). It is understood and agreed that any Indebtedness
incurred under Section 6.01(a) of the Existing Credit Agreement, to the extent
such Indebtedness was, at the time of such incurrence, permitted to be so
incurred thereunder, shall be deemed to have been incurred under, and in
compliance with, this Section 6.01(a) as of the Restatement Effective Date.
          (b) Neither the Borrower nor any of its Subsidiaries shall at any time
permit the sum, without duplication, of (i) all Indebtedness of the Borrower and
the Subsidiaries secured by Liens plus (ii) all Indebtedness of the Subsidiaries
(including Subsidiaries acquired after the Effective Date) to exceed
$500,000,000 at any time outstanding.
          (c) Notwithstanding anything to the contrary in paragraph (b) of this
Section 6.01, the following Indebtedness of the Borrower and the Subsidiaries
(including Subsidiaries acquired after the Effective Date) shall not be
prohibited by Section 6.01(b) and shall not be included in calculating the
levels of Indebtedness permitted under Section 6.01(b) regardless of whether
such Indebtedness is secured as permitted by Section 6.02:
     (i) (x) Indebtedness created under the Loan Documents and (y) other
Indebtedness existing on the Effective Date and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness, provided that
such extending, renewal or replacement Indebtedness (A) shall not be
Indebtedness of an obligor that was not an obligor with respect to the original
Indebtedness being extended, renewed or replaced (other than in the case of
Guarantees otherwise permitted by clause (iii) of this Section 6.01(c)),
(B) shall not be in a principal amount that exceeds the principal amount of the
Indebtedness being extended, renewed or replaced (plus any accrued but unpaid
interest and redemption premium thereon), (C) shall not have an earlier maturity
date or shorter weighted average life to maturity than the Indebtedness being
extended, renewed or replaced and (D) shall be subordinated to the Obligations
to the same extent as the Indebtedness being extended, renewed or replaced, if
applicable;
     (ii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary, provided that (A) Indebtedness of any
Subsidiary (other than a Loan Party) owing to any Loan Party shall be subject to
Section 6.04 and (B) Indebtedness of the Borrower to any Subsidiary or of any
other Loan Party to any other Subsidiary (other than a Loan Party) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
     (iii) Guarantees by the Borrower of Indebtedness of any Subsidiary, and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (A) the Indebtedness so Guaranteed shall not be prohibited by this Section
(other than clause (c)(ii)) and (B) Guarantees by any Loan Party of Indebtedness
of any Subsidiary (other than a Loan Party) shall be subject to Section 6.04;
     (iv) (A) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness that is assumed by the
Borrower or any Subsidiary or that remains Indebtedness of an acquired entity in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, and (B) extensions, renewals and replacements
of any such Indebtedness so long as the outstanding principal amount of such
extensions, renewals and replacements does not exceed the principal of the
Indebtedness being extended, renewed or replaced (plus any

57



--------------------------------------------------------------------------------



 



accrued but unpaid interest and premium thereon), provided that the aggregate
principal amount of Indebtedness permitted by this clause (iv) incurred after
the Effective Date shall not exceed $100,000,000 at any time outstanding;
     (v) Indebtedness in respect of Swap Agreements permitted by Section 6.06;
and
     (vi) Indebtedness in respect of any financing or capital lease financing
relating to the Borrower’s or the Subsidiaries’ sea vessels in an amount not to
exceed $75,000,000 at any time outstanding.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (i) Liens created pursuant to any Loan Document;
     (ii) Permitted Encumbrances;
     (iii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02, provided that
(A) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary (other than assets financed by the same financing source pursuant
to the same financing scheme in the ordinary course of business) and (B) such
Lien shall secure only those obligations that it secured on the Effective Date
and extensions, renewals and replacements thereof so long as the principal
amount of such extensions, renewals and replacements does not exceed the
principal amount of the obligations being extended, renewed or replaced (plus
any accrued but unpaid interest and premium thereon);
     (iv) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other property or asset of the Borrower or any Subsidiary (other than
assets financed by the same financing source pursuant to the same financing
scheme in the ordinary course of business) and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest and premium thereon);
     (v) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary after the Effective Date, provided
that (A) such Liens secure Indebtedness incurred to finance such acquisition,
construction or improvement and permitted by clause (iv)(A) of Section 6.01(c)
or to extend, renew or replace such Indebtedness and permitted by clause (iv)(B)
of Section 6.01(c), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement (provided that this clause (B) shall not apply
to any Indebtedness permitted by clause (iv)(B) of Section 6.01(c) or any Lien



58



--------------------------------------------------------------------------------



 



securing such Indebtedness), (C) the Indebtedness secured thereby does not
exceed the lesser of the cost of acquiring, constructing or improving such fixed
or capital asset or, in the case of Indebtedness permitted by clause (iv)(A) of
Section 6.01(c), its fair market value at the time such security interest
attaches, and in any event, the aggregate principal amount of such Indebtedness
does not exceed $100,000,000 at any time outstanding and (D) such Liens shall
not apply to any other property or assets of the Borrower or any Subsidiary
(except assets financed by the same financing source pursuant to the same
financing scheme in the ordinary course of business);
     (vi) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
     (vii) Liens granted by a Subsidiary in respect of Indebtedness permitted by
Section 6.01;
     (viii) Liens securing obligations under Swap Agreements (and related
netting agreements) entered into after the Effective Date and permitted under
Section 6.06 in an amount not to exceed $150,000,000 on a marked-to-market basis
at any time outstanding;
     (ix) Liens existing or deemed to exist securing the ship financing
Indebtedness described in Section 6.01(c)(vi) in an amount not to exceed
$75,000,000, provided that such Liens shall apply only to those assets and
rights of the type pledged under the Vessel Loan Agreement and the collateral
documents entered into in connection therewith (as the Vessel Loan Agreement and
such other documents are in effect on the Restatement Effective Date) and shall
not apply to any other property or asset of the Borrower or any Subsidiary;
     (x) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby does
not at any time exceed $100,000,000; and
     (xi) Liens created by sales contracts documenting unconsummated asset
dispositions permitted hereby, provided that such Liens attach only to those
assets that are the subject of the applicable sales contract.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Collateral, other than those
permitted under clauses (i) through (iv), (vi) and (xi) of this Section 6.02.
          SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will
not permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation and (ii) any Person (other than the Borrower) may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary and (if any party to such merger is a Restricted Collateral Party, a
Collateral Party or a Loan Party) is a Restricted Collateral Party, a Collateral
Party or a Loan Party, as the case may be, provided that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

59



--------------------------------------------------------------------------------



 



          (b) The Borrower will not, and will not permit any Material Subsidiary
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses reasonably related thereto.
          (c) The Borrower will not, and will not permit any other Loan Party,
to sell, transfer, lease or otherwise dispose of all or substantially all its
assets, provided that this clause (c) shall not prohibit any such sale,
transfer, lease or other disposition (i) by any Collateral Party to any other
Collateral Party, (ii) by any wholly-owned Subsidiary (other than a Collateral
Party) to the Borrower or any other wholly-owned Subsidiary or (iii) of assets
the aggregate fair value of which, determined as of the date of such sale,
transfer, lease or other disposition and when combined with the aggregate fair
value of all assets sold, transferred, leased or otherwise disposed of pursuant
to this clause (iii) (in each case, determined as of the date of the sale,
transfer, lease or other disposition of the applicable assets), does not exceed
15% of the consolidated assets of the Loan Parties as determined on such date.
Notwithstanding the foregoing, (A) no Restricted Collateral Party may issue any
Equity Interests (other than to the Borrower or to another wholly-owned
Subsidiary), (B) neither the Borrower nor any other Subsidiary may sell,
transfer or otherwise dispose of any Equity Interests of any Restricted
Collateral Party (other than to the Borrower or to any wholly-owned Subsidiary)
except in a transaction pursuant to clause (iii) of this paragraph (c) in which
100% of the Equity Interests of such Restricted Collateral Party are sold,
transferred or otherwise disposed of and (C) neither the Borrower nor any
Restricted Collateral Party may sell, transfer, lease or otherwise dispose of
all or substantially all its assets (other than to the Borrower or to another
Restricted Collateral Party) except in a transaction pursuant to clause (iii) of
this paragraph (c).
          SECTION 6.04. Investments. The Borrower will not, and will not permit
any Loan Party to, purchase or acquire (including pursuant to any merger with
such Person) any Equity Interests in or evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make any loans or advances to, or Guarantee any Indebtedness of,
any other Person (other than a Loan Party), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit, or incur an obligation (contingent or otherwise)
to do any of the foregoing (each, an “Investment”), at any time when (x) the
Excess Availability is less than the Threshold Amount at such time or (y) a
Default or Event of Default has occurred and is continuing, provided that,
without limiting the foregoing, so long as no Default or Event of Default shall
have occurred and is continuing, the Borrower may make Investments in an
aggregate amount (each such Investment being valued at the amount determined
therefor at the date made net of any return of capital or sale proceeds actually
received in cash (which shall not exceed the cost of such Investment) in respect
of such Investment) not to exceed $150,000,000 at any time outstanding; provided
further that the Borrower shall not, nor shall it permit any Loan Party to, make
an Investment that would otherwise be permitted by this Section if, in the
Borrower’s reasonable business judgment (taking into account, among other
things, the likelihood that the Borrower or any other Loan Party would be
required to make a cash payment in respect of such Investment as well as
alternate sources of cash (other than proceeds from Borrowings hereunder) that
are reasonably likely to be available for the funding of such Investment at the
time a cash payment in respect of such Investment would become due), such
Investment (when taken together with each other Investment made pursuant to this
Section 6.04, excluding clauses (a) through (j) of this Section 6.04) would
result in Excess Availability being less than $50,000,000 (after giving effect
to any cash payments, and any Borrowings hereunder, made (or to be made) in
connection with such Investments). Notwithstanding the foregoing, the following
Investments shall be deemed not to be covered or restricted by this Section:
     (a) Investments existing on the Restatement Effective Date and set forth on
Schedule 6.04 and Permitted Investments;

60



--------------------------------------------------------------------------------



 



     (b) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses of the
Borrower or any Subsidiary for accounting purposes and that are made in the
ordinary course of business;
     (c) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (d) Investments in the form of Swap Agreements permitted by Section 6.06;
     (e) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;
     (f) Investments resulting from pledges or deposits described in clause
(c) or (d) of the definition of the term “Permitted Encumbrance”;
     (g) Investments received in connection with the disposition of any asset
permitted by Section 6.03(c);
     (h) receivables or other trade payables owing to the Borrower or a
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;
     (i) Investments in or to any Loan Party; and
     (j) Investments to the extent funded with the proceeds of any substantially
concurrent issuance of Qualified Equity Interests to the extent that such
issuance does not result in a Change in Control.
          SECTION 6.05. Sale and Leaseback Transactions. Neither the Borrower
nor any of the Subsidiaries shall become liable, directly or by way of a
Guarantee, with respect to any lease, whether or not such lease results in a
Capital Lease Obligation, of any property (whether real or personal or mixed)
whether now owned or hereafter acquired, that the Borrower or any Subsidiary has
sold or transferred or is to sell or transfer to any other Person after the
Effective Date (a “Sale and Leaseback Transaction”), provided that the Borrower
or a Subsidiary may enter into a Sale and Leaseback Transaction if (a) at the
time of such Sale and Leaseback Transaction, no Event of Default is continuing,
(b) the proceeds from the sale of the subject property shall be at least equal
to 80% of its fair market value and (c) if such Sale and Leaseback Transaction
results in a Capital Lease Obligation, such Capital Lease Obligation is not
prohibited by Section 6.01 and any Lien made the subject of such Capital Lease
Obligation is not prohibited by Section 6.02.
          SECTION 6.06. Swap Agreements. The Borrower will not, and will not
permit any Subsidiary to, enter into any Swap Agreement for speculative
purposes.
          SECTION 6.07. Restricted Payments. (a) The Borrower will not, and will
not permit any Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, if (i) a Default has occurred and is continuing or would
result therefrom or (ii) such Restricted Payment is not at the time permitted by
a Requirement of Law or any agreement or instrument applicable to the Borrower
or such Subsidiary, provided that this paragraph (a) shall not restrict
dividends or similar distributions payable solely in

61



--------------------------------------------------------------------------------



 



Qualified Equity Interests or made by Subsidiaries to wholly-owned Subsidiaries
or to the Borrower (it being understood that this proviso shall not permit any
such dividend or similar distribution (A) from a Domestic Subsidiary to a
Foreign Subsidiary or (B) in the case of any such dividend or distribution
comprised of Collateral, from a Collateral Party to an entity that is not a
Collateral Party).
          (b) Notwithstanding anything in Section 6.07(a) to the contrary, the
aggregate amount of Restricted Payments permitted to be made (or with respect to
which obligations (contingent or otherwise) to do so are permitted to be
incurred) by the Borrower and the Subsidiaries pursuant to this Section 6.07
(excluding any Restricted Payments made (or with respect to which obligations
(contingent or otherwise) to do so have been entered into) by the Borrower or
any Subsidiary at any time when (x) Excess Availability at such time is equal to
or greater than the Threshold Amount, (y) the Fixed Charge Coverage Ratio at
such time, determined for the period of four consecutive fiscal quarters most
recently ended at or prior to such time, is equal to or greater than 1.10 to
1.00 and (z) no Default or Event of Default has occurred and is continuing)
shall not exceed (i) $25,000,000 in any calendar year and (ii) $50,000,000 in
the aggregate for the term of this Agreement, provided that this paragraph
(b) shall not restrict dividends or similar distributions payable solely in
Qualified Equity Interests or made by Subsidiaries to wholly-owned Subsidiaries
or to the Borrower (it being understood that this proviso shall not permit any
such dividend or similar distribution (A) from a Domestic Subsidiary to a
Foreign Subsidiary or (B) in the case of any such dividend or distribution
comprised of Collateral, from a Collateral Party to an entity that is not a
Collateral Party).
          SECTION 6.08. Transactions with Affiliates. The Borrower shall not,
and shall not suffer or permit any Material Subsidiary to, enter into any
transaction with any Affiliate (other than the Borrower or a wholly-owned
Subsidiary) of the Borrower, except transactions (a) entered into in good faith
and (b) at prices and on terms and conditions not less favorable to the Borrower
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties.
          SECTION 6.09. Restrictive Agreements. The Borrower will not, and will
not permit any Material Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Material
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets or (b) the ability of any Material Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by (A) law or
(B) any Loan Document, (ii) the foregoing shall not apply to restrictions or
conditions existing on the Effective Date and identified on Schedule 6.09 (but
shall apply to any extension or renewal of, or any amendment, modification or
replacement expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder, (iv) paragraph (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (v) paragraph (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (vi) paragraph (a) of the foregoing shall
not apply to any existing or future joint venture agreement that restricts the
ability of any party to such agreement to create, incur or permit a Lien on the
equity interests in the joint venture, provided that the Borrower and any
Material Subsidiary party to such agreement collectively own no more than
81 percent of the equity interests in such joint venture and (vii) paragraph
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement if the terms of such agreement expressly permit the creation,
incurrence and existence of Liens to secure Indebtedness or other Secured
Obligations under this

62



--------------------------------------------------------------------------------



 



Agreement and extensions, renewals and replacements of any such Indebtedness or
other Secured Obligations.
          SECTION 6.10. Amendment of Material Documents. The Borrower will not,
and will not permit any Subsidiary to, amend, modify, waive, terminate or
release its certificate of incorporation, by-laws or other organizational
documents, if the effect of such amendment, modification, waiver, termination or
release is materially adverse to the Borrower and the Subsidiaries, taken as a
whole, or the Lenders.
          SECTION 6.11. Changes in Fiscal Periods. Without the prior consent of
the Administrative Agent, the Borrower will neither (a) permit its fiscal year
or the fiscal year of any Subsidiary to end on a day other than December 31, nor
(b) change its method of determining fiscal quarters.
          SECTION 6.12. Fixed Charge Coverage Ratio. If, at any time, Excess
Availability is less than the greater of (a) $50,000,000 and (b) 15% of the
aggregate Revolving Commitments at such time, then the Borrower will not permit
the Fixed Charge Coverage Ratio at such time, determined for the period of four
consecutive fiscal quarters most recently ended at or prior to such time, to be
less than 1.10 to 1.00.
ARTICLE VII
Events of Default
          If any of the following events (any such event, an “Event of Default”)
shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Material Subsidiary in or in connection with the Existing
Credit Agreement (to the extent made prior to the Restatement Effective Date and
not waived), any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder that is qualified by
materiality shall prove to have been incorrect or any representation or warranty
that is not so qualified shall prove to have been incorrect in any material
respect when made or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the existence of
the Borrower) or 5.09 or in Article VI of this Agreement or any Collateral Party
shall fail to observe or perform any covenant, condition or agreement contained
in Section 4.01(j) or Article VII, in each case of the Security Agreement;
provided, however, that, without limiting the effect of any other Default or
Event of Default under this Article VII, any Default arising under Section 5.02
(or any Default arising under a failure of the conditions set forth in
Section 4.02 arising solely as a result of a

63



--------------------------------------------------------------------------------



 



failure to comply with Section 5.02) shall be deemed to be cured upon the giving
of such notice by the Borrower;
     (e) the Borrower or any other Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Article), and, except as
otherwise provided in such Loan Document, such failure shall continue unremedied
for a period of 30 days after notice thereof from any Lender or the
Administrative Agent to the Borrower;
     (f) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after the
expiration of any applicable grace periods;
     (g) any event or condition occurs (including the triggering of any change
in control or similar event with respect to the Borrower) (i) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with all applicable grace periods having expired, provided
that, during the applicable grace period, no additional consideration is paid or
additional rights are granted in respect of such Material Indebtedness) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) the effect of which event or condition is to cause, or to
permit the holder or holders of any Material Indebtedness (or a trustee or agent
on behalf of such holder or holders) to require, with the giving of notice if
required, any Material Indebtedness to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), prior to its stated maturity, provided
that this paragraph (g) shall not apply to secured Indebtedness that becomes due
as a result of the sale, transfer or other disposition (including as a result of
a casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement);
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of their assets, and, in any such case, such proceeding
or petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of their assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

64



--------------------------------------------------------------------------------



 



     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $50,000,000 shall be rendered against the Borrower, any Material
Subsidiary or any combination thereof (provided that in determining whether the
foregoing threshold is satisfied, there shall be excluded any portion of such
judgments that is fully covered by a third party insurance company rated not
less that “B++” by A.M. Best (less any applicable deductible) and as to which
the insurer has not disputed, in writing, its responsibility to cover such
judgment) and the same shall remain unpaid or undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Material Subsidiary to enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect;
     (m) any Loan Document shall for any reason be asserted by the Borrower not
to be a legal, valid and binding obligation of the Borrower;
     (n) a Change in Control shall occur;
     (o) the Guarantee Agreement shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of the Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under the Guarantee Agreement to
which it is a party, or shall give notice to such effect; or
     (p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document,
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

65



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Bank,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 2.05(j) or
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.05(j) or Section 9.02 or believed by the Administrative
Agent in good faith to be necessary) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Adobe pdf file, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by

66



--------------------------------------------------------------------------------



 



telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent, provided that the Administrative Agent
shall remain liable for the performance of such obligations and duties. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers by or through their respective Related
Parties, provided that the Administrative Agent shall remain liable for the
performance of such obligations and duties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, amendment, renewal or extension of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time upon notice to the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Borrower and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent that
shall be a commercial bank with an office in New York, New York, or an Affiliate
of any such commercial bank, in either case, acceptable to the Borrower in the
absence of a continuing Event of Default (such acceptance not to be unreasonably
withheld or delayed). Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
          Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon any Loan Document or any related agreement or any document
furnished thereunder.

67



--------------------------------------------------------------------------------



 



          Notwithstanding anything herein to the contrary, none of the agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under any Loan Document, except in its capacity, as applicable,
as the Administrative Agent, a Lender or the Issuing Bank hereunder.
          Each Lender hereby agrees that (a) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by
such Person as the direct or indirect result of disclosure of any such Report to
a third party by such indemnifying Lender in violation of the terms hereof.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or Adobe pdf file, as follows:
               (i) if to the Borrower or any Loan Party, to the Borrower at:
550 West Adams Street
Chicago, IL 60661
Attention: Vice President and Treasurer
Telecopy No.: (312) 672-3883
with a copy to:
Corporate Secretary
Telecopy No.: (312) 672-7748;
               (ii) if to the Administrative Agent, the Issuing Bank or the
Swingline Lender, to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marshella B. Williams
Telecopy No.: (713) 427-6307
email: Marshella.B.Williams@chase.com

68



--------------------------------------------------------------------------------



 



with a copy to:
JPMorgan Chase Bank, N.A.
270 Park Avenue,
New York, NY 10017
Attention: Peter Predun
Telecopy No.: (212) 270-5100
email: peter.predun@jpmorgan.com; and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by telecopy or by Adobe pdf file shall be
deemed to have been given when sent, provided that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.
          (b) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. Notices and other communications to the Lenders and the Issuing Bank
hereunder may also be delivered or furnished by electronic communication
(including e-mail, Adobe pdf file and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
(on behalf of the Loan Parties) may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time. No notice to or demand on the Borrower or any other Loan
Party in any case shall entitle the Borrower or any other Loan Party to any
other or further notice or demand in similar or other circumstances.
          (b) Except as provided in Section 2.19 with respect to any Revolving
Commitment Increase, neither any Loan Document nor any provision thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or, in the case of any other Loan Document, pursuant to an

69



--------------------------------------------------------------------------------



 



agreement or agreements in writing entered into by the Administrative Agent and
the applicable Loan Parties, in each case with the consent of the Required
Lenders, provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the maturity of any Loan, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce or forgive the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (d) or any other provision of
this Agreement in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender adversely affected
thereby, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Revolving Commitments on the
Restatement Effective Date), (vi) modify the protections afforded to an SPV
pursuant to the provisions of Section 9.04(e) without the written consent of
such SPV, (vii) release any material Loan Party from its Guarantee under the
Guarantee Agreement (except as expressly provided in the Guarantee Agreement),
or limit its liability in respect of such Guarantee, without the written consent
of each Lender, (viii) release all or substantially all the Collateral from the
Liens of the Collateral Documents, without the written consent of each Lender or
(ix) change any of the provisions of the definitions of “Eligible Accounts”,
“Eligible Inventory” or “Borrowing Base” (including the advance rates referenced
therein and any defined term used therein relevant to the determination of the
Borrowing Base), without the written consent of Lenders having Revolving
Exposure and unused Revolving Commitments, if any, representing more than 75% of
the sum of the total Revolving Exposure and unused Revolving Commitments at such
time; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be.
          (c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, the
Issuing Bank and the Swingline Lender, which consent shall not unreasonably be
withheld or delayed, (ii) such Non-Consenting Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, Swingline Loans and Overadvances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Loan Parties (in the case of all other amounts) and (iii) the Loan Parties or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

70



--------------------------------------------------------------------------------



 



          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses (including reasonable
expenses incurred in connection with due diligence) incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout or restructuring (and related negotiations) in respect of such Loans
or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all out-of-pocket losses, claims, damages,
liabilities and related reasonable expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee by any third party or by the Borrower or any
Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on, at, to or from any property currently or
formerly owned or operated by the Borrower or any Subsidiary, or any other
Environmental Liability related in any way to the Borrower or any Subsidiary or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any Subsidiary
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section and without limiting the
Borrower’s obligation to do so, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. The obligations of the Lenders under this
paragraph (c) are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph (c)).
          (d) To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect,

71



--------------------------------------------------------------------------------



 



consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
three Business Days after written demand therefor setting forth the basis for
such claim in reasonable detail.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other assignee; (B) the
Administrative Agent; and (C) the Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the trade date
specified in the Assignment and Assumption with respect to such assignment or,
if no date is so specified, as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing; (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, provided
that assignments made pursuant to Section 2.18(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective; and (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any Tax forms required by Section 2.16(f) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

72



--------------------------------------------------------------------------------



 



          For purposes of paragraph (b) of this Section, the term “Approved
Fund” and “CLO” have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund that invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “CLO” means an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03) and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.16(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
     (vi) The words “execution”, “signed”, “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system,

73



--------------------------------------------------------------------------------



 



as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
     (ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to
the requirements and limitations therein) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that such Participant shall be subject to Section 2.18 as
though it were a Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided that such Participant shall be subject to Section 2.17(d) as though it
were a Lender.
     (iii) A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 2.16(f) as though it were a Lender.
          (d) Any Lender may at any time, without the consent of the Borrower or
the Administrative Agent, pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (e) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make

74



--------------------------------------------------------------------------------



 



such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which is hereby assumed by and shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, such party will not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the U.S. or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Loan Parties in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other
Obligation (as distinguished from the Secured Obligations) under this Agreement
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Revolving Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by Adobe pdf file shall be effective as delivery of a
manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the

75



--------------------------------------------------------------------------------



 



remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Bank or any such Affiliate to or for the credit or
the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender or
the Issuing Bank, irrespective of whether or not such Lender or the Issuing Bank
shall have made any demand under this Agreement and although such obligations
may be unmatured or are owed to a branch or office of such Lender or the Issuing
Bank different from the branch or office holding such deposit or obligated on
such Indebtedness. The applicable Lender and the Issuing Bank shall notify the
Borrower and the Administrative Agent of such setoff and application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application under this Section. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank and their respective Affiliates may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the U.S. District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (c) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE,

76



--------------------------------------------------------------------------------



 



THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Loan Parties and their
obligations under the Loan Documents, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Loan Party. For the purposes of this Section,
“Information” means all information received from a Loan Party and/or its
Related Parties or representatives relating to any Loan Party, its Subsidiaries
or their respective businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party and/or its Related
Parties or representatives, provided that, in the case of information received
from the Borrower and/or its Related Parties or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          (b) Each Lender acknowledges that information as defined in
Section 9.12(a) furnished to it pursuant to this Agreement may include material
non-public Information concerning the Loan Parties and their Related Parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public Information and that it will
handle such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
          (c) All information, including waivers and amendments, furnished by
the Loan Parties, their Related Parties or representatives or the Administrative
Agent pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities
and its securities. Accordingly, each Lender represents to the Borrower (on
behalf of the Loan Parties) and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public Information in accordance with its
compliance procedures, applicable law and the terms hereof.

77



--------------------------------------------------------------------------------



 



          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
names and addresses of the Loan Parties and other information that will allow
such Lender to identify the Borrower in accordance with the Act.
          SECTION 9.14. Disclosure. The Borrower and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
          SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law, can be
perfected only by possession. Should any Lender (other than the Lender serving
hereunder as the Administrative Agent) obtain possession of any such Collateral,
such Lender shall notify the Administrative Agent thereof, and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
          SECTION 9.16. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any LC Disbursement, together with all fees, charges and
other amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan or LC Disbursement or
participation therein hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or LC Disbursements or
participation therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
          SECTION 9.17. Existing Credit Agreement; Effectiveness of Amendment
and Restatement. Until this Agreement becomes effective in accordance with the
terms of the Amendment and Restatement Agreement, the Existing Credit Agreement
shall remain in full force and effect and shall not be affected hereby. After
the Restatement Effective Date, all obligations of the Borrower under the
Existing Credit Agreement shall become obligations of the Borrower hereunder and
the provisions of the Existing Credit Agreement shall be superseded by the
provisions hereof.

78



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
Existing Letters of Credit

              ID NUMBER   BENEFICIARY   PURPOSE   AMOUNT
***
           
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



              ID NUMBER   BENEFICIARY   PURPOSE   AMOUNT
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
          ***  
***
           
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
  ***   ***   ***
***
          ***  
TOTAL LCS
          ***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
USG CORPORATION
STATEMENT OF INVESTMENT OBJECTIVE AND GUIDELINES
INVESTMENT OBJECTIVE:
The investment objective of the Portfolio is to seek to maximize total return
(or after-tax total return adjusted for Federal taxes) to the extent consistent
with the preservation of capital, maintenance of liquidity and the investment
guidelines set forth below:
INVESTMENT GUIDELINES:
1. Eligible Investments:
a. Obligations issued or guaranteed by the U.S. Government, its agencies and
custodial receipts with respect thereto for collateral purposes.
b. Obligations of domestic or foreign commercial banks (or branches thereof
where deposits with branches are general obligations of the parent bank) and
bank holding companies, including, but not limited to, commercial paper,
bankers’ acceptances, certificates of deposit, time deposits, notes and bonds.
c. Obligations of domestic or foreign corporations, including, but not limited
to, commercial paper, notes, bonds and debentures.
d. Obligations issued by any state or political subdivision of the U.S.
(including the District of Columbia and any possession of the United States).
e. Mortgage and other asset backed securities.
f. U.S. dollar denominated money market funds.
g. Overnight sweep accounts.
h. Repurchase agreements with counterparties listed in (1) or (2) below
collateralized fully by investments described in paragraph a. above which have a
market value, including accrued interest, of at least 102% of the amount
invested in the repurchase agreement.
1) Banks in the credit facility which are approved for investment at the time of
purchase; and
2) Broker-dealers which are approved as repurchase agreement counterparties by
the Treasurer and CFO of USG.
i. In the case of any investment under a. through h. above:
1) All investments shall be denominated in U.S. dollars; and
2) Investments may include fixed and floating rate instruments.
2. Credit Quality:
a. With respect to commercial paper and other short-term obligations, money
market funds, investments and reinvestments shall be limited to obligations
rated (or issued by an issuer that has been rated) at the time of purchase in
one of the two highest rating categories (within which there may be
sub-categories or gradations indicating relative standing) by one or more
nationally recognized statistical rating organizations (“NRSRSOs”).
b. With respect to bonds and other long-term obligations, investment and
reinvestment shall be limited to obligations rated at the time of purchase in
one of the two highest rating categories (within which there

 



--------------------------------------------------------------------------------



 



may be subcategories or gradations indicating relative standing) by the NRSROs.
3. Diversification:
a. Except for obligations issued or guaranteed by the U.S. government, its
agencies or instrumentalities, money market funds, and repurchase agreements
collateralized fully by such obligations, a maximum of 10% of the value of the
total assets of the Portfolio may be invested in securities of any one issuer.
b. A maximum of 20% of the value of the total assets of the Portfolio may be
invested in repurchase agreements with one counterparty.
c. A maximum of 30% may be invested in any single money market fund, except
when:

  •   USG’s investable cash is below $50,000,000, or     •   USG has 3 or fewer
approved money market funds

d. Compliance with the diversification requirements of these guidelines shall be
determined on the basis of values immediately after the acquisition of any
security.
4. Maturity/Liquidity:
All securities held in the Portfolio must have a duration of less than two
years. At no time will the portfolio weighted average duration exceed 180 days.
5. Review and Performance:
For purposes of evaluating performance, the relevant standards will be the
iMoneyNet taxable money market fund average.

 



--------------------------------------------------------------------------------



 



Schedule 1.01 ( c )
to Credit Agreement
USG Corporation
Schedule of Borrowing Base Supplemtal Documents
Documents to be Submitted to the Administrative Agent
The following information is to be submitted, pursuant to Section 5.01 of the
Credit Agreement, for USG Corporation as noted below:

                              Semi-Annually             Monthly Reporting: Due  
(per the terms of   Weekly Reporting:         within Fifteen (15)   the Credit  
Due within Three (3)     Reporting Frequency   Business Days   Agreement)  
Business Days    
Borrowing Base Certificate in the form of Exhibit .
  X       X    
 
               
Accounts Receivable Supporting Documents:
               
 
            1.  
Accounts receivable summary aging aged by invoice date or due date, as
applicable, by operating division in an electronic format suitable to the
Administrative Agent
  X       X    
 
            2.  
Accounts receivable rollforward by operating division in a format suitable to
the Administrative Agent
  X          
 
            3.  
Top 10 accounts receivable balances aged per the most recent summary aging by
operating division
  X          
 
            4.  
Reconciliation of A/R aging report to the general ledger and financial
statements by operating division
  X          
 
            5.  
Top 10 Sales Concentration for Prior Twelve months by operating division
  X          
 
            6.  
Supporting documentation (system generated extract report where applicable) for
the A/R ineligibles/ reserves reported on the Borrowing Base Certificate by
operating division
  X       X    
 
            7.  
U.S. updated customer list by operating division
    X        
 
               
Inventory Supporting Documents:
               
 
            1.  
An inventory perpetual report and schedules detailing each operating division’s
inventory, in a form satisfactory to the Administrative Agent, (i) by summarized
locations, (ii) by department, (iii) by volume on hand and (iv) other schedules
as reasonably requested
  X          
 
            2  
Gross margin and turnover by product segment by operating division
  X            
 
            3  
Reconciliation of perpetual inventory reports to the general ledger and
financial statements by operating division
  X            
 
            4  
Schedule of monthly rent or unpaid fees related to leased or unowned locations
(eg: outside processors, third party warehouses or other locations for which
landlord waivers or bailee letters have not been received)
  X            
 
            5  
Inventory value stated at cost by location for each operating division
  X            
 
            6  
Supporting documentation (system generated extract report where applicable) for
the inventory ineligibles/ reserves reported on the Borrowing Base Certificate
by operating division
  X       X    
 
               
Other Supporting Documents:
               
 
            1.  
Accounts payable summary aging by vendor and by operating division in a format
suitable to the Administrative Agent
  X          
 
            2.  
Top 10 accounts payable vendor balances by aging category and operating division
  X          
 
            3.  
Year-to-date top 10 purchases concentration by vendor and operating division
  X          
 
            4.  
Reconciliation of A/P aging to general ledger and financial statements per
operating division
  X          
 
            5.  
Cash and Cash Equivalents Balance
        X

Submit to:
JPMorgan Chase Bank, N.A.
CBC Structuring & Portfolio Group
Attn: Asita H. Mamlatdarna
270 Park Avenue, 44th Floor
New York, NY 10017
Phone: (212) 270 — 0287
Fax: (646) 534 — 2288
E-Mail: asita.h.mamlatdarna@jpmchase.com

 



--------------------------------------------------------------------------------



 



Schedule 2.01

          Institution   Commitment  
Bank of America, N.A.
  $ 97,826,086.95  
JPMorgan Chase Bank, N.A.
    55,217,391.29  
Citigroup USA, Inc.
    48,913,043.48  
Goldman Sachs Credit Partners, L.P.
    35,117,056.85  
The Royal Bank of Scotland PLC
    32,608,695.65  
Bank of Montreal, Chicago Branch
    21,739,130.44  
Calyon
    21,739,130.44  
Fifth Third Bank
    21,739,130.44  
The Northern Trust Company
    21,739,130.44  
Sumitomo Mitsui Banking Corporation
    21,739,130.44  
Wells Fargo Bank, N.A.
    21,739,130.44  
Mizuho Corporate Bank, Ltd.
    19,230,769.23  
Bank of Tokyo — Mitsubishi UFJ, Ltd.
    10,869,565.22  
Morgan Stanley Bank, N.A.
    10,869,565.22  
PNC Bank, National Association
    10,869,565.22  
Union Bank of California
    10,869,565.22  
U.S. Bank National Association
    10,869,565.22  
Natexis Banques Populaires
    8,913,043.47  
The Bank of Nova Scotia
    8,695,652.17  
Commerzbank AG
    8,695,652.17  
 
     
 
       
Total
  $ 500,000,000.00  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
The inclusion of the following information in this Schedule 3.06 shall not
constitute an admission of liability with respect to any such matter or that any
such matter will have, or could reasonably be expected to have, a Material
Adverse Effect.
We are named as defendants in litigation arising from our operations, including
claims and lawsuits arising from the operation of our vehicles, product
warranties, personal injury and commercial disputes. We have also been notified
by state and federal environmental protection agencies of possible involvement
as one of numerous “potentially responsible parties” in a number of so-called
“Superfund” sites in the United States. As a potentially responsible party, we
may be responsible to pay for some part of the cleanup of hazardous waste at
these sites. In most of these sites, our involvement is expected to be minimal.
In addition, we are involved in environmental cleanups of other property that we
own or owned. We believe that appropriate reserves have been established for our
potential liability in connection with these matters, taking into account the
probability of liability, whether our exposure can be reasonably estimated and,
if so, our estimate of our liability on the range of our liability. However, we
continue to review our accruals as additional information becomes available.
We do not expect the environmental or any other litigation matters involving USG
to have a material adverse effect upon our results of operations, financial
position or cash flows.

 



--------------------------------------------------------------------------------



 



Schedule 3.12
Insurance

                                  Expiration                           Annual  
  Date*   Insured   Coverage   Company   Broker   Limit   Deductible/SIR  
Premium (US)   Policy Number ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & US Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & Foreign Subsidiaries except Canada
  ***   ***   ***   ***   ***   ***   *** ***  
US Gypsum
  ***   ***   ***   ***   ***   ***     ***  
USG & US Gypsum
  ***   ***   ***   ***   ***   ***   *** ***  
USG & GTL
  ***   ***   ***   ***   ***   ***   *** ***  
USG & CGC
  ***   ***   ***   ***   ***   ***   *** ***  
USG & GTL
  ***   ***   ***   ***   ***   ***   *** ***  
USG (Including Domestic and Canadian Subsidiaries)
  ***   ***   ***   ***   ***   ***   *** ***  
C&G RR (Interiors)
  ***   ***   ***   ***   ***   ***   *** ***  
Chicago, Central and Pacific RR
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All US Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
All Foreign Subsidiaries except Canada & South America
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Domestic and Canadian Subsidiaries
  ***   ***   ***   ***   ***   ***   ***

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



                                  Expiration                           Annual  
  Date*   Insured   Coverage   Company   Broker   Limit   Deductible/SIR  
Premium (US)   Policy Number ***  
USG & US Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG, GTL & CGC
  ***   ***   ***   ***   ***   ***   *** ***  
USG, GTL and USG
  ***   ***   ***   ***   ***   ***   *** ***  
USG & CGC
  ***   ***   ***       ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
Interiors
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries (Master Policy)
  ***   ***   ***   ***   ***   ***   *** ***  
USG — Europe
  ***   ***   ***   ***   ***   ***   *** ***  
USG — Malaysia
  ***   ***   ***   ***   ***   ***   *** ***  
USG — Australia/NZ
  ***   ***   ***   ***   ***   ***   *** ***  
USG — Mexico
  ***   ***   ***   ***   ***   ***   ***

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



                                  Expiration                           Annual  
  Date*   Insured   Coverage   Company   Broker   Limit   Deductible/SIR  
Premium (US)   Policy Number ***  
USG — U.S. Only
  ***   ***   ***   ***   ***   ***   *** ***  
USG — Russia
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***       ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***       ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***       ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***       ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***       ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***       ***   *** ***  
L & W
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
US Gypsum
  ***   ***   ***   ***   ***   ***   *** ***  
US Gypsum
  ***   ***   ***   ***   ***   ***   *** ***  
Interiors
  ***   ***   ***   ***   ***   ***   ***

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



                                  Expiration                           Annual  
  Date*   Insured   Coverage   Company   Broker   Limit   Deductible/SIR  
Premium (US)   Policy Number ***  
USG & All Subsidiaries
  ***   ***   ***   ***   ***   ***   *** ***  
Beadex
  ***   ***   ***   ***   ***   ***     ***  
CGC
  ***   ***   ***   ***   ***   ***   ***

 

•   All Policies are 1 year term with the exception of *** and ***. Premiums
shown for the *** policies noted are full term premiums.   •   All Policies
include Brokerage Fee and or Commission

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness

              Obligor(s)   Description of Indebtedness   Amount  
USG Corporation
  Industrial Revenue Bonds          
 
       Ohio Air Quality Development Authority   $ 45,000,000  
 
       Ohio Air Quality Development Authority   $ 44,400,000  
 
       Ohio Air Quality Development Authority   $ 9,000,000  
 
       City of East Chicago, Indiana   $ 10,000,000  
 
       City of East Chicago, Indiana   $ 10,000,000  
 
       Pennsylvania Economic Development Financing Authority   $ 110,000,000  
 
       Oregon Economic & Community Development Commission   $ 11,000,000    
CGC, Inc.
  Windsor & Hantsport Railroad Guaranty CAN $  7,000,000    
USG Deutschland GmbH
  Secured Credit Line Agreement with Commerzbank   € 8,600,000    
 
  Indebtedness of the following Joint Venture entities has been guaranteed by
indirect subsidiaries of USG Corporation          
USG Middle East Ltd. (Saudi Arabia)
  Loans of Saudi-French Bank and Saudi Industrial Development Fund, guaranteed
in proportion to equity ownership (i.e. 45%) but limited to value of investment
in USG Manufacturing Worldwide Ltd.   $ 8,900,000    
MRC Duracrete Ltd. (Japan)
  Loans of related party (MRC Finance Co., Ltd.) limited to total investment < $
100,000  

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

1.   Mortgage on the land and buildings comprising the Viersen, Germany plant
owned by USG Deutschland GmbH securing obligation

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Existing Investments

1.   Beltship Management Ltd., a joint venture — 50% owned by Gypsum
Transportation, Limited   2.   USG Middle East, Ltd., a joint venture — 45%
owned by USG Manufacturing Worldwide, Ltd.   3.   Donn South Africa (PTY) Ltd.,
a joint venture — 33% owned by USG Interiors International, Inc.   4.  
Knauf/USG Systems GmbH & Co. KG, a joint venture — 50% owned by USG
Ventures-Europe GmbH.   5.   Knauf-USG Verwaltungs GmbH, a joint venture — 50%
owned by USG Ventures-Europe GmbH.   6.   Knauf USG Building Systems ABEE, LLC —
99% owned by Knauf/USG Systems GmbH & Co. KG.   7.   MRC Duracrete Co., Ltd. —
10% owned by Gypsum Engineering Company.   8.   STAR-USG Building Materials Co.,
Ltd. — 50% owned by USG China Lux S.ar.l.

 



--------------------------------------------------------------------------------



 



Schedule 6.09
Existing Restrictions
The equity ownership of the Borrower or a Subsidiary in the following joint
venture entities is subject to provisions which either (1) provide the other
parties to the joint ventures with rights of first refusal or buy/sell rights
with respect to such equity ownership, or (2) prohibit using such equity
ownership as security for indebtedness:

1.   Knauf/USG Systems GmbH & Co. KG and Knauf-USG Verwaltungs GmbH, its general
partner   2.   USG Middle East, Ltd. (Saudi Arabia)   3.   Donn South Africa
(PTY) Ltd. (South Africa)   4.   MRC Duracrete Co., Ltd. (Japan)   5.   Beltship
Management Limited (Bermuda)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including guarantees and swingline loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:  
 
   
 
     
 
   
2.
  Assignee:                 [and is an Affiliate/Approved Fund of [identify
Lender]1] 
 
            3.   Borrower:   USG Corporation, a Delaware corporation
 
            4.   Administrative Agent: JPMorgan Chase Bank, N.A.

 

1   Select as applicable.

Exhibit A

 



--------------------------------------------------------------------------------



 



              5.   Credit Agreement:   The $500,000,000 Second Amended and
Restated Credit Agreement dated as of January [ ], 2009, among USG Corporation,
a Delaware corporation, the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and [ ], as Syndication Agent
 
            6.       Assigned Interest:

                  Aggregate Amount of   Amount of           Commitment/Loans for
all   Commitment/Loans     Percentage Assigned of   Lenders   Assigned    
Commitment/Loans2  
$
  $         %  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including U.S. Federal and State securities
laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit A

2



--------------------------------------------------------------------------------



 



          Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
    By         Title:          [Consented to:

USG CORPORATION
    By         Title:]3         

 

3   To the extent required pursuant to Section 9.04(b)(i) of the Credit
Agreement.

Exhibit A

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
Exhibit A

 



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit A

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
BORROWING BASE CERTIFICATE
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 1 of 3
USG Corporation
Borrowing Base Certificate
For the period ended ______________ (in $000’s)

                      A.  
Available Accounts Receivable (page 2 of 3 )
  $ —              
 
                B.  
Available Raw Materials (page 3 of 3 )
  $ —              
 
                C.  
Available Work-In-Process (page 3 of 3)
  $ —              
 
                D.  
Available Finished Goods (page 3 of 3 )
  $ —              
 
                E.  
Less Reserves:
                   
Rent Reserve and Reserves for Bailee’s Charges
    —              
Other Reserves (per terms of Credit Agreement)
    —              
 
                 
 
                F.  
Borrowing Base (lines A+B+C+D-E)
          $ —      
 
                 
 
                G.  
Lower of:
                   
(i) Borrowing Base
  $ —              
(ii) Revolving Commitment
  $ —     $ —      
 
               
 
                H.  
Revolving Exposure:
                   
Aggregate principal amount of Loans outstanding:
                   
LC Exposure Outstanding
                   
Swingline Exposure Outstanding
                   
Total Revolving Exposure
          $ —      
 
                 
 
                I.  
Excess Availability (lines G-H)
          $ —      
 
             

Officer’s Certification:
Pursuant to the Second Amended and Restated Credit Agreement dated as of
January 7, 2009, the undersigned Financial Officer of USG Corporation certifies
that the information provided in this certificate to JPMorgan Chase Bank, N.A.
as Collateral Agent, is true and correct based on the accounting records of USG
Corporation.
USG Corporation

     
 
   
Name
           Date
Title
   

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 2 of 3
USG Corporation
Borrowing Base Certificate
For the period ended ______________ (in $000’s)

                                      Gypsum     Interiors     L&W    
Consolidated  
Net Aging Balance
  $ —     $ —     $ —     $ —  
Addback: General Accrual Reserves included in Aging
    —       —       —       —  
 
                       
Total Aging Balance (including Accrual Reserves)
  $ —     $ —     $ —     $ —  
 
                               
Less ineligibles:
                               
Affiliate Receivables
    —       —       —       —  
Concentration Limit 15% (20% if investment rated)
    —       —       —       —  
Defaulted Receivables
    —       —       —       —  
Deductions
    —       —       —       —  
Foreign Obligors
    —       —       —       —  
Payment Terms Greater than 60 Days
    —       —       —       —  
Rebate Accrual Amount
    —       —       —       —  
Credits Greater than 30 days past due, 90 days past invoice
    —       —       —       —  
Cross-Aged Receivables (50%)
    —       —       —       —  
Obligors with Cash in Advance terms
    —       —       —       —  
Accrued Sales & Use Taxes
    —       —       —       —  
Unbilled receivables
    —       —       —       —  
A/R Reconciliation Items
    —       —       —       —  
Notes Receivable
    —       —       —       —  
Receivables Subject to Offset or Claim
    —       —       —       —  
A/R not Denominated / Payable in USD
    —       —       —       —  
Government Receivables
    —       —       —       —  
Bankrupt Obligors
    —       —       —       —  
Bill and hold receivables
    —       —       —       —  
Progress billing receivables
    —       —       —       —  
Other (per terms of Credit Agreement)
    —       —       —       —  
 
                       
Total ineligibles:
  $ —     $ —     $ —     $ —  
 
                               
Eligible Accounts Receivable before dilution reserve
  $ —     $ —     $ —     $ —  
 
                               
Dilution Percentage (>5%)
                               
Dilution Reserve $
  $ —     $ —     $ —     $ —  
 
                             
 
                               
Adjusted Eligible Accounts Receivable:
                          $ —  
Advance rate
                            85.0 %
 
                             
Available Accounts Receivable
                          $ —  
 
                             

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 3 of 3
USG Corporation
Borrowing Base Certificate
For the period ended ______________ (in $000’s)

                                      Gypsum     Interiors     L&W    
Consolidated  
Raw Materials Inventory
                               
Raw Materials Per Perpetual
  $ —     $ —     $ —     $ —  
Less Ineligibles and Inventory Reserves:
                               
Spare parts, packaging, supplies
    —       —       —       —  
Damaged, defective, return to vendor, discontinued, nonsalable
    —       —       —       —  
Inventory locations <$100,000 (b)
    —       —       —       —  
Subject to consignment
    —       —       —       —  
Detonators & Explosives
    —       —       —       —  
Items without assigned product class
    —       —       —       —  
Intercompany profits included in inventory
    —       —       —       —  
Re-stocking and delivery fees included in inventory
    —       —       —       —  
Testing prototypes display items
    —       —       —       —  
Shrink reserve (a)
    —       —       —       —  
Slow moving and obsolete reserve
    —       —       —       —  
Lower of cost or market reserve
    —       —       —       —  
Capitalized favorable variances
    —       —       —       —  
Vendor rebate reserve
    —       —       —       —  
Other (per terms of the Credit Agreement)
    —       —       —       —  
 
                       
Total Ineligible
    —       —       —       —  
 
                       
Eligible Raw Materials
    —       —       —       —  
Lesser of:
                               
(i) Advance Rate
    60.0 %     60.0 %     60.0 %        
NOLV %
                               
(ii) 85% of Net Orderly Liquidation Rate
    0.0 %     0.0 %     0.0 %                    
Available Raw Materials
  $ —     $ —     $ —     $ —              
 
                               
Work In Process Inventory
                               
Work In Process Per Perpetual
  $ —     $ —     $ —     $ —  
Less Ineligibles and Inventory Reserves:
                               
Spare parts, packaging, supplies
    —       —       —       —  
Damaged, defective, return to vendor, discontinued, nonsalable
    —       —       —       —  
Inventory locations <$100,000 (b)
    —       —       —       —  
Detonators & Explosives
    —       —       —       —  
Items without assigned product class
    —       —       —       —  
Intercompany profits included in inventory
    —       —       —       —  
Re-stocking and delivery fees included in inventory
    —       —       —       —  
Testing prototypes display items
    —       —       —       —  
Shrink reserve (a)
    —       —       —       —  
Slow moving and obsolete reserve
    —       —       —       —  
Lower of cost or market reserve
    —       —       —       —  
Capitalized favorable variances
    —       —       —       —  
Vendor rebate reserve
    —       —       —       —  
Other (per terms of the Credit Agreement)
    —       —       —       —  
 
                       
Total Ineligibles
    —       —       —       —  
 
                       
Eligible Work In Process Inventory
    —       —       —       —  
Lesser of:
                               
(i) Advance Rate
    60.0 %     60.0 %     60.0 %        
NOLV %
                               
(ii) 85% of Net Orderly Liquidation Rate
    0.0 %     0.0 %     0.0 %                    
Available Work In Process Inventory
  $ —     $ —     $ —     $ —                
Finished Goods Inventory
                               
Finished Goods Per Perpetual
  $ —     $ —     $ —     $ —  
Less Ineligibles and Inventory Reserves:
                               
Spare parts, packaging, supplies
    —       —       —       —  
Damaged, defective, return to vendor, discontinued, nonsalable
    —       —       —       —  
Inventory locations <$100,000 (b)
    —       —       —       —  
Subject to consignment
    —       —       —       —  
Detonators & Explosives
    —       —       —       —  
Items without assigned product class
    —       —       —       —  
Intercompany profits included in inventory
    —       —       —       —  
Re-stocking and delivery fees included in inventory
    —       —       —       —  
Testing prototypes display items
    —       —       —       —  
Shrink reserve (a)
    —       —       —       —  
Slow moving and obsolete reserve
    —       —       —       —  
Lower of cost or market reserve
    —       —       —       —  
Capitalized favorable variances
    —       —       —       —  
Vendor rebate reserve
    —       —       —       —  
Other (per terms of the Credit Agreement)
    —       —       —       —  
 
                       
Total Ineligibles
    —       —       —       —  
 
                       
Eligible Finished Goods
    —       —       —       —  
Lesser of:
                               
Advance Rate
    60.0 %     60.0 %     60.0 %        
NOLV %
                               
85% of Net Orderly Liquidation Rate
    0.0 %     0.0 %     0.0 %                    
Available Finished Goods Inventory
  $ —     $ —     $ —     $ —              

 

(a)   Shrink reserve will represent % of physical inventory discrepancy observed
from most recent field exam.   (b)   Provided that the aggregate value of RM,
WIP, and FG stated at cost is less than $100,000 at a location.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF]
BORROWING REQUEST
[Date]          
JPMorgan Chase Bank, N.A.,
    as Administrative Agent
     for the Lenders referred to below
Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marshella B. Williams
Telecopy No.: (713) 427-6307
Ladies and Gentlemen:
          The undersigned Borrower refers to the Second Amended and Restated
Credit Agreement dated as of January [    ], 2009, as amended, supplemented or
otherwise modified from time to time, (the “Credit Agreement”), among USG
Corporation, a Delaware corporation, the Lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and [     ], as syndication agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned
Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

                 
 
    1.     Aggregate Amount of Borrowing4:    
 
               
 
    2.     Date of Borrowing5:    

 

4   In the case of a Eurodollar Borrowing, not less than $5,000,000 and in an
integral multiple of $1,000,000. In the case of an ABR Borrowing, not less than
$1,000,000 and in an integral multiple of $1,000,000.   5   This date must be
(a) a Business Day and (b)(i) in the case of a Eurodollar Borrowing, a date not
earlier than three Business Days after telephonic notice of the related
Borrowing Request or (ii) in the case of an ABR Borrowing, a date not earlier
than one Business Day after telephonic notice of the related Borrowing Request,
in each case delivered before 11:00 a.m., New York City time.

Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF]
BORROWING REQUEST
[Date]          
JPMorgan Chase Bank, N.A.,
    as Administrative Agent
     for the Lenders referred to below
Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marshella B. Williams
Telecopy No.: (713) 427-6307
Ladies and Gentlemen:
          The undersigned Borrower refers to the Second Amended and Restated
Credit Agreement dated as of January [    ], 2009, as amended, supplemented or
otherwise modified from time to time, (the “Credit Agreement”), among USG
Corporation, a Delaware corporation, the Lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and [     ], as syndication agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned
Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

                 
 
    1.     Aggregate Amount of Borrowing4:    
 
               
 
    2.     Date of Borrowing5:    

 

4   In the case of a Eurodollar Borrowing, not less than $5,000,000 and in an
integral multiple of $1,000,000. In the case of an ABR Borrowing, not less than
$1,000,000 and in an integral multiple of $1,000,000.   5   This date must be
(a) a Business Day and (b)(i) in the case of a Eurodollar Borrowing, a date not
earlier than three Business Days after telephonic notice of the related
Borrowing Request or (ii) in the case of an ABR Borrowing, a date not earlier
than one Business Day after telephonic notice of the related Borrowing Request,
in each case delivered before 11:00 a.m., New York City time.

Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF]
BORROWING REQUEST
[Date]          
JPMorgan Chase Bank, N.A.,
    as Administrative Agent
     for the Lenders referred to below
Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marshella B. Williams
Telecopy No.: (713) 427-6307
Ladies and Gentlemen:
          The undersigned Borrower refers to the Second Amended and Restated
Credit Agreement dated as of January [    ], 2009, as amended, supplemented or
otherwise modified from time to time, (the “Credit Agreement”), among USG
Corporation, a Delaware corporation, the Lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and [     ], as syndication agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned
Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

                 
 
    1.     Aggregate Amount of Borrowing4:    
 
               
 
    2.     Date of Borrowing5:    

 

4   In the case of a Eurodollar Borrowing, not less than $5,000,000 and in an
integral multiple of $1,000,000. In the case of an ABR Borrowing, not less than
$1,000,000 and in an integral multiple of $1,000,000.   5   This date must be
(a) a Business Day and (b)(i) in the case of a Eurodollar Borrowing, a date not
earlier than three Business Days after telephonic notice of the related
Borrowing Request or (ii) in the case of an ABR Borrowing, a date not earlier
than one Business Day after telephonic notice of the related Borrowing Request,
in each case delivered before 11:00 a.m., New York City time.

Exhibit C

 



--------------------------------------------------------------------------------



 



                 
 
    3.     Type of Borrowing6:    
 
               
 
    4.     Interest Period7:    
 
                      5.     Location and number of the undersigned Borrower’s
account to which funds
 
          are to be disbursed:    

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

6   Eurodollar Borrowing or ABR Borrowing.   7   Applicable only to a Eurodollar
Borrowing, and subject to the definition of “Interest Period”.

Exhibit C

2



--------------------------------------------------------------------------------



 



          The undersigned Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that, on the date of this Borrowing Request
and on the date of the related Borrowing, the conditions to lending specified in
Section 4.02 of the Credit Agreement are and shall be satisfied.

            Very truly yours,

USG CORPORATION,
      By:           Name:           Title:        

Exhibit C

3



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
INTEREST ELECTION REQUEST
[Date]          
JPMorgan Chase Bank, N.A.,
    as Administrative Agent
    for the Lenders referred to below
Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Marshella B. Williams
Telecopy No.: (713) 427-6307
Ladies and Gentlemen:
          The undersigned Borrower refers to the Second Amended and Restated
Credit Agreement dated as of January [     ], 2009, as amended, supplemented or
otherwise modified from time to time, (the “Credit Agreement”), among USG
Corporation, a Delaware corporation, the Lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and [     ], as syndication agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. This notice constitutes
a notice of conversion or notice of continuation, as applicable, under
Section 2.07 of the Credit Agreement, and the undersigned Borrower hereby
irrevocably notifies the Administrative Agent of the following information with
respect to the conversion or continuation requested hereby:

             
 
    1.     Borrowing to which this request applies8:

   
 
    2.     Principal amount of Borrowing to be converted/continued9:

   
 
    3.     Effective date of election10:

 

 

8   Specify last day of current Interest Period.   9   If different options are
being elected with respect to different portions of the Borrowing, indicate the
portions thereof to be allocated to each resulting Borrowing.   10   This date
must be (a) a Business Day and (b)(i) in the case of a resulting Eurodollar
Borrowing, a date not earlier than three Business Days after telephonic notice
of the related Interest Election Request or (ii) in the case of a resulting ABR
Borrowing, a date not earlier than one Business Day after telephonic notice of
the related Interest Election Request, in each case delivered before 11:00 a.m.,
New York City time.

Exhibit D

 



--------------------------------------------------------------------------------



 



             
 
    4.     Type of resulting Borrowing(s)11:

 
 
           
 
    5.     Interest Period of resulting Borrowing(s)12:

 

            Very truly yours,

USG CORPORATION,
      By:           Name:           Title:        

 

11   Eurodollar Borrowing or ABR Borrowing. If different options are being
elected with respect to different portions of the Borrowing, specify type for
each resulting Borrowing.   12   Applicable only if the resulting Borrowing is
to be a Eurodollar Borrowing, and subject to the definition of “Interest
Period”. Must comply with the definition of “Interest Period” and end not later
than the Maturity Date. If different options are being elected with respect to
different portions of the Borrowing, specify for each resulting Borrowing.

Exhibit D

2



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
COMPLIANCE CERTIFICATE
[For the fiscal Quarter ending]
[For the fiscal Year ending]
          The undersigned, duly authorized, qualified and acting Financial
Officer of USG Corporation, a corporation organized under the laws of Delaware
(“USG”), hereby certifies that:
          (a) This certificate (“Certificate”) is furnished pursuant to
Section 5.01(c) of the Second Amended and Restated Credit Agreement dated as of
January [     ], 2009 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among USG, a Delaware corporation, the Lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent, and [     ], as syndication agent. Capitalized terms used
herein have the meanings attributed thereto in the Credit Agreement unless
otherwise defined herein.
          (b) As of the date hereof, no Default has occurred [except as
follows:].
          (c) No change in GAAP or in the application of GAAP, in either case,
that would be required to be disclosed to the Securities and Exchange
Commission, has occurred that has affected the financial statements accompanying
this Certificate since the later of December 31, 2007, and the date of the prior
certificate delivered under Section 5.01(c) of the Credit Agreement, except for
those changes disclosed in the report of USG on Form 10-Q or 10-K, as
applicable, for the period ending ___________, attached hereto as Exhibit A (the
“Current Report”)[.] [except as follows:]
          (d) The financial statements referred to in Section 5.01[(a)][(b)] of
the Credit Agreement which are delivered concurrently with the delivery of this
Compliance Certificate, together with the footnotes and supplemental information
related thereto disclosed in the Current Report, fairly present in all material
respects the financial condition and results of operations of USG and its
Subsidiaries on a consolidated basis for the fiscal [year][quarter] then ended
[(subject to normal year-end audit adjustments and the absence of footnote
disclosure)]. Such financial statements have been prepared in accordance with
GAAP applied consistently throughout the period involved.
          (e) The covenant listed and calculated below is based on the financial
statements referred to in Section 5.01[(a)][(b)] of the Credit Agreement which
are delivered concurrently with the delivery of this Certificate, together with
the financial statements previously delivered pursuant to Section 5.01(a) or
(b) that are necessary to determine compliance with such covenant under the
Credit Agreement.
Exhibit E

 



--------------------------------------------------------------------------------



 



          Fixed Charge Coverage Ratio (Section 6.12)
          The ratio of

                         
(i) Consolidated EBITDA (plus the aggregate amount of Transaction Costs incurred
or accrued, minus the unfinanced portion of Capital Expenditures) for the period
of four consecutive fiscal quarters most recently ended at or prior to the date
of this certificate (the “Measurement Period”)
  $ ___________          
 
               
To
               
 
               
(ii) Fixed Charges for the Measurement Period
  $ ___________          
 
               
Ratio:
    ___________          
 
               
must not exceed:
    1.10 to 1.00          
 
     

Please refer to Schedule 1 for a detailed calculation of the amounts set forth
above.
Exhibit E

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, I have hereto set my name.
Dated:

                  By:           Name:           Title:   [Financial Officer of
USG]     

Exhibit E

3



--------------------------------------------------------------------------------



 



Schedule 1 to
Compliance Certificate
Format to be agreed between JPMorgan and USG.





--------------------------------------------------------------------------------



 



EXHIBIT F
(JP MORGAN LOGO) [c60378c6037801.gif]
[FORM OF]
ADMINISTRATIVE QUESTIONNAIRE

USG CORPORATION

             
Agent Address:
  JPMorgan Chase Bank, N.A.   Return form to:    
 
           
 
           
 
  JPMorgan Loan Services   Telephone:    
 
           
 
           
 
  1111 Fannin Street, 10th Fl.   Facsimile:    
 
           
 
           
 
  Houston, TX 77002   E-mail:    
 
           

    It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:
 

     
Signature Block Information: 
   
 
   

                 
 
  •   Signing Credit Agreement   Yes   No
 
               
 
  •   Coming in via Assignment   Yes   No

Type of Lender:
Bank | Asset Manager | Broker/Dealer | CLO/CDO | Finance Company | Hedge Fund |
Insurance | Mutual Fund | Pension Fund | Other Regulated Investment Fund |
Special Purpose Vehicle | Other-please specify) |

     
Lender Parent: 
   
 
   

      Domestic Address   Eurodollar Address
 
     
 
     
 
   
 
   
 
     
 
   

Exhibit F

 



--------------------------------------------------------------------------------



 



(JP MORGAN LOGO) [c60378c6037801.gif]
Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.
Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

              Primary Credit Contact   Secondary Credit Contact  
Name:
       
 
       
 
       
Company:
       
 
       
 
       
Title
       
 
       
 
       
Address:
       
 
         
 
       
 
         
 
       
 
       
 
       
Telephone:
       
 
       
 
       
Facsimile:
       
 
       
 
       
Email Address:
       
 
       

              Primary Operations Contact   Secondary Operations Contact  
Name:
       
 
       
 
       
Company:
       
 
       
 
       
Title
       
 
       
 
       
Address:
       
 
         
 
       
 
         
 
       
 
       
 
       
Telephone:
       
 
       
 
       
Facsimile:
       
 
       
 
       
Email Address:
       
 
       

              Bid Contact    
Name:
       
 
 
 
   
 
       
Company:
       
 
 
 
   
 
       
Title
 
 
   
 
       
Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
Telephone:
       
 
 
 
   
 
       
Facsimile:
       
 
 
 
   
 
       
Email Address:
       
 
 
 
   

Exhibit F

2



--------------------------------------------------------------------------------



 



(JP MORGAN LOGO) [c60378c6037801.gif]
Lender’s Domestic Wire Instructions

     
Bank Name:
   
 
   
 
   
ABA/Routing No.:
   
 
   
 
   
Account Name:
   
 
   
 
   
Account No.:
   
 
   
 
   
FFC Account Name:
   
 
   
 
   
FFC Account No.:
   
 
   
 
   
Attention:
   
 
   
 
   
Reference:
   
 
   

Agent’s Wire Instructions

     
Bank Name:
   
 
   
 
   
ABA/Routing No.:
   
 
   
 
   
Account Name:
   
 
   
 
   
Account No.:
   
 
   
 
   
FFC Account Name:
   
 
   
 
   
FFC Account No.:
   
 
   
 
   
Attention:
   
 
   
 
   
Reference:
   
 
   

Exhibit F

3



--------------------------------------------------------------------------------



 



Tax Documents
NON-U.S. LENDER INSTITUTIONS:
I. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.
Exhibit F

4



--------------------------------------------------------------------------------



 



Exhibit G
Perfection Certificate
See Attached
Exhibit G

 



--------------------------------------------------------------------------------



 



PERFECTION CERTIFICATE
          Reference is made to the Second Amended and Restated Credit Agreement
dated as of January 7, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among USG Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and Goldman Sachs Credit Partners L.P., as Syndication
Agent. Capitalized terms used but not defined herein have the meanings assigned
in the Credit Agreement or the Security Agreement referred to therein, as
applicable. For purposes of this Perfection Certificate (this “Certificate”),
“Grantors” shall mean the Borrower and each Loan Party that is a wholly-owned
Subsidiary.
          The undersigned, a Financial Officer of the Borrower, hereby certifies
to the Administrative Agent and each other Secured Party as follows:
1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:
USG Corporation
United States Gypsum Company
USG Interiors, Inc.
L & W Supply Corporation
California Wholesale Material Supply, LLC
Livonia Building Materials, LLC
River City Materials, Inc.
USG Foreign Investments, Ltd.
Otsego Paper, Inc.
(b) Set forth below is each other legal name each Grantor has had in the past
two years, together with the date of the relevant change:
USG Corporation – None
United States Gypsum Company – None
USG Interiors, Inc. – None
L & W Supply Corporation – None
California Wholesale Material Supply, LLC – None

 



--------------------------------------------------------------------------------



 



Livonia Building Materials, LLC – None
River City Materials, Inc. – None
USG Foreign Investments, Ltd. – None
Otsego Paper, Inc. – None
(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past two years. Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.
(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past two years:

          States     (where applicable)
USG Corporation
   
 
   
None
   
 
   
United States Gypsum Company
   
 
   
None
   
 
   
USG Interiors, Inc.
   
 
   
None
   
 
   
L & W Supply Corporation
   
Alabama Drywall
  AL
Acoustical Drywall & Supply
  KY
Alltex Interior Supply Building Specialties
  TX
AMS/Building Specialties
  TX
Arch City Drywall Supply
  MO
Architectural Stone Products
  UT,
Arrowhead Drywall Supply
  MO, KS
Barnett Drywall Supply
  TX
Builders Supply
  WI
 
  PA, CO, TX, MD,

 
  NJ, WA, OK, GA,

Building Specialties
  WY, NY, OH,

 
  VA,MS, ID, MO,

 
  OR, DE, CT

2



--------------------------------------------------------------------------------



 



          States     (where applicable)
C&A Drywall Supply
  OH
Cal-Wal Gypsum Supply
  CA
Capitol Drywall Supply
  UT, NV, OH
Casa Grande
  AZ
Cascade Gypsum & Building Supply
  OR
Ceiling & Building Specialties
  IL
Cen-Cal Wallboard Supply
  CA
Chesapeake Drywall
  MD
C-K Supply
  NC, SC, TN, GA
Dekalb Supply
  IL
Desert Building Materials
  AZ
Drywall Supply
  TX
E-C Drywall Supply
  WI
E-Foam
  NV
Gem State Acoustical & Drywall
  ID
Great Lakes Gypsum Supply
  MI
Gypsum Drywall Supply
  CA
Gypsum Services
  NY, PA
Indianapolis Drywall Supply
  IN
Kennell/Arrowhead Co.
  MO
M&S Drywall Supply
  MN
Plainfield Supply
  IL
Ponderosa Wholesale
  NV
River City Materials
  TN, MS, AR
Rose City Building Materials
  OR
Roselle Building Materials
  IL
Scharpfs Twinoaks Builders Supply
  OR
Seacoast Supply
  FL, LA, GA, AL
Sierra Building Materials
  CA
South County Gypsum & Roofing
  IN
State Line Drywall
  IL
Thunderbird Building Materials
  AZ
Toledo Drywall Supply
  OH
Wabash Valley Supply
  IN
Wausau Brick & Gypsum
  WI
Wisconsin Drywall
  WI
Zechman Supply
  IL
Livonia Holdings, Inc.
  MI, OH
Livingston Building Materials, LLC
  MI
Frames, Doors & Hardware, Inc.
  MI
Oakland Building Materials Co.
  MI
Ceilings & Walls, Inc.
  MI
Progressive Building Materials, Inc.
  MI
East Side Building Materials Co.
  MI
Acoustical Services, Inc.
  MI
Specialty Distributors, Inc.
  MI
Jackson Building Materials Co.
  MI
Preferred Building Materials Co., Inc.
  MI
Great Lakes Gypsum & Supply
  MI, OH

3



--------------------------------------------------------------------------------



 



          States     (where applicable)
California Wholesale Material Supply
   
 
   
 
  NM, CA, TX, AZ,

 
  UT,NV,ID, CO,
Calply
  OK
Capitol Building Materials
  UT, NV
Gem State Acoustical & Drywall Supply
  ID
Coyote Building Materials
  AZ
Desert Building Materials
  AZ
Thunderbird Building Materials
  AZ
Sierra Building Materials
  CA
Architectural Stone Products
  UT, NV
Gypsum Drywall Supply
  CA
Cal-Wal Gypsum Supply
  CA
Heartland Building Materials
  CA
Cen-Cal Wallboard Supply
  CA
Ponderosa Wholesale
  NV
Building Specialties
  TX
 
   
Livonia Building Materials, LLC
   
Livonia Newco, LLC
  MI
Livonia Building Materials Co.
  MI
Great Lakes Gypsum & Supply
  MI
 
   
River City Materials, Inc.
  AR, TN
None
   
 
   
USG Foreign Investments, Ltd.
   
None
   
 
   
Otsego Paper, Inc.
  MI
None
   

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

      Grantor:   Organizational Identification Number:
USG Corporation
  File No. 2046782
 
   
United States Gypsum Company
  File No. 0636722
 
   
USG Interiors, Inc.
  File No. 2048399
 
   
L & W Supply Corporation
  File No. 0771121

4



--------------------------------------------------------------------------------



 



      Grantor:   Organizational Identification Number:
California Wholesale Material Supply, LLC
  File No. 448177
 
   
Livonia Building Materials, LLC
  D0453H
 
   
River City Materials, Inc.
  File No. 43973
 
   
USG Foreign Investments, Ltd.
  File No. 0904059
 
   
Otsego Paper, Inc.
  File No. 4123529

5



--------------------------------------------------------------------------------



 



(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:1

      Grantor:   FEIN: USG Corporation   ***       United States Gypsum Company
  ***       USG Interiors, Inc.   ***       L & W Supply Corporation   ***      
California Wholesale Material Supply, LLC   ***       Livonia Building
Materials, LLC   ***       River City Materials, Inc.   ***       USG Foreign
Investments, Ltd.   ***       Otsego Paper, Inc.   ***

  2.   Current Locations. (a) The chief executive office of each Grantor is
located at the address set forth opposite its name below:

              Grantor   Mailing Address   County   State
USG Corporation
  550 West Adams Street   Cook   Illinois
 
  Chicago, IL 60661        
 
           
United States
  550 West Adams Street   Cook   Illinois
Gypsum Company
  Chicago, IL 60661        
 
           
USG Interiors, Inc.
  550 West Adams Street   Cook   Illinois
 
  Chicago, IL 60661        
 
           
L & W Supply
  550 West Adams Street   Cook   Illinois
Corporation
  Chicago, IL 60661        
 
           
California
  8535 E. Florence   Los Angeles   California
Wholesale Material
  Avenue Downey, CA 90240        
Supply, LLC
           

 

1   Necessary only for Grantors organized under the laws of North Dakota or
South Dakota.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

6



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
Livonia Building
  550 West Adams Street   Cook   Illinois
Materials, LLC
  Chicago, IL 60661        
 
           
River City
  925 Bond Street,   Pulaski   Arkansas
Materials, Inc.
  Little Rock, AR 72202        
 
           
USG Foreign
  550 West Adams Street   Cook   Illinois
Investments, Ltd.
  Chicago, IL 60661        
 
           
Otsego Paper, Inc.
  320 N. Farmer St   Allegan   Michigan
 
  Otsego, MI 49078-1150        

  (b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts:

              Grantor   Mailing Address   County   State
USG Corporation
  No Accounts
N/A   N/A   N/A
 
           
United States
Gypsum Company
  550 West Adams Street
Chicago, IL 60661   Cook   Illinois
 
           
USG Interiors, Inc.
  550 West Adams Street
Chicago, IL 60661   Cook   Illinois
 
           
L & W Supply
Corporation
  303 W. Irving Park Rd.
Roselle, IL 60172   Du Page   Illinois
 
           
 
  12450 Beard Ave., S.
Burnsville, MN 55337   Dakota   Minnesota
 
           
 
  2646 Byington Solway Rd.
Knoxville, TN 37931   Knox   Tennessee
 
           
 
  2639 Lombardy Lane
Dallas, TX 75220   Dallas   Texas
 
           
 
  6545 Burlington North
Drive
Houston, TX 77092   Harris   Texas
 
           
 
  3018 Shader Rd.
Orlando, FL 32808   Orange   Florida
 
           
 
  21195 Boca Rio Road
Boca Raton, FL 33433   Palm Beach   Florida
 
           
 
  126 Route 94
Blairstown, NJ 07825   Warren   New Jersey
 
           
 
  9714 Pulaski Highway
Baltimore, MD 21220   Baltimore   Maryland
 
           
 
  4311 Dorchester Rd.   Charleston   South Carolina
 
  Charleston, SC 29405        

7



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  1303 Hightower Trail
Atlanta, GA 30350   Fulton   Georgia
 
           
 
  8200 Henderson Rd.
Charlotte, NC 28269   Mecklenburg   North Carolina
 
           
 
  7220 SW Bonita Rd.
Tigard, OR 97224   Washington   Oregon
 
           
 
  17608 E. 24th Drive
Aurora, CO 80011   Adams   Colorado
 
           
 
  33900 Concord
Livonia, MI 48150   Wayne   Michigan
 
           
California
Wholesale Material
Supply, LLC
  8535 E. Florence Ave.
Downey, CA 90240   Los Angeles   California               2180 N Glassell St.
Orange, CA 92865   Orange   California
 
           
 
  1300 S. River Road
West Sacramento, CA 95961   Yuba   California 
 
           
 
  657 W 8th Ave.
Midvale, UT 84047   Salt Lake   Utah
 
           
Livonia Building
Materials, LLC
  33900 Concord
Livonia, MI 48150   Wayne   Michigan
 
           
River City
Materials, Inc.
  2646 Byington Solway Rd.
Knoxville, TN 37931   Knox   Tennessee
 
           
USG Foreign
Investments, Ltd.
  No Accounts
N/A   N/A   N/A
 
           
Otsego Paper, Inc.
  No Accounts
N/A   N/A   N/A

 

(c) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any Collateral other than that referred to in
Section 2(b):

              Grantor   Mailing Address   County   State
USG Corporation
  None        
 
           
United States
  1550 Gypsum Road Tawas
City, MI 48763-9467   Iosco   Michigan
Gypsum Company
       
 
           
 
  4859 New Peachtree Rd   DeKalb   Georgia
 
  Chamblee, GA        
 
  30341-3120        

8



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  2148 American Industrial Way   DeKalb   Georgia
 
  Chamblee, GA 30341        
 
           
 
  1115 Armour Road   Clay   Missouri
 
  North Kansas City,
MO 64116-3783        
 
           
 
  81 N. State   Sevier   Utah
 
  Sigurd, UT 84657-0160        
 
           
 
  6825 Evergreen Avenue
Jacksonville, FL 32208-4996   Duval   Florida
 
           
 
  1414 Lindrose St.   Duval   Florida
 
  Jacksonville, FL 32206        
 
           
 
  Highway 51 A   Blaine   Oklahoma
 
  Southard, OK 73770-0100        
 
           
 
  70 E Main Street   Rockland   New York
 
  Stony Point, NY 10980-1629        
 
           
 
  29073 Dike Road   Columbia   Oregon,
 
  Rainier, OR 97048-0037        
 
           
 
  401 Van Ness Avenue
Torrance, CA 90501-1422   Los Angeles   California
 
           
 
  9306 Sorensen Avenue
Santa Fe Springs, CA 90670-2688   Los Angeles   California
 
           
 
  3810 W. Evan Hewes Highway   Imperial   California
 
  El Centro, CA 92244-2450        
 
           
 
  14370 Gannet St   Los Angeles   California
 
  La Mirada, CA 90638-5221        
 
           
 
  37887 Shinn St   Alameda   California
 
  Fremont, CA 94536-4047        
 
           
 
  1201 Mayo Shell Rd   Harris   Texas
 
  Galena Park, TX 77547-0525        
 
           
 
  255 Regal Row   Dallas   Texas
 
  Dallas, TX 75247-5201        
 
           
 
  Route 650
Shoals, IN 47581-1377   Martin   Indiana

9



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  1255 Raritan Rd   Union   New Jersey
 
  Clark, NJ 07066-1257        
 
           
 
  1001 Buchanan St   Norfolk City   Virginia
 
  Norfolk, VA 23523-1254        
 
           
 
  5701 Lewis Rd   Orleans   Louisiana
 
  New Orleans, LA 70126-2500        
 
           
 
  2110 Paragon Ave   Webster   Iowa
 
  Fort Dodge, IA 50501-8404        
 
           
 
  13425 210th St   Des Moines   Iowa
 
  Mediapolis, IA 52637-0219        
 
           
 
  300 Markley St   Middlesex   New Jersey
 
  Port Reading, NJ 07064-1819        
 
           
 
  Highway 447   Washoe   Nevada
 
  Empire, NV 89405-0130        
 
           
 
  722 Altapass   Mitchell   North Carolina
 
  Hwy Spruce Pine, NC 28777-8927        
 
           
 
  301 Riley Rd   Lake   Indiana
 
  East Chicago, IN 46312-1697        
 
           
 
  401 C St NW   King   Washington
 
  Auburn, WA 98001-3908        
 
           
 
  2898 Birch Dr   Hancock   West Virginia
 
  Weirton, WV 26062-5142        
 
           
 
  5061 N 51st Ave,   Maricopa   Arizona
 
  Glendale, AZ 85301-7602        
 
           
 
  Lake Street   Ottawa   Ohio
 
  Gypsum, OH 43433-0121        
 
           
 
  60 PPL Road   Montour   Pennsylvania
 
  Danville, PA 17821      
 
           
 
  1 Woodlawn Rd   Beaver   Pennsylvania
 
  Aliquippa, PA 15001-5413        
 
           
USG Interiors, Inc.
  35 Arch Street   Carlton   Minnesota
 
  Cloquet, MN 55720-1570        

10



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  27384 Highway 61 Blvd   Goodhue   Minnesota
 
  Red Wing, MN        
 
  55066-5525        
 
           
 
  208 Adeline St   Walworth   Wisconsin
 
  Walworth, WI        
 
  53184-9532        
 
           
 
  1000 Crocker Rd   Cuyahoga   Ohio
 
  Westlake, OH        
 
  44145-1031        
 
           
 
  2575 Loomis Rd   San Joaquin   California
 
  Stockton, CA        
 
  95205-8045        
 
           
 
  1000 Donn Dr   Bartow   Georgia
 
  Cartersville, GA        
 
  30120-2668        
 
           
 
  850 N Broadway St   Washington   Mississippi
 
  Greenville, MS        
 
  38701-2305        
 
           
 
  5500 Quarantine Rd   Anne Arundel   Maryland
 
  Baltimore, MD        
 
  21226-1621        
 
           
 
  4500 Ardine St   Los Angeles   California
 
  South Gate, CA 90280        
 
           
 
  100 D J Nootens Dr   Jackson   Alabama
 
  Bridgeport, AL        
 
  35740-7054        
 
           
 
  200 Terminal St   Suffolk   Massachusetts
 
  Charlestown, MA        
 
  02129-1981        
 
           
 
  1 USG Rd   Nolan   Texas
 
  Sweetwater, TX        
 
  79556-2880        
 
           
 
  2 Division St   Wayne County   Michigan
 
  River Rouge, MI        
 
  48218-1352        
 
           
 
  2750 Maple Ave   Genesee   New York
 
  Oakfield, NY        
 
  14125-9722        

11



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
L & W Supply
  1032 11th Court,   Jefferson   Alabama
Corporation
  West Birmingham, AL 35231        
 
           
 
  801 Second Avenue SE   Morgan   Alabama
 
  Decatur, AL 35602        
 
           
 
  4930 University Square   Madison   Alabama
 
  Huntsville, AL 35816        
 
           
 
  661 Western Drive   Mobile   Alabama
 
  Mobile, AL 36607        
 
           
 
  17655 Ashley Drive   Bay   Florida
 
  Panama City, FL 32413        
 
           
 
  206 W. Herman Street   Escambia   Florida
 
  Pensacola, FL        
 
           
 
  3960 Woodville Highway   Leon   Florida
 
  Tallahassee, FL 32301        
 
           
 
  New BTS   Leon   Florida
 
  Tallahassee, FL        
 
           
 
  1303 Hightower Trail   DeKalb   Georgia
 
  Atlanta, GA 30350        
 
           
 
  23 Sand Hill Shady Grove   Carroll   Georgia
 
  Carrollton, GA 30116        
 
           
 
  111 Kelli Clark Court   Bartow   Georgia
 
  Cartersville, GA 30121        
 
           
 
  5155 Cash Industrial Pk.   Forsyth   Georgia
 
  Cumming, GA 30040        
 
           
 
  2394 Weaver Way   DeKalb   Georgia
 
  Doraville, GA 30340        
 
           
 
  434 Old Evans Road   Columbia   Georgia
 
  Evans, GA 30809        
 
           
 
  101 Jonesboro Road   Henry   Georgia
 
  McDonough, GA 30253        
 
           
 
  130 Amlajack Way   Coweta   Georgia
 
  Newnan, GA 30265        
 
           
 
  3 Patton Road   Chatham   Georgia
 
  Savannah, GA 31405        
 
           
 
  4755 N Church Lane, SE   Cobb   Georgia
 
  Smyrna, GA 30080        
 
           
 
  970 Patrick Industrial Ct.   Cobb   Georgia
 
  Winder, GA C        

12



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  7842 Georgia Hwy 140   Cherokee County   Georgia
 
  Woodstock, GA 30588        
 
           
 
  120 Tavistock Road   Buncombe   North Carolina
 
  Arden, NC 28704        
 
           
 
  8200 Henderson Road   Mecklenburg   North Carolina
 
  Charlotte, NC 28269        
 
           
 
  647 Michael Wylie Drive   Mecklenburg   North Carolina
 
  Charlotte, NC 28217        
 
           
 
  7712 Boeing Drive   Guilford   North Carolina
 
  Greensboro, NC 27409        
 
           
 
  3540 Diamond Drive   Pitt   North Carolina
 
  Greenville, NC 27834        
 
           
 
  4525 First Avenue, S.W.   Burke   North Carolina
 
  Hickory, NC 28637        
 
           
 
  3931 Smith Farm Road   Mecklenburg   North Carolina
 
  Matthews, NC 28105        
 
           
 
  5000 Trademark Drive   Wake   North Carolina
 
  Raleigh, NC 27610        
 
           
 
  4205 Emerson Street   New Hanover   North Carolina
 
  Wilmington, NC 28403        
 
           
 
  382 Buck Island Rd.   Beaufort   South Carolina
 
  Bluffton, SC 29910        
 
           
 
  4311 Dorchester Road   Charleston   South Carolina
 
  Charleston, SC 29405        
 
           
 
  4311 Dorchester Road   Charleston   South Carolina
 
  Charleston, SC 29405        
 
           
 
  4311 Dorchester Road   Charleston   South Carolina
 
  Charleston, SC 29405        
 
           
 
  738 Mauney Drive   Greenville   South Carolina
 
  Columbia, SC 29211        
 
           
 
  Old Stage Road   Horry   South Carolina
 
  Simpsonville, SC 29681        
 
           
 
  3014 Drywall Drive   Polk   South Carolina
 
  Myrtle Beach, SC 29577        
 
           
 
  408 Dixie Highway   Palm Beach   Florida
 
  Auburndale, FL 33823        
 
           
 
  21195 Boca Rio Road   Lee   Florida
 
  Boca Raton, FL 33433        
 
           
 
  24263 Production Circle   Manatee   Florida
 
  Bonita Springs, FL 34135        
 
           
 
  2510 Manatee Ave. East   Charlotte   Florida
 
  Bradenton, FL 34208        

13



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  3045 South McCall Rd.   Charlotte   Florida
 
  Englewood, FL 34224        
 
           
 
  3045 South McCall Road   Charlotte   Florida
 
  Englewood, FL 34224        
 
           
 
  2912 Warehouse Road   Lee   Florida
 
  Ft. Myers, FL 33916        
 
           
 
  1751 N. Nova Rd.   Volusia   Florida
 
  Holly Hill, FL        
 
  32117-1903        
 
           
 
  9410 Eden Avenue   Pasco   Florida
 
  Hudson, FL 34667        
 
           
 
  2919 Dawn Road   Duval    
 
  Jacksonville, FL 32207       Florida
 
           
 
  2853 Dawn Road   Duval   Florida
 
  Jacksonville, FL 32207        
 
           
 
  700 Commerce Way W.   Palm Beach   Florida
 
  Jupiter, FL 33458        
 
           
 
  2655 Irlo Bronson   Osceola   Florida
 
  Kissimmee, FL 34744        
 
           
 
  7611 N.W. 74th Avenue   Miami-Dade   Florida
 
  Medley, FL 33166        
 
           
 
  3181 Skyway Circle   Brevard   Florida
 
  Melbourne, FL 32935        
 
           
 
  6190 Shirley Street   Collier   Florida
 
  Naples, FL 34109        
 
           
 
  1425 S.W. 15TH Ave.   Marion   Florida
 
  Ocala, FL 34474        
 
           
 
  3018 Shader Rd.   Orange   Florida
 
  Orlando, FL 32808        
 
           
 
  1771 S.W. Biltmore St.   Saint Lucie   Florida
 
  Port St. Lucie, FL 34984        
 
           
 
  250 Carmalita St.   Charlotte   Florida
 
  Punta Gorda, FL 33951        
 
           
 
  3515 Heid Rd.   Highlands   Florida
 
  Sebring, FL 33872        
 
           
 
  2210 Dobbs Rd.   Saint Johns   Florida
 
  St. Augustine, FL 32086        
 
           
 
  2817 N. 36th Street   Hillsborough   Florida
 
  Tampa, FL 33605-3127        
 
           
 
  3615 21st Avenue East   Hillsborough   Florida
 
  Tampa, FL 33605        

14



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  1971 Commerce Ave.   Indian River   Florida
 
  Vero Beach, FL 32960        
 
           
 
  4811 Dyer Blvd.   Palm Beach   Florida
 
  W. Palm B., FL 33407        
 
           
 
  1871 East Kings Ave.   Camden   Georgia
 
  Kingsland, GA 31548        
 
           
 
  114 N. Main Street   Washtenaw   Michigan
 
  Chelsea, MI 48118        
 
           
 
  2318 Cass Road   Grand Traverse   Michigan
 
  Traverse City, MI 49684        
 
           
 
  3470 Roger B. Chaffee   Kent   Michigan
 
  Wyoming, MI 49548        
 
           
 
  330 Baker St.   Ingham   Michigan
 
  Lansing, MI 48910        
 
           
 
  596 E. Highland Road   Summit   Ohio
 
  Macedonia, OH 44056        
 
           
 
  6287 Lear Nagle Rd.   Lorain   Ohio
 
  N. Ridgeville, OH 44039        
 
           
 
  26675 Eckel Road   Wood   Ohio
 
  Perrysburg, OH 43552        
 
           
 
  26470 Southpoint   Wood   Ohio
 
  Perrysburg, OH 43551        
 
           
 
  15660 S. Keeler Terrace   Johnson   Kansas
 
  Olathe, KS 66062        
 
           
 
  117 South Smothers   Pulaski   Arkansas
 
  N. Little Rock, AR 72114        
 
           
 
  3915 Business Park Dr.   Jefferson   Kentucky
 
  Louisville, KY 40213        
 
           
 
  4961 River Road   Jefferson   Louisiana
 
  Jefferson, LA 70121        
 
           
 
  390 N. Valley Dell Drive   Saint Louis   Missouiri
 
  Fenton, MO 63026        
 
           
 
  207 N. Ranson Road   Jackson   Missouri
 
  Greenwood, MO 64034        
 
           
 
  1002 S. Moffett   Jasper   Missouri
 
  Joplin, MO 64802        
 
           
 
  5030 Waukomis Drive   Platte   Missouri
 
  Northmoor, MO 64151        
 
           
 
  2650 N. Westgate Ave.   Greene   Missouri
 
  Springfield, MO 65803        
 
           
 
  12346 Intraplex Parkway   Harrison   Mississippi
 
  Gulfport, MS 39503        

15



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  300 West Monument St.   Hinds   Mississippi
 
  Jackson, MS 39203        
 
           
 
  1279 Road 681   Lee   Mississippi
 
  Tupelo, MS 38801        
 
           
 
  1150 McKinley Ave.   Franklin   Ohio
 
  Columbus, OH 43222        
 
           
 
  3393 Needmore Road Dayton,   Montgomery   Ohio
 
  OH 45414        
 
           
 
  11906 Tramway Drive   Hamilton   Ohio
 
  Sharonville, OH 45241        
 
           
 
  11481 Gulfstream Drive   Shelby   Trnnessee
 
  Arlington, TN 38002”        
 
           
 
  4275 Shallowford Road   Hamilton   Tennessee
 
  Chattanooga, TN 37422        
 
           
 
  75 United Drive   Madison   Tennessee
 
  Jackson, TN 38305        
 
           
 
  8 Wesley Street   Washington   Tennessee
 
  Johnson City, TN 37602        
 
           
 
  2646 Byington Solway Rd   Knox   Tennessee
 
  Knoxville, TN 37931        
 
           
 
  285 Main Street   Lake   Illinois
 
  Antioch, IL 60002        
 
           
 
  2017 West Hubbard St.   Cook   Illinois
 
  Chicago, IL        
 
           
 
  430 N. Damen Ave.   Cook   Illinois
 
  Chicago, IL 60622        
 
           
 
  275 Harvestore Drive   DeKalb   Illinois
 
  DeKalb, IL 60115        
 
           
 
  235 Industrial Drive   Kane   Illinois
 
  Hampshire, IL 60140        
 
           
 
  8845 West 192nd St.   Will   Illinois
 
  Mokena, IL 60448        
 
           
 
  221 W. Jefferson Ave.   DuPage   Illinois
 
  Naperville, IL 60540        
 
           
 
  303 W. Irving Park Road   DuPage   Illinois
 
  Roselle, IL 60172        
 
           
 
  303 W. Irving Park Rd.   DuPage   Illinois
 
  Roselle, IL 60172        
 
  (Railroad land lease)        
 
           
 
  201 Messner Drive   Cook   Illinois
 
  Wheeling, IL 60090        

16



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  11130 Delaware Parkway   Lake   Indiana
 
  Crown Point, IN 46307        
 
           
 
  1050 S. Emerson Ave.   Marion   Indiana
 
  Indianapolis, IN 46203        
 
           
 
  2119 S. 3rd Street   Vigo   Indiana
 
  Terre Haute, IN 47802        
 
           
 
  13586 Thrush St. NW   Anoka   Minnesota
 
  Andover, MN 55304        
 
           
 
  12450 Beard Ave., South   Dakota   Minnesota
 
  Burnsville, MN 55337        
 
           
 
  3603 Hogarth St.   Eau Claire   Wisconsin
 
  Eau Claire, WI 54703        
 
           
 
  215 N. Henry Street   Brown   Wisconsin
 
  Green Bay, WI 54308        
 
           
 
  2155 W. Nordale Drive   Outagamie   Wisconsin
 
  Appleton, WI 54912        
 
           
 
  4701 McFarland Ct.   Dane   Wisconsin
 
  McFarland, WI 53558        
 
           
 
  4786 McFarland Ct.   Dane   Wisconsin
 
  McFarland, WI 53558        
 
           
 
  4949 N. 119th Street   Milwaukee   Wisconsin
 
  Milwaukee, WI 53225        
 
           
 
  739 Washington St.   Marathon   Wisconsin
 
  Wausau, WI 54403        
 
           
 
  12595 E. 61st Street   Tulsa   Oklahoma
 
  Broken Arrow, OK 74012        
 
           
 
  1500 Exchange Ave.   Oklahoma   Oklahoma
 
  Oklahoma City, OK 73108        
 
           
 
  503 Industrial Blvd.   Travis   Texas
 
  Austin, TX 78760        
 
           
 
  2802 Flintrock Trace   Travis   Texas
 
  Austin, TX 78738        
 
           
 
  7420 Wespark Drive   Jefferson   Texas
 
  Beaumont, TX 77705        
 
           
 
  420 Industrial Blvd.   Brazos   Texas
 
  Bryan, TX 77803        
 
           
 
  2302 Pollex   Nueces   Texas
 
  Corpus Christi, TX 78415        

17



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  2639 Lombardy Lane Dallas,   Dallas   Texas
 
  TX 75220        
 
           
 
  1401 Meacham Blvd.   Tarrant   Texas
 
  Ft. Worth, TX 76106        
 
           
 
  10750 John W. Eliot Road   Collin   Texas
 
  Frisco, TX 75034        
 
           
 
  3302 Spur 54   Cameron   Texas
 
  Harlingen, TX 78550        
 
           
 
  6545 Burlington N. Drive   Harris   Texas
 
  Houston, TX 77092        
 
           
 
  1010 Rankin Rd.   Harris   Texas
 
  Houston, TX 77073        
 
           
 
  1415 E. Broadway   Brazoria   Texas
 
  Pearland, TX 77581        
 
           
 
  6124 Reading Road   Fort Bend   Texas
 
  Rosenberg, TX 77471        
 
           
 
  2100 Mannix   Bexar   Texas
 
  San Antonio, TX 78217        
 
           
 
  New BTS,   Guadalupe   Texas
 
  Schertz , TX        
 
           
 
  6696 Doniphan   El Paso   Texas
 
  Canutillo, TX 79835        
 
           
 
  905 Hawkins Blvd.   El Paso   Texas
 
  El Paso, TX 79915        
 
           
 
  1203 N. Schultz, Bldg. #2   Pinal   Arizona
 
  Casa Grande, AZ 85222        
 
           
 
  2808 N. 27th Ave.   Maricopa   Arizona
 
  Phoenix, AZ 85009        
 
           
 
  2850 N. Enterprise Pkwy   Yavapai   Arizona
 
  Prescott Valley, AZ 86314        
 
           
 
  4119 E. Anderson Street   Cochise   Arizona
 
  Sierra Vista, AZ 85650        
 
           
 
  2310 Gardner Lane   Pima   Arizona
 
  Tucson, AZ 85705        
 
           
 
  549 Commerce Circle   Clark   Nevada
 
  Mesquite, NV 89027        
 
           
 
  1818 Losee Road   Clark   Nevada
 
  N. Las Vegas, NV 89030        
 
           
 
  17608 E. 24th Drive   Adams   Colorado
 
  Aurora, CO 80011        

18



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  2820 N. Prospect   El Paso   Colorado
 
  Colo. Springs, CO 80907        
 
           
 
  1401 Academy Court   Larimer   Colorado
 
  Ft. Collins, CO 80521        
 
           
 
  1249 Boeing Street   Ada   Idaho
 
  Boise, ID 83705        
 
           
 
  4132 Haroldsen Drive   Bonneville   Idaho
 
  Idaho Falls, ID 83401        
 
           
 
  318 E. Karcher Rd.   Canyon   Idaho
 
  Nampa, ID 83687        
 
           
 
  408 E. Karcher Rd.   Canyon   Idaho
 
  Nampa, ID 83687        
 
           
 
  483 Eastland Drive South   Twin Falls   Idaho
 
  Twin Falls, ID 83301        
 
           
 
  689 SE Glenwood Drive   Deschutes   Oregon
 
  Bend, OR 97702        
 
           
 
  3919 West 1st Ave.   Lane   Oregon
 
  Eugene, OR 97402        
 
           
 
  21375 NW Cherry Lane   Washington   Oregon
 
  Hillsboro, OR 97124        
 
           
 
  365 Ehrman Way   Jackson   Oregon
 
  Medford, OR        
 
           
 
  100 SE 111th Ave.   Multnomah   Oregon
 
  Portland, OR 97266        
 
           
 
  7220 SW Bonita Road   Washington   Oregon
 
  Tigard, OR 97224        
 
           
 
  485 N. Main St.   Davis   Utah
 
  Layton, UT 84041        
 
           
 
  255 North 1000 W.   Cache   Utah
 
  Logan, UT 84341        
 
           
 
  657 W. 8th Ave.   Salt Lake   Utah
 
  Midvale, UT 84047        
 
           
 
  3125 Grant Ave.   Weber   Utah
 
  Ogden, UT 84401        
 
           
 
  48 N. 1330 W.   Utah   Utah
 
  Orem, UT 84057        
 
           
 
  1364 West State Road   Utah   Utah
 
  Pleasant Grove, UT 84062        
 
           
 
  9192 South 300 West   Salt Lake   Utah
 
  Sandy, UT 84070        

19



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  708 N. 3050, Suite A   Washington   Utah
 
  St. George, UT 84770        
 
           
 
  4058 South River Rd., #4   Washington   Utah
 
  St. George, UT 84770        
 
           
 
  376 East 400 South #4   Utah   Utah
 
  Springville, UT 84663        
 
           
 
  3663 Chico Way NW   Kitsap   Utah
 
  Bremerton, WA 98310        
 
           
 
  15102 Smokey Point   Snohomish   Washington
 
  Marysville, WA 98271        
 
           
 
  14980 NE 90th St.   King   Washington
 
  Redmond, WA 98052        
 
           
 
  East 6819 Mission   Spokane   Washington
 
  Spokane, WA 99212        
 
           
 
  7416 E. Broadway Ave.   Spokane   Washington
 
  Spokane Valley, WA 99212        
 
           
 
  4400 A Industry Drive E.   Pierce   Washington
 
  Tacoma, WA 98421        
 
           
 
  2508 East Fox Farm Rd.   Laramie   Washington
 
  Cheyenne, WY 82007        
 
           
 
  1087/1099 Doris   Oakland   Michigan
 
  Auburn Hills, MI 48326        
 
           
 
  1055 Doris   Oakland   Michigan
 
  Auburn Hills, MI 48326        
 
           
 
  28187 Kehrig Drive   Macomb   Michigan
 
  Chesterfield, MI 48047        
 
           
 
  28377 Kehrig Drive   Macomb   Michigan
 
  Chesterfield, MI 48047        
 
           
 
  2632 Lippencott   Genesee   Michigan
 
  Flint, MI 48507        
 
           
 
  4100 Lambert Drive   Livingston   Michigan
 
  Howell, MI 48855        
 
           
 
  118 Rosehill #A   Jackson   Michigan
 
  Jackson, MI 49202        
 
           
 
  118 Rosehill #D   Jackson   Michigan
 
  Jackson, MI 49202        
 
           
 
  120 Rosehill   Jackson   Michigan
 
  Jackson, MI 49202        
 
           
 
  33026 Capitol   Wayne   Michigan
 
  Livonia, MI 48150        
 
           
 
  12770 Farmington   Wayne   Michigan
 
  Livonia, MI 48150        

20



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  615 Harbor   Monroe   Michigan
 
  Monroe, MI 48162        
 
           
 
  4315 Corporate Drive   Isabella   Michigan
 
  Mt. Pleasant, MI 48858        
 
           
 
  4180 Dove Road   Saint Clair   Michigan
 
  Port Huron, MI 48060        
 
           
 
  3725 East Washington   Saginaw   Michigan
 
  Saginaw, MI 48601        
 
           
 
  1255 W. Michigan Ave.   Washtenaw   Michigan
 
  Ypsilanti, MI 48197        
 
           
 
  10559 Geiser Road   Lucas   Ohio
 
  Holland, OH 43528        
 
           
 
  33000 Capitol   Wayne   Michigan
 
  Livonia, MI 48150        
 
           
 
  33900 Concord   Wayne   Michigan
 
  Livonia, MI 48150        
 
           
 
  195 Sackett Point Rd.   New Haven   Connecticut
 
  North Haven, CT 06473        
 
           
 
  573 Bellevue Road   New Castle   Delaware
 
  Newark, DE 19713        
 
           
 
  20 Railroad Ave.   Sussex   Delaware
 
  Selbyville, DE 19975        
 
           
 
  9714 Pulaski Highway   Baltimore   Maryland
 
  Baltimore, MD 21220        
 
           
 
  West 4661 Hollins Ferry Road   Baltimore   Maryland
 
  Baltimore, MD 21227        
 
           
 
  3 Washington Street   Dorchester   Maryland
 
  Cambridge, MD 21613        
 
           
 
  16608 Huntersgreen   Washington   Maryland
 
  Hagerstown, MD 21740        
 
           
 
  28895 Three Notch Rd.   Saint Mary’s   Maryland
 
  Mechanicsville, MD        
 
           
 
  301 Serendipity Drive   Anne Arundel   Maryland
 
  Millersville, MD 21108        
 
           
 
  8830 Orchard Tree Lane        
 
  Towson, MD 21286   Baltimore   Maryland

21



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  193 Fairfield Rd.        
 
  Fairfield, NJ 07004   Essex   New Jersey
 
           
 
  163 Garfield Ave.        
 
  Kearney, NJ 07032   Hudson   New Jersey
 
           
 
  172-174 Garfield Ave.        
 
  Kearney, NJ 07032   Hudson   New Jersey
 
           
 
  39 Colonial Drive        
 
  Piscataway, NJ 08854   Middlesex   New Jersey
 
           
 
  14 Central Blvd.        
 
  S. Hackensack, NJ 07606   Bergen   New Jersey
 
           
 
  1351 Route 37 West        
 
  Toms River, NJ 08755   Ocean   New Jersey
 
           
 
  315 N. Clinton Ave.        
 
  Trenton, NJ 08638   Mercer   New Jersey
 
           
 
  675 Duke Road.        
 
  Buffalo, NY 14225   Erie   New York
 
           
 
  36A Green Mountain Dr.        
 
  Cohoes, NY 12047   Albany   New York
 
           
 
  500 Beach Rd.        
 
  W. Haverstraw, NY 10993   Rockland   New York
 
           
 
  657 Route 17K        
 
  Montgomery, NY 12549   Orange   New York
 
           
 
  7330 Townline Road        
 
  N. Tonawanda, NY 14120   Niagara   New York
 
           
 
  200 Pixley Rd.        
 
  Rochester, NY 14624   Monroe   New York
 
           
 
  1635 Airport Road Suite 7        
 
  Allentown, PA 18103   Lehigh   Pennsylvania
 
           
 
  2011 West 12th Street        
 
  Erie, PA 16505   Erie   Pennsylvania

22



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  111 Titus Ave.        
 
  Warrington, PA 18976   Bucks   Pennsylvania
 
           
 
  556 Dettor Road        
 
  Charlottesville, VA 22903   Charlottesville   Virginia
 
           
 
  10951 Pierson Drive        
 
  Fredericksburg, VA 22408   Spotsylvania   Virginia
 
           
 
  401 E. Street        
 
  Hampton, VA 23661   Hampton City   Virginia
 
           
 
  11460 Balls Ford Road        
 
  Manassas, VA 20109   Prince William   Virginia
 
           
 
  5600 E. Virginia Beach        
 
  Norfolk, VA 23502   Norfolk City   Virginia
 
           
 
  2001 Magnolia St.        
 
  Richmond, VA 23223   Richmond City   Virginia
 
           
 
  1639 Eastern Ave., NE        
 
  Roanoke, VA 24012   Roanoke City   Virginia
 
           
 
  4551 John Tyler Highway        
 
  Williamsburg, VA 23185   James City   Virginia
 
           
 
  126 Route 94        
 
  Blairstown, NJ 07825   Warren   New Jersey
 
           
 
  128 Route 94        
 
  Blairstown, NJ 07825   Warren   New Jersey
 
           
 
  2180 N Glassell St.        
 
  Orange, CA 92865   Orange   California
 
           
 
  1300 S. River Road        
 
  West Sacramento, CA 95961   Yuba   California
 
           
California
  5812 Trade Center Drive   Travis   Texas
Wholesale Material Supply, LLC
  Austin, TX 78744          
 
           
 
  16820 Calply Drive   Travis   Texas
 
  Pflugerville, TX 78660         
 
           
 
  17100 I.H. 10 West   Bexar   Texas
 
  San Antonio, TX 78257         
 
           
 
  4900 Calvert Street   Dallas   Texas
 
  Dallas, TX 75247        

23



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  2929 S. 38th Street   Maricopa   Arizona
 
  Phoenix, AZ 85040        
 
           
 
  302 S. 30th Street   Maricopa   Arizona
 
  Phoenix, AZ 85034        
 
           
 
  2450 N. Flowing Wells   Pima   Arizona
 
  Tucson, AZ 85705        
 
           
 
  5131 Edith Blvd., NE   Bernalillo   New Mexico
 
  Albuquerque, NM 87107        
 
           
 
  7490 Commercial Way   Clark   Nevada
 
  Henderson, NV 89015        
 
           
 
  4450 McGuire Street   Clark   Nevada
 
  Las Vegas, NV        
 
           
 
  4611 Mitchell Street   Clark   Nevada
 
  N. Las Vegas, NV 89081        
 
           
 
  4330 Production Court   Clark   Nevada
 
  N. Las Vegas, NV 89115        
 
           
 
  1442 West Center Street   Utah   Utah
 
  Orem, UT 84057        
 
           
 
  9255 S. 255 West   Salt Lake County   Utah
 
  Sandy, UT 84070        
 
           
 
  1400 E. Cerritos Ave.   Orange County   California
 
  Anaheim, CA 92805        
 
           
 
  5601 Aldrin Court   Kertn   California
 
  Bakersfield, CA 93313        
 
           
 
  7901 Deering Ave.   Los Angeles   California
 
  Canoga Park, CA 91304        
 
           
 
  8531 E. Florence Ave.   Los Angeles   California
 
  Downey, CA        
 
           
 
  31625 Hayman Street   Alameda   California
 
  Hayward, CA 94544        
 
           
 
  42-805 Madio Street   Riverside   California
 
  Indio, CA 92201        
 
           
 
  2511 E. 115th Place   Los Angeles   California
 
  Los Angles, CA 90059        
 
           
 
  1860 S. Milliken Ave. #E   San Bernardino   California
 
  Ontario, CA 95407        
 
           
 
  7330 S. Crider Ave.   Los Angeles   California
 
  Pico Rivera, CA 90660        
 
           
 
  251 East 4th Street   San Joaquin   California
 
  Ripon, CA 95366        
 
           
 
  616 S. Iowa Street   San Bernardino   California
 
  Redlands, CA        

24



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
 
  7750 Convoy Court   San Diego   California
 
  San Diego, CA 92111        
 
           
 
  3600 Third Street   San Francisco   California
 
  San Francisco, CA 94124        
 
           
 
  914 W. Boone Street   Santa Barbara   California
 
  Santa Maria, CA 93458        
 
           
 
  3420 Dutton Ave.   Sonoma   California
 
  Santa Rosa, CA 95407        
 
           
 
  1540 S. River Road   Yolo   California
 
  W. Sacramento, CA 95691        
 
           
 
  333 Glendale Ave.   Washoe   Nevada
 
  Sparks, NV 89431        
 
           
Livonia Building
  33900 Concord   Wayne   Michigan
Materials, LLC
  Livonia, MI 48150        
 
           
River City
  825 Bond Street   Pulaski   Arkansas
Materials, Inc.
  Little Rock, AR 72202        
 
           
 
  1504 N. 35th Street   Benton   Arkansas
 
  Rogers, AR 72756        
 
           
 
  1755 Airways Blvd.   Shelby   Tennessee
 
  Memphis, TN 38114        
 
           
 
  300 W. Monument   Hinds   Mississippi
 
  Jackson, MS 39203        
 
           
USG Foreign Investments, Ltd.
  None        
 
           
Otsego Paper, Inc.
  320 N. Farmer St   Allegan   Michigan
 
  Otsego, MI 49078-1150        

 

(d) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

      Grantor:   Jurisdiction: USG Corporation   Delaware       United States
Gypsum Company   Delaware

25



--------------------------------------------------------------------------------



 



      Grantor:   Jurisdiction: USG Interiors, Inc.   Delaware       L & W Supply
Corporation   Delaware       California Wholesale Material Supply, LLC  
Delaware       Livonia Building Materials, LLC   Michigan       River City
Materials, Inc.   Arkansas       USG Foreign Investments, Ltd.   Delaware      
Otsego Paper, Inc.   Delaware

 

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

              Grantor   Mailing Address   County   State
USG Corporation
  None        
 
           
United States Gypsum Company
  None        
 
           
USG Interiors, Inc.
  None        
 
           
L & W Supply Corporation
  None        
 
           
California
Wholesale Material
Supply, LLC
  None        
 
           
Livonia Building Materials, LLC
  None        
 
           
River City Materials, Inc.
  None        
 
           
USG Foreign Investments, Ltd.
  None        
 
           
Otsego Paper, Inc.
  None        

26



--------------------------------------------------------------------------------



 



(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

                                    Grantor   Collateral Possessor   Mailing
Address   County   State
USG Corporation
  Precision Components   1820 South 35th Ave
Phoenix, AZ 85009   Maricopa   Arizona
 
               
 
  Texas Star Warehouse & Distribution, Inc.   5200 East Grand
Avenue, Ste 400
Dallas, TX 75223-2216   Dallas   Texas
 
               
 
  Osterkamp Trucking Inc.   1350 E. Philadelphia
Pomona, CA 91769   Los Angeles   California
 
               
 
  TriPak, Inc.   13615 Pioneer Way
E. Puyallup, WA   Pierce   Washington
 
               
 
  TriPak, Inc.   1209 St. Paul Ave
Tacoma, WA   Pierce   Washington
 
               
 
  American Warehouse Company, Inc.   4900 Dahlia St
Denver, CO 80216   Denver   Colorado
 
               
 
  Lewis C. Howard Inc.   760 East Vine Street
Kalamazoo, MI 49001   Kalamazoo   Michigan
 
               
 
  Oregon Metal Slitters. Inc.   7227 N. Leadbetter Rd. Portland, OR 97015  
Clackamas   Oregon
 
               
 
  255 Blair Road LLC   255 Blair Road
Avenel, NJ 07001   Middlesex   New Jersey
 
               
 
  11111 Santa Monica Boulevard, Ste 950
Los Angeles, CA 90025   National Industrial Portfolio Borrower, LLC   Los
Angeles   California
 
               
 
  Hilltop   1555 1/2 Harvard Ave.
Cleveland, OH 44105   Cuyahoga   Ohio
 
               
 
  Coil Slitting International   624 Hamilton Road
Weirton, WV 26062   Hancock   West Virginia
 
               
 
  Feroleto Steel Company Inc   Half Moon Industrial Park Weirton, WV 26062  
Hancock   West Virginia
 
               
 
  Wymore Transfer Co.   12651 SE Capps Rd
Clackamas, OR 97015   Clackamas   Oregon

27



--------------------------------------------------------------------------------



 



                                    Grantor   Collateral Possessor   Mailing
Address   County   State
 
  ALL METALS SERVICE & WAREHOUSING, INC.   100 All Metals Drive
Cartersville, GA 30120   Bartow   Georgia
 
               
 
  COLONA TRANSFER L.P.   1755 Pennsylvania Ave
Monaca, PA 15061   Beaver   Pennslyvania
 
               
 
  LANDFILL SERVICES
(NORTHERN
STATES POWER RED WING STEAM PLANT)   801 East Fifth Street
Red Wing, MN 55066   Goodhue   Minnesota
 
               
 
  San Joanquin Steel Inc   2012 Sanguinetti Lane
Stockton, CA 95025   San Joaquin   California
 
               
 
  Metal Coaters of California, Inc   9123 Center Ave
Rancho Cucanmonga,
CA 91730   San Bernardino   California
United States Gypsum Company
  None            
 
               
USG Interiors, Inc.
  None            
 
               
L & W Supply Corporation
  None            
 
               
California Wholesale Material
Supply, LLC
  None            
 
               
Livonia Building Materials, LLC
  None            
 
               
River City Materials, Inc.
  None            
 
               
USG Foreign Investments, Ltd.
  None            
 
               
Otsego Paper, Inc.
  None            

28



--------------------------------------------------------------------------------



 



3. Unusual Transactions. All Accounts have been originated by the Grantors in
the ordinary course of business.
4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.
5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located.
6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.
7. Deposit Accounts. Attached hereto as Schedule 7 is a true and correct list of
Collateral Deposit Accounts maintained by each Grantor, including the name and
address of the depositary institution, the type of account and the account
number.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Certificate on
this ___ day of January, 2009.

            USG CORPORATION,
      by           Name:           Title:   Financial Officer   

30



--------------------------------------------------------------------------------



 



Schedule 1
     Changes in identity or corporate structure of Grantors within the past two
years.
California Wholesale Material Supply, LLC
     Merger with: California Wholesale Material Supply, Inc. December 31, 2007
          1.  (a) Exact Legal Name of prior entity: California Wholesale
Material Supply, Inc.
               (b) Prior Legal Names — None
               (c) Corporate Changes — N/A
               (d) Other Names — None
               (e) Organizational Identification Number — not known
               (f) FEIN — N/A
          2.  (a) Most Recent Location

             
California
  8535 E. Florence Avenue   Los Angeles   California
Wholesale Material
Supply, Inc.
  Downey, CA 90240        

               (b) Location of books and records for prior 2 years

             
California
  8535 E. Florence Avenue   Los Angeles   California
Wholesale Material
Supply, Inc.
  Downey, CA 90240        

               (c) Location of other collateral for prior 2 years

             
California
Wholesale Material
Supply, Inc.
  See California Wholesale Material
Supply, LLC list above        

               (d) Jurisdiction of formation — California
               (e) Other business locations for prior 2 years

             
California
Wholesale Material
Supply, Inc.
  None        

               (f) Location of collateral in possession of another party for
prior 2 years

             
California
Wholesale Material
Supply, Inc.
  None        

L & W Supply Corporation
     Merger with: Livonia Holdings, Inc. January 1, 2009

 



--------------------------------------------------------------------------------



 



1. (a) Exact Legal Name of prior entity: Livonia Holdings, Inc.
               (b) Prior Legal Names — None
               (c) Corporate Changes — N/A
               (d) Other Names

          Livonia Holdings, Inc.   MI, OH  
Livingston Building Materials, LLC
  MI
Frames, Doors & Hardware, Inc.
  MI
Oakland Building Materials Co.
  MI
Ceilings & Walls, Inc.
  MI
Progressive Building Materials, Inc.
  MI
East Side Building Materials Co.
  MI
Acoustical Services, Inc.
  MI
Specialty Distributors, Inc.
  MI
Jackson Building Materials Co.
  MI
Preferred Building Materials Co., Inc.
  MI

               (e) Organizational Identification Number — 4125260
               (f) FEIN — ***
          2. (a) Most Recent Location

             
Livonia Holdings, Inc.
  550 West Adams Street
Chicago, IL 60661   Cook   Illinois

              (b) Location of books and records for prior 2 years

             
Livonia Holdings, Inc.
  33900 Concord
Livonia, MI 48150   Wayne   Michigan

              (c) Location of other collateral for prior 2 years

             
Livonia Holdings, Inc.
  1087/1099Doris
Auburn Hills, MI 48326   Oakland   Michigan
 
           
 
  1055 Doris
Auburn Hills, MI 48326   Oakland   Michigan
 
           
 
  28187 Kehrig Drive
Chesterfield, MI 48047   Macomb   Michigan
 
           
 
  28377 Kehrig Drive
Chesterfield, MI 48047   Macomb   Michigan
 
           
 
  2632 Lippencott
Flint, MI 48507   Genesee   Michigan
 
           
 
  4100 Lambert Drive
Howell, MI 48855   Livingston   Michigan
 
           
 
  118 Rosehill #A
Jackson, MI 49202   Jackson   Michigan

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

32



--------------------------------------------------------------------------------



 



             
 
  118 Rosehill #D
Jackson, MI 49202   Jackson   Michigan
 
           
 
  120 Rosehill
Jackson, MI 49202   Jackson   Michigan
 
           
 
  33026 Capitol
Livonia, MI 48150   Wayne   Michigan
 
           
 
  12770 Farmington
Livonia, MI 48150   Wayne   Michigan
 
           
 
  615 Harbor
Monroe, MI 48162   Monroe   Michigan
 
           
 
  4315 Corporate Drive
Mt. Pleasant, MI 48858   Isabella   Michigan
 
           
 
  4180 Dove Road
Port Huron, MI 48060   Saint Clair   Michigan
 
           
 
  3725 East Washington
Saginaw, MI 48601   Saginaw   Michigan
 
           
 
  1255 W. Michigan Ave.
Ypsilanti, MI 48197   Washtenaw   Michigan
 
           
 
  10559 Geiser Road
Holland, OH 43528   Lucas   Ohio
 
           
 
  33000 Capitol
Livonia, MI 48150   Wayne   Michigan
 
           
 
  33900 Concord
Livonia, MI 48150   Wayne   Michigan

          (d) Jurisdiction of formation — Delaware
          (e) Other business locations for prior 2 years

             
Livonia Holdings, Inc.
  None        

          (f) Location of collateral in possession of another party for prior
2 years

             
Livonia Holdings, Inc.
  None        

Livonia Holdings, Inc.
     Merger with: Livonia Operating, Inc. December 31, 2008
          1. (a) Exact Legal Name of prior entity: Livonia Operating, Inc.
               (b) Prior Legal Names — None
               (c) Corporate Changes — N/A

33



--------------------------------------------------------------------------------



 



               (d) Other Names — None
               (e) Organizational Identification Number — 4125261
               (f) FEIN — N/A
          2. (a) Most Recent Location

             
Livonia Operating, Inc.
  550 West Adams Street
Chicago, IL 60661   Cook   Illinois

          (b) Location of books and records for prior 2 years

             
Livonia Operating, Inc.
  550 West Adams Street
Chicago, IL 60661   Cook   Illinois

          (c) Location of other collateral for prior 2 years

             
Livonia Operating, Inc.
  None        

          (d) Jurisdiction of formation — Delaware
          (e) Other business locations for prior 2 years

         
Livonia Operating, Inc.
  None    

          (f) Location of collateral in possession of another party for prior
2 years

         
Livonia Operating, Inc.
  None    

34



--------------------------------------------------------------------------------



 



Schedule 5
UCC Financing Statements

 



--------------------------------------------------------------------------------



 



Schedule 6
Filing Locations

      Grantor:   Jurisdiction of Filing Office: USG Corporation   Delaware      
United States Gypsum Company   Delaware       USG Interiors, Inc.   Delaware    
  L & W Supply Corporation   Delaware       California Wholesale Material
Supply, LLC   Delaware       Livonia Building Materials, LLC   Michigan      
River City Materials, Inc.   Arkansas       USG Foreign Investments, Ltd.  
Delaware       Otsego Paper, Inc.   Delaware

 



--------------------------------------------------------------------------------



 



Schedule 7
Collateral Deposit Accounts maintained by each Grantor, including the name and
address of the
depositary institution, the type of account and the account number

                      Name and Address of   Type of Account            
Depositary   (all accounts are       Related Lockbox Name of Grantor  
Institution   checking accounts)   Account Number   number, if any
US Gypsum Company
  ***       ***   ***   ***       ***   ***
 
          ***    
USG Interiors, Inc.
  ***       ***   ***   ***       ***   ***
 
          ***    
L & W Supply
Corporation
  ***       ***               ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
  ***       ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



                      Name and Address of   Type of Account            
Depositary   (all accounts are       Related Lockbox Name of Grantor  
Institution   checking accounts)   Account Number   number, if any
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***   ***
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
  ***       ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
  ***       ***    
 
          ***    
 
  ***       ***    
 
          ***   ***
 
  ***       ***    
 
          ***    

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

3



--------------------------------------------------------------------------------



 



                      Name and Address of   Type of Account            
Depositary   (all accounts are       Related Lockbox Name of Grantor  
Institution   checking accounts)   Account Number   number, if any
 
          ***    
 
  ***       ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
  ***       ***   ***
 
          ***   ***
 
          ***    
 
          ***    
 
          ***   ***
California
  ***       ***    
Wholesale Material Supply, LLC
  ***       ***               ***               ***    
 
        ***      
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***    
 
  ***       ***    
 
          ***    
 
          ***    
 
          ***    
 
          ***   ***
 
          ***    
River City
  ***       ***    
Materials, Inc.
          ***    
 
          ***    
 
  ***       ***    
 
          ***    
 
          ***    
L & W Supply
  ***       ***    
Corporation (formerly held by Livonia Holdings, Inc., a Delaware corporation
which merged into L & W Supply Corporation)
          ***
***
***
***
***
***
***
***
***    
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

4



--------------------------------------------------------------------------------



 



                      Name and Address of   Type of Account            
Depositary   (all accounts are       Related Lockbox Name of Grantor  
Institution   checking accounts)   Account Number   number, if any
Livonia Building
  ***       ***    
Materials, LLC
                 
Otsego Paper, Inc.
  ***            

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

5



--------------------------------------------------------------------------------



 



EXHIBIT H
[FORM OF]
REVOLVING NOTE

$[Amount]   New York, New York

          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby
unconditionally promises to pay to the order of [LENDER NAME] or its registered
assigns (the “Lender”), at the offices of JPMorgan Chase Bank, N.A.
(“Administrative Agent”) at 270 Park Avenue, New York, NY 10017 or such other
place as Administrative Agent shall have specified, in dollars and in
immediately available funds, in accordance with Section 2.09(f) of the Credit
Agreement (as defined below) on the Maturity Date (capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement), the principal amount of [ Amount in -words ] dollars and
0/100 ($[Amount ]) or, if less, the then unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement.
          The Borrower further unconditionally promises to pay interest on the
unpaid principal amount of each Revolving Loan made by the Lender to the
Borrower in like money at said office until paid at the rate or rates per annum,
from the dates and payable on the dates set forth in the Credit Agreement.
          This revolving note (this “Note”) is one of the promissory notes
referred to in Section 2.09(f) of the Second Amendment and Restated Credit
Agreement dated as of January [ ], 2009 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among USG Corporation, a
Delaware corporation, the Lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, and [      ], as
Syndication Agent, and is entitled to the benefits thereof and of the other Loan
Documents.
          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.
Exhibit H

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            USG CORPORATION         by        Name:        Title:   

Exhibit H

2 